Exhibit 10.1

 

Execution Version

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

Dated as of January 13, 2006

 

among

 

BRONCO DRILLING COMPANY, INC.

 

as Borrower,

 

CERTAIN SUBSIDIARIES THEREOF,

 

as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

as Lenders,

 

FORTIS CAPITAL CORP.,

 

as Administrative Agent, Lead Arranger, and Sole Bookrunner,

 

MERRILL LYNCH CAPITAL,

a division of Merrill Lynch Business Financial Services Inc.,

and

THE ROYAL BANK OF SCOTLAND plc,

 

as Co-Syndication Agents,

 

and

 

CALYON NEW YORK BRANCH

and

THE CIT GROUP/BUSINESS CREDIT, INC.,

 

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

   1

Section 1.01

 

Certain Defined Terms

   1

Section 1.02

 

Computation of Time Periods

   26

Section 1.03

 

Accounting Terms

   26

Section 1.04

 

Types of Revolving Advances

   27

Section 1.05

 

Miscellaneous

   27

ARTICLE II

 

THE REVOLVING ADVANCES

   27

Section 2.01

 

The Revolving Advances

   27

Section 2.02

 

Method of Borrowing

   28

Section 2.03

 

Fees

   31

Section 2.04

 

Reduction of the Revolving Commitments

   32

Section 2.05

 

Repayment

   33

Section 2.06

 

Interest

   33

Section 2.07

 

Prepayments

   35

Section 2.08

 

Funding Losses

   38

Section 2.09

 

Increased Costs

   38

Section 2.10

 

Payments and Computations

   39

Section 2.11

 

Taxes

   40

Section 2.12

 

Sharing of Payments, Etc.

   42

Section 2.13

 

Applicable Lending Offices

   43

Section 2.14

 

Letters of Credit

   43

Section 2.15

 

Mitigation Obligations; Replacement of Lenders

   48

ARTICLE III

 

CONDITIONS OF LENDING

   49

Section 3.01

 

Initial Conditions Precedent

   49

Section 3.02

 

Conditions Precedent to Each Advance

   52

Section 3.03

 

Determinations Under Sections 3.01 and 3.02

   53

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

   53

Section 4.01

 

Existence

   53

Section 4.02

 

Power and Authority

   54

Section 4.03

 

Authorization and Approvals

   54

Section 4.04

 

Enforceable Obligations

   54

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 4.05

 

Financial Statements; No Material Adverse Effect

   55

Section 4.06

 

True and Complete Disclosure

   55

Section 4.07

 

Litigation

   56

Section 4.08

 

Compliance with Laws

   56

Section 4.09

 

No Default

   56

Section 4.10

 

Subsidiaries; Corporate Structure

   56

Section 4.11

 

Liens; Condition of Properties

   56

Section 4.12

 

Environmental Condition

   57

Section 4.13

 

Insurance

   58

Section 4.14

 

Taxes

   58

Section 4.15

 

ERISA Compliance

   58

Section 4.16

 

Security Interests

   59

Section 4.17

 

Bank Accounts

   59

Section 4.18

 

Labor Relations

   59

Section 4.19

 

Intellectual Property

   60

Section 4.20

 

Solvency

   60

Section 4.21

 

Senior Indebtedness

   60

Section 4.22

 

Margin Regulations

   60

Section 4.23

 

Investment Company Act

   61

Section 4.24

 

Names and Locations

   61

ARTICLE V

 

AFFIRMATIVE COVENANTS

   61

Section 5.01

 

Preservation of Existence, Etc.

   61

Section 5.02

 

Compliance with Laws, Etc.

   61

Section 5.03

 

Maintenance of Property

   61

Section 5.04

 

Maintenance of Insurance

   62

Section 5.05

 

Payment of Taxes, Etc.

   62

Section 5.06

 

Reporting Requirements

   62

Section 5.07

 

Other Notices

   64

Section 5.08

 

Books and Records; Inspection

   66

Section 5.09

 

Agreement to Pledge

   67

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 5.10

 

Use of Proceeds

   67

Section 5.11

 

Nature of Business

   67

Section 5.12

 

Additional Guarantors

   67

Section 5.13

 

Additional Collateral Requirements

   68

Section 5.14

 

Appraisal Reports

   69

Section 5.15

 

Further Assurances in General

   69

Section 5.16

 

Post-Closing Requirements

   69

ARTICLE VI

 

NEGATIVE COVENANTS

   70

Section 6.01

 

Liens, Etc.

   70

Section 6.02

 

Debts, Guaranties and Other Obligations

   70

Section 6.03

 

Merger or Consolidation

   72

Section 6.04

 

Asset Sales

   72

Section 6.05

 

Investments and Acquisitions

   73

Section 6.06

 

Restricted Payments

   75

Section 6.07

 

Change in Nature of Business

   76

Section 6.08

 

Transactions With Affiliates

   76

Section 6.09

 

Agreements Restricting Liens and Distributions

   76

Section 6.10

 

Limitation on Accounting Changes or Changes in Fiscal Periods

   77

Section 6.11

 

Limitation on Speculative Hedging

   77

Section 6.12

 

Operating Leases

   77

Section 6.13

 

Sale and Leaseback Transactions and other Off-Balance Sheet Liabilities

   77

Section 6.14

 

Subordinated Debt

   77

Section 6.15

 

Capital Expenditures

   77

Section 6.16

 

Minimum Fixed Charge Coverage Ratio

   78

Section 6.17

 

Maximum Total Leverage Ratio

   78

ARTICLE VII

 

EVENTS OF DEFAULT

   78

Section 7.01

 

Events of Default

   78

Section 7.02

 

Optional Acceleration of Maturity

   80

Section 7.03

 

Automatic Acceleration of Maturity

   80

Section 7.04

 

Non-exclusivity of Remedies

   81

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 7.05

 

Right of Set-off

   81

Section 7.06

 

Application of Proceeds

   81

Section 7.07

 

Administrative Agent’s Account

   82

ARTICLE VIII

 

THE GUARANTY

   83

Section 8.01

 

Liabilities Guaranteed

   83

Section 8.02

 

Nature of Guaranty

   83

Section 8.03

 

Agent’s Rights

   83

Section 8.04

 

Guarantor’s Waivers

   84

Section 8.05

 

Maturity of Obligations, Payment

   85

Section 8.06

 

Agent’s Expenses

   85

Section 8.07

 

Liability

   85

Section 8.08

 

Events and Circumstances Not Reducing or Discharging any Guarantor’s Obligations

   85

Section 8.09

 

Subordination of All Guarantor Claims

   87

Section 8.10

 

Claims in Bankruptcy

   88

Section 8.11

 

Payments Held in Trust

   88

Section 8.12

 

Benefit of Guaranty

   88

Section 8.13

 

Reinstatement

   88

Section 8.14

 

Liens Subordinate

   89

Section 8.15

 

Guarantor’s Enforcement Rights

   89

Section 8.16

 

Limitation

   89

Section 8.17

 

Contribution Rights

   89

Section 8.18

 

Release of Guarantors

   90

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

   90

Section 9.01

 

Appointment and Authority

   90

Section 9.02

 

Rights as a Lender

   91

Section 9.03

 

Exculpatory Provisions

   91

Section 9.04

 

Reliance by the Administrative Agent

   92

Section 9.05

 

Delegation of Duties

   92

Section 9.06

 

Resignation of the Administrative Agent

   92

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

   93

Section 9.08

 

Indemnification

   93

Section 9.09

 

Collateral and Guaranty Matters

   94

Section 9.10

 

No Other Duties, etc.

   95

ARTICLE X

 

MISCELLANEOUS

   95

Section 10.01

 

Amendments, Etc.

   95

Section 10.02

 

Notices, Etc.

   96

Section 10.03

 

No Waiver; Cumulative Remedies

   98

Section 10.04

 

Costs and Expenses

   98

Section 10.05

 

Indemnification

   99

Section 10.06

 

Successors and Assigns

   100

Section 10.07

 

Confidentiality

   103

Section 10.08

 

Execution in Counterparts

   103

Section 10.09

 

Survival of Representations, etc.

   103

Section 10.10

 

Severability

   104

Section 10.11

 

Interest Rate Limitation

   104

Section 10.12

 

Governing Law

   104

Section 10.13

 

Submission to Jurisdiction

   104

Section 10.14

 

Waiver of Jury

   105

Section 10.15

 

Entire agreement

   105

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

                Page


--------------------------------------------------------------------------------

EXHIBITS:

               

Exhibit A

   -     

Form of Assignment and Acceptance Agreement

   

Exhibit B

   -     

Form of Compliance Certificate

   

Exhibit C

   -     

Form of Letter of Credit Request

   

Exhibit D

   -     

Form of Note

   

Exhibit E

   -     

Form of Notice of Borrowing

   

Exhibit F

   -     

Form of Notice of Conversion or Continuation

   

Exhibit G

   -     

Form of Pledge Agreement

   

Exhibit H

   -     

Form of Security Agreement

   

SCHEDULES:

               

Schedule 1.01(a)

   -     

Guarantors

   

Schedule 1.01(b)

   -     

Initial Pledged Rigs

   

Schedule 2.01

   -     

Commitments and Pro Rata Shares of the Lenders

   

Schedule 4.10

   -     

Subsidiaries

   

Schedule 4.13

   -     

Insurance

   

Schedule 4.17

   -     

Bank Accounts

   

Schedule 4.24

   -     

Locations

   

Schedule 6.01

   -     

Existing Liens

   

Schedule 6.02

   -     

Existing Debt

   

Schedule 6.05

   -     

Investments

   

Schedule 6.06

   -     

Gulfport Administrative Services Agreement

   

Schedule 6.08

   -     

Affiliate Transactions

   

Schedule 10.02

   -     

Addresses for Notice

   

 

-vi-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This Credit Agreement dated as of January 13, 2006 is among Bronco Drilling
Company, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders, and Fortis Capital Corp., as Administrative Agent for the Lenders.

 

The Borrower, the Guarantors, the Lenders, and the Administrative Agent agree as
follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.01 Certain Defined Terms. Any terms used in this Agreement that are
defined in Article 9 of the Uniform Commercial Code as adopted in the State of
New York (“UCC”) shall have the meanings assigned to those terms by the UCC as
of the date of this Agreement. As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

 

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties; (b) is
superior to all other Liens except Excepted Liens; (c) secures the Obligations;
and (d) is perfected and enforceable against the Loan Party that created such
security interest in preference to any rights of any Person therein, other than
Excepted Liens.

 

“Account Control Agreement” shall mean, if any deposit account of the Borrower
or any Loan Party is held with a financial institution that is not the
Administrative Agent, an agreement or agreements in form and substance
reasonably acceptable to the Administrative Agent between the Administrative
Agent and such other financial institution governing any such deposit accounts
of the Borrower or such Loan Party.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any firm, corporation or limited liability company, or division
thereof, whether through purchase of assets, merger or otherwise, (b) directly
or indirectly acquires (in one transaction or as the most recent transaction in
a series of transactions) at least a majority (in number of votes) of the
securities of a corporation which have ordinary voting power for the election of
directors (other than securities having such power only by reason of the
happening of a contingency) or a majority (by percentage or voting power) of the
outstanding ownership interests of a partnership or limited liability company,
or (c) acquires Rigs and related assets from another Person (other than a Loan
Party) for consideration of $1,000,000.00 or more (whether in cash, securities,
or assumed debt).

 

“Active Rig” means any Rig that is currently operating or earning revenues under
a contract.



--------------------------------------------------------------------------------

“Adjusted Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the Prime Rate in effect for such day. Any change in the Adjusted
Base Rate due to a change in the Prime Rate shall be effective on the effective
date of such change in the Prime Rate.

 

“Administrative Agent” means Fortis in its capacity as administrative agent for
the Lenders under the Loan Documents and any successor in such capacity
appointed pursuant to Section 9.06.

 

“Administrative Agent’s Account” means account no. 001-1-624418 maintained at
Fortis, and is the “Collateral Account” established and maintained pursuant to
Section 7.07, in the name of the Borrower but under the sole dominion and
control of, and exclusive right of withdrawal at the direction of, the
Administrative Agent and subject to the terms of this Agreement.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” has the meaning set forth in Section 2.07(d).

 

“Affiliate” of any Person, means any other Person that, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person or any Subsidiary of such Person. The term
“control” (including the terms “controlled by” or “under common control with”)
means the possession, directly or indirectly, of the power to (a) vote or direct
the voting of 10% or more of the outstanding shares of Voting Stock of such
Person or (b) direct or cause the direction of the management and policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise.

 

“Agreement” means this Credit Agreement dated as of January 13, 2006 among the
Borrower, the Guarantors, the Lenders, and the Administrative Agent, as it may
be amended or modified and in effect from time to time.

 

“Applicable Lending Office” means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule
10.02 or to such other address, facsimile number, electronic mail address or
telephone number as shall be designated by such party in a notice to the other
parties.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, for any day, the applicable percentage rate per annum
set forth below determined as a function of the Borrower’s Total Leverage Ratio:

 

Total Leverage Ratio

--------------------------------------------------------------------------------

   Eurodollar
Advances


--------------------------------------------------------------------------------

    Base Rate
Advances


--------------------------------------------------------------------------------

 

> 1.50 to 1.00

   3.00 %   2.00 %

< 1.50 to 1.00 and > 1.00 to 1.00

   2.50 %   1.50 %

< 1.00 to 1.00

   2.00 %   1.00 %

 

The foregoing ratio (a) shall be determined as if the Total Leverage Ratio is
less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00 for the period
from the Effective Date through the date financial statements are delivered
pursuant to Section 5.06(b) for the fiscal quarter ending March 31, 2006, and
(b) shall thereafter be determined from the financial statements of the Borrower
and its Subsidiaries most recently delivered pursuant to Section 5.06(a) or
Section 5.06(b) and certified to by a Responsible Officer in accordance with
such Sections. Any change in the Applicable Margin shall be effective upon the
date of delivery of the financial statements pursuant to Section 5.06(a) or
Section 5.06(b), as the case may be, and receipt by the Administrative Agent of
the compliance certificate required by such Sections.

 

“Appraisal Report” means a report of the Pledged Rigs from a recognized
appraiser of oilfield equipment in form and substance acceptable to the
Administrative Agent that states the make, model, condition, horsepower or depth
rating, Orderly Liquidation Value and status of each Rig as a Complete Rig or as
components. That portion of any Appraisal Report which covers new Rigs, newly
acquired used Rigs or newly refurbished used Rigs (Rigs being changed from
components to a Complete Rig) will require a physical, on-site inspection by the
appraiser. That portion of any Appraisal Report which updates previously
appraised Rigs will be performed as a desktop appraisal unless specifically
requested to be a physical appraisal by the Administrative Agent or the Majority
Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Fortis in its capacity as lead arranger and sole bookrunner.

 

“Asset Disposition” or “Dispose” means the disposition, whether by sale, lease,
license, transfer, loss, damage, destruction, condemnation or otherwise, of any
or all of the Property of the Borrower or any of its Subsidiaries other than
(a) any sale or issuance of Equity Interests of any of the Borrower’s
Subsidiaries to any Loan Party, (b) sales of inventory in the ordinary course of
business, (c) dispositions of assets having a book value of $1,000,000.00 or
less

 

3



--------------------------------------------------------------------------------

individually or in a series of transactions, and (d) dispositions of assets
which have become obsolete or no longer useful in the business of any Loan
Party.

 

“Assignment and Acceptance” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent in its reasonable discretion.

 

“Atoka Litigation” means the pending countersuits with Atoka Operating, Inc.
described in the Borrower’s S-1 filed October 2005.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Bronco LLC and its Subsidiaries for the fiscal year ended December 31, 2004,
together with the related consolidated statements of operations, members’ equity
and cash flows for such fiscal year of Bronco LLC and its Subsidiaries,
including the notes thereto.

 

“Base Rate Advance” means a Revolving Advance that bears interest at a rate
determined by reference to the Adjusted Base Rate.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.

 

“Blocked Accounts” has the meaning set forth in Section 5.13(b).

 

“BOK Letters of Credit” means (a) the standby letter of credit issued by the
Bank of Oklahoma, N.A. in favor of Liberty Mutual Insurance Co. in the amount of
$600,000 and (b) the standby letter of credit issued by Bank of Oklahoma, N.A.
in favor of Zurich American Insurance Company in the amount of $1,515,000, in
each case as outstanding on the Closing Date.

 

“Borrowing” means a borrowing consisting of simultaneous Revolving Advances of
the same Type made, converted or continued on the same Business Day, and, in the
case of Eurodollar Advances, as to which a single Interest Period is in effect.

 

“Borrowing Base” means, as of any date of determination, an amount equal to the
following:

 

(a) if Rig Utilization as of the end of the preceding month is greater than 80%,
then 65% of the aggregate Orderly Liquidation Value of all Pledged Rigs that are
valued as Complete Rigs as set forth in the most recently delivered Appraisal
Reports,

 

4



--------------------------------------------------------------------------------

(b) if the average Rig Utilization for the two preceding months is equal to or
less than 80% but greater than 70%, then 60% of the aggregate Orderly
Liquidation Value of all Pledged Rigs that are valued as Complete Rigs as set
forth in the most recently delivered Appraisal Reports, and

 

(c) if the average Rig Utilization for the two preceding months is equal to or
less than 70%, then 50% of the aggregate Orderly Liquidation Value of all
Pledged Rigs that are valued as Complete Rigs as set forth in the most recently
delivered Appraisal Reports;

 

provided, however, that with respect to any Rig acquired after the Closing Date,
the percentage of the Orderly Liquidation Value attributable to such Rig shall
not be greater than the original purchase price of such Rig plus any documented
Capital Expenditures attributable to such Rig.

 

“Borrowing Base Availability” means the excess, if any, of the Borrowing Base
over the sum of the Revolving Advances and the Letter of Credit Exposure.

 

“Borrowing Date” means the date on which any Revolving Advance is made or any
Letter of Credit is issued hereunder.

 

“Bronco LLC” means Bronco Drilling Company, L.L.C., the predecessor in interest
to the Borrower.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York and, if such day relates to any Eurodollar Advance, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

 

“Capital Expenditures” means all expenditures of any Person in respect of the
purchase or other acquisition, construction or improvement of any fixed or
capital assets that are required to be capitalized under GAAP on a balance sheet
as property, plant, equipment or other fixed assets or intangibles; provided,
however that Capital Expenditures shall in any event exclude (a) normal
replacements and maintenance which are properly charged to current operations,
(b) amounts expended with the proceeds of insurance to repair or replace fixed
or capital assets and (c) leasehold improvement expenditures for which such
Person is reimbursed by the lessor, sublessor or sublessee.

 

“Capital Lease” of a Person means any lease of any Property by such Person as
lessee that would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Equivalents” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

5



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, one of the two
highest credit ratings obtainable from S&P or from Moody’s;

 

(c) investments in deposit accounts, certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000.00;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

 

(e) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(d) above; and

 

(f) demand deposit accounts maintained in the ordinary course of business.

 

“Cash Taxes” means, for any period, all income taxes paid in cash by the
Borrower and its Subsidiaries during such period; provided however that, with
respect to each quarterly period occurring after the Closing Date, Cash Taxes
will be determined as follows: (A) for the fiscal quarter ending March 31, 2006,
Cash Taxes shall be computed by multiplying the Cash Taxes for the fiscal
quarter ending March 31, 2006 by 4, (B) for the fiscal quarter ending June 30,
2006, Cash Taxes shall be computed by multiplying the Cash Taxes for the two
fiscal quarters ending June 30, 2006 by 2, (C) for the fiscal quarter ending
September 30, 2006, Cash Taxes shall be computed by multiplying the Cash Taxes
for the three fiscal quarters ending September 30, 2006 by 4/3, and (D) for each
fiscal quarter ending thereafter, Cash Taxes shall be computed by adding the
Cash Taxes for the four fiscal quarters ending on such date.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
by any Governmental Authority.

 

“Change of Control” means the occurrence of any of the following events:

 

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan);

 

6



--------------------------------------------------------------------------------

(b) the consummation of any transaction (including any merger or consolidation)
the result of which is that any “person” (as defined above) (other than Wexford
Capital LLC or any of its Affiliates) becomes the Beneficial Owner, directly or
indirectly, of more than 20% of the Voting Stock of the Borrower, measured by
voting power rather than number of shares;

 

(c) the first day on which a majority of the members of the Board of Directors
of the Borrower are not Continuing Directors; or

 

(d) the Borrower consolidates with, or merges with or into, any Person, or any
Person consolidates with, or merges with or into, the Borrower, in any such
event pursuant to a transaction in which any of the outstanding Voting Stock of
the Borrower is converted into or exchanged for cash, securities or other
property, other than any such transaction where the Voting Stock of the Borrower
outstanding immediately prior to such transaction is converted into or exchanged
for Voting Stock of the surviving or transferee Person constituting a majority
of the outstanding shares of such Voting Stock of such surviving or transferee
Person (immediately after giving effect to such issuance).

 

“Closing Date” means January 13, 2006.

 

“Code” means the United States Internal Revenue Code of 1986, as amended,
reformed or otherwise modified from time to time, and any successor statute and
all rules and regulations promulgated thereunder.

 

“Collateral” means all the “Collateral” as defined in any Security Document.

 

“Complete Rig” means any Rig that has been designated as such in the most
recently delivered Appraisal Report (for the avoidance of doubt, a Rig
undergoing refurbishment will be deemed a Complete Rig for purposes of the
Borrowing Base to the extent it is listed as a Complete Rig in the Appraisal
Report, valued based on comparable sales versus components in the Appraisal
Report and for which the Borrower could certify, if requested, that less than
$100,000.00 of expenditures are remaining for the Rig to be able to begin work
under a drilling contract) or, only in case of calculating Rig Utilization,
which was designated as such in any previous Appraisal Report.

 

“Compliance Certificate” means a Compliance Certificate signed by a Financial
Officer of the Borrower in substantially the form of the attached Exhibit B.

 

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated December 2005 (together with all amendments and supplements
thereto prepared by the Arranger based on information provided by the Borrower)
and furnished to the initial Lenders in connection with the syndication of the
Revolving Advances made hereunder.

 

“Consolidated Debt” means, for any period, the Debt of the Borrower and its
Subsidiaries calculated on a consolidated basis in accordance with GAAP for such
period.

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period, without duplication, the sum of the
following for the Borrower and its Subsidiaries on a consolidated basis, each
calculated for such period:

 

(a) Consolidated Net Income for such period of determination plus to the extent
deducted in determining Consolidated Net Income,

 

(i) charges against income for foreign, federal, state, and local taxes,
depreciation and amortization expense and other non-cash charges, extraordinary,
unusual or non-recurring expenses or losses, amortization or write off of debt
discount and debt issuance costs and commissions, discounts and other fees and
charges associated with letters of credit or Debt, and any losses on sales of
assets outside the ordinary course of business plus

 

(ii) Consolidated Interest Expense, including amortization of deferred financing
costs and other fees, charges, expenses and up-front costs incurred in respect
of indebtedness permitted hereunder and non-cash adjustments to any obligations
under Swap Contracts required by GAAP plus

 

(iii) all non-cash charges or losses, including (x) non-cash compensation costs
in connection with the issuance of Equity Interests of the Borrower to officers
and employees of the Borrower and its Subsidiaries and (y) non-cash expenses
with respect to the right to repurchase the Equity Interests of the Borrower
issued to officers and employees of the Borrower and its Subsidiaries plus

 

(iv) transaction costs and other cash expenses incurred in connection with any
Investment permitted under Section 6.05, the issuance or registration of Equity
Interests, or any incurrence of Debt permitted under Section 6.02 (in each case,
whether or not consummated) plus

 

(v) expenses incurred in connection with any investment permitted under
Section 6.05 to the extent actually reimbursed by the obligor under the
indemnification provisions of the agreement pursuant to which such Investment
was consummated plus

 

(vi) to the extent reimbursed by insurance, expenses with respect to liability
or casualty events or business interruption

 

(b) minus, to the extent included in calculating such Consolidated Net Income,

 

(i) extraordinary or non-recurring gains for such period minus

 

(ii) any gain realized upon the sale or other disposition of any assets of the
Borrower or any of its Subsidiaries for such period (other than in the ordinary
course of business) minus

 

(iii) the income of any Person (other than Wholly-Owned Subsidiaries of the
Borrower) in which the Borrower or a Wholly-Owned Subsidiary of the Borrower has
an ownership interest except to the extent such income is received by the
Borrower or such Wholly-Owned Subsidiary in a cash distribution during such
period, all as determined on a consolidated basis in accordance with GAAP, plus
the loss or minus the income

 

8



--------------------------------------------------------------------------------

(iv) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, minus

 

(v) non-cash gains, losses or adjustments under FASB Statement 133 as a result
of changes in the fair market value of derivatives;

 

provided however that, with respect to each quarterly period occurring after the
Closing Date, Consolidated EBITDA will be determined as follows: (A) for the
fiscal quarter ending March 31, 2006, Consolidated EBITDA shall be computed by
multiplying the Consolidated EBITDA for the fiscal quarter ending March 31, 2006
by 4, (B) for the fiscal quarter ending June 30, 2006, Consolidated EBITDA shall
be computed by multiplying the Consolidated EBITDA for the two fiscal quarters
ending June 30, 2006 by 2, (C) for the fiscal quarter ending September 30, 2006,
Consolidated EBITDA shall be computed by multiplying the Consolidated EBITDA for
the three fiscal quarters ending September 30, 2006 by 4/3, and (D) for each
fiscal quarter ending thereafter, Consolidated EBITDA shall be computed by
adding the Consolidated EBITDA for the four fiscal quarters ending on such date.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its Subsidiaries, but excluding (a) deferred finance charges,
(b) any fees, expenses and costs associated with the renegotiation of Debt in
existence on the Closing Date, and (c) costs associated with obtaining any Swap
Contracts, calculated on a consolidated basis in accordance with GAAP for such
period; provided however that, with respect to each quarterly period occurring
after the Closing Date, Consolidated Interest Expense will be determined as
follows: (A) for the fiscal quarter ending March 31, 2006, Consolidated Interest
Expense shall be computed by multiplying the Consolidated Interest Expense for
the fiscal quarter ending March 31, 2006 by 4, (B) for the fiscal quarter ending
June 30, 2006, Consolidated Interest Expense shall be computed by multiplying
the Consolidated Interest Expense for the two fiscal quarters ending June 30,
2006 by 2, (C) for the fiscal quarter ending September 30, 2006, Consolidated
Interest Expense shall be computed by multiplying the Consolidated Interest
Expense for the three fiscal quarters ending September 30, 2006 by 4/3, and
(D) for each fiscal quarter ending thereafter, Consolidated Interest Expense
shall be computed by adding the Consolidated Interest Expense for the four
fiscal quarters ending on such date.

 

“Consolidated Net Income” means, for any period, the net income of the Borrower
and its Subsidiaries calculated on a consolidated basis for such period after
taxes, as determined in accordance with GAAP, provided that there shall be
(a) included, without duplication, the income (or loss) of any Person (other
than an Subsidiary of the Borrower whose net income is consolidated into the net
income of the Borrower in accordance with GAAP) in which the Borrower has an
ownership interest, whether or not any such net income is actually received by
the Borrower or such Subsidiary in the form of dividends to the extent that the
indebtedness of such Person is included in the Debt of the Borrower or any of
its Subsidiaries for the purpose of this Agreement and (b) provided further that
there shall be excluded (x) any one-time increase or decrease to net income
which is required to be recorded because of the adoption of new accounting
policies, practices or standards required by GAAP, and (y) any non-cash goodwill
or other intangible asset impairment charges incurred subsequent to the Closing
Date resulting from

 

9



--------------------------------------------------------------------------------

the application of the Financial Accounting Standards Board’s Statement of
Financial Accounting Standards No. 142 (or similar pronouncements).

 

“Consolidated Total Net Cash” means the sum of (i) accounts in accordance with
GAAP classified as unrestricted (A) cash or cash equivalents, (B) marketable
securities, or (C) other Cash Equivalents less (ii) the Borrowing Base
Availability.

 

“Continue”, “Continuation”, and “Continued” each refers to a continuation of
Revolving Advances for an additional Interest Period upon the expiration of the
Interest Period then in effect for such Revolving Advances.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who (a) was a member of such Board of
Directors on the Closing Date or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board at the time of such nomination or
election.

 

“Convert”, “Conversion”, and “Converted” each refers to a conversion of
Revolving Advances of one Type into Revolving Advances of another Type pursuant
to Section 2.02(b).

 

“Debt,” means, for any Person, without duplication, all of the following,
whether or not included as indebtedness or liabilities in accordance with GAAP:

 

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments;

 

(b) obligations of such Person to pay the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);

 

(c) Capital Leases;

 

(d) all obligations of such Person in respect of letters of credit, bankers’
acceptances, bank guarantees, surety bonds or similar instruments which are
issued upon the application of such Person or upon which such Person is an
account party or for which such Person is in any way liable;

 

(e) net obligations of such Person under any Swap Contract;

 

(f) Off-Balance Sheet Liabilities;

 

(g) indebtedness secured by a Lien on Property now or hereafter owned or
acquired by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse (provided, that if
such Person has not assumed or otherwise become liable in respect of such Debt,
such Debt shall be deemed to be in a principal amount equal to the lesser of the
principal amount of such Debt and the fair market value of the Property
encumbered by such Lien); and

 

10



--------------------------------------------------------------------------------

(h) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Debt of any Person shall include the Debt of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which such Person is a general
partner or a joint venturer, unless such Debt is expressly made non-recourse to
such Person. The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.
The amount of any Capital Lease or Off-Balance Sheet Liability as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date. Notwithstanding the foregoing, it is understood and agreed that
Debt shall not include (x) obligations under agreements providing for the
adjustment of the purchase price, working capital or similar adjustments in
connection with any Investment or Asset Disposition permitted under this
Agreement or (y) obligations which are classified as liabilities on a Person’s
balance sheet in accordance with GAAP in connection with a non-compete,
consulting or other similar agreement entered into after the Closing Date.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Dollars” and “$” means the lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary that is organized or incorporated under
the laws of the United States or a State thereof.

 

“Effective Date” means the date on which the conditions precedent set forth in
Section 3.01 shall have been satisfied, which date shall not be later than
January 31, 2006.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by the Administrative Agent in its sole discretion, and, so long as no Event of
Default exists, the Borrower, in either case, such approval not to be
unreasonably withheld or delayed; provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“Environmental Claim” means any notice of violation, action, lawsuit, claim,
demand or judgment by any Governmental Authority or any Person for liability or
damage, including, without limitation, personal injury, property damage,
contribution, indemnity, direct or consequential damages, damage to the
environment, nuisance, pollution, or contamination, or for fines, penalties,
fees, costs, expenses or restrictions arising under or otherwise related to an
obligation under Environmental Law.

 

“Environmental Law” means all Federal, state, local and foreign laws (including
common law), treaties, regulations, rules, ordinances, codes, decrees,
judgments, directives orders and (including consent orders), relating to
protection of the environment, natural resources, human health and safety or the
presence, Release of, or exposure to, Hazardous Materials, or the generation,
manufacture, processing, distribution, use, treatment, storage, transport,
recycling or handling, or the arrangement for disposal of Hazardous Materials.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, fines, penalties, fees, expenses and
costs (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non-compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release of
any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, license, approval or other
authorization required under any Environmental Law.

 

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, or any obligations convertible
into or exchangeable for, or giving any person a right, option or warrant to
acquire, such equity interests or such convertible or exchangeable obligations.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time-to-time, and any successor statute and all rules and regulations
promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D.

 

“Eurodollar Advance” means a Revolving Advance that bears interest based on the
Eurodollar Rate.

 

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the applicable British Bankers’ Association Interest Settlement
Rate for deposits in

 

12



--------------------------------------------------------------------------------

Dollars appearing on Page 3750 of the Dow Jones Markets Screen as of 11:00 a.m.
(London, England time) two Business Days prior to the first day of such Interest
Period, and having a maturity equal to such Interest Period, provided that if
the Dow Jones Markets Screen is not available to the Administrative Agent for
any reason, then the applicable Eurodollar Rate for the relevant Interest Period
shall instead be the rate reasonably determined by the Administrative Agent to
be the rate at which Fortis or one of its Affiliate banks offers to place
deposits in Dollars with first class banks in the London interbank market at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, in the approximate amount of Fortis’ relevant
Eurodollar Advance and having a maturity equal to such Interest Period.

 

“Eurodollar Rate Reserve Percentage” of any Lender for the Interest Period for
any Eurodollar Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time-to-time by the Federal Reserve Board for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities having a term equal
to such Interest Period. The Eurodollar Rate Reserve Percentage shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Event of Loss” means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any actual
condemnation, seizure or taking, by exercise of the power of eminent domain or
otherwise, of such Property, or confiscation of such Property or the requisition
of the use of such Property, in each case of assets having a book value of
$1,000,000.00 or more, either individually or in the aggregate.

 

“Events of Default” has the meaning set forth in Section 7.01.

 

“Excepted Liens” means:

 

(a) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings diligently conducted and for which adequate reserves in accordance
with and to the extent required by GAAP shall have been set aside on its books;

 

(b) Liens imposed by law, or arising by contract or operation of law, including,
without limitation, carriers’, warehousemen’s, landlord’s, mechanics’,
materialmen’s, and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 30 days past due or
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves shall have been set aside on the books
of the applicable Person;

 

13



--------------------------------------------------------------------------------

(c) Liens incurred and pledges or deposits made in the ordinary course of
business in connection with worker’s compensation, unemployment insurance or
other social security or retirement benefits, or similar legislation, other than
any Lien imposed by ERISA;

 

(d) deposits to secure the performance of bids and leases (other than Debt),
statutory obligations, surety or appeal bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(e) survey exceptions, easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(f) any (i) interest or title of a lessor or sublessor under any lease not
prohibited by this Agreement, (ii) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (iii) subordination of
the interest of the lessee or sublessee under such lease to any Lien or
restriction referred to in the preceding clause (ii), so long as the holder of
such Lien or restriction agrees to recognize the rights of such lessee or
sublessee under such lease;

 

(g) Liens arising from filed UCC financing statements relating solely to leases
not prohibited by this Agreement;

 

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

(i) any zoning or similar law or right reserved to or vested in any Governmental
Authority to control or regulate the use of any real property and which do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the applicable
Person;

 

(j) Liens securing obligations (other than obligations representing Debt for
borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower and its
Subsidiaries and which do not in any case materially detract from the value of
the property subject thereto or materially interfere with the ordinary conduct
of the business of the applicable Person;

 

(k) Liens (i)(x) on advances of cash or cash equivalents in favor of the seller
of any property to be acquired in an Investment permitted pursuant to
Section 6.05 to be applied against the purchase price for such Investment and
(y) consisting of an agreement to dispose of any property in a Asset Disposition
permitted under Section 6.04 and (b) consisting of earnest money deposits of
cash or cash equivalents made by Borrower or any of its Subsidiaries in
connection with any letter of intent or purchase agreement in respect of an
Investment permitted pursuant to Section 6.05;

 

(l) Liens arising out of conditional sale or title retention, consignment or
similar arrangements for the sale of goods entered into by Borrower or any of
its Subsidiaries in the ordinary course of business and not prohibited by this
Agreement;

 

14



--------------------------------------------------------------------------------

(m) Liens that are contractual rights of set-off (i) of collecting or payor
banks having a right of setoff, revocation, refund or chargeback with respect to
money or instruments of the Borrower or any of its Subsidiaries on deposit with
or in possession of such bank, (ii) relating to pooled deposit or sweep accounts
of Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Borrower and its
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Borrower or any Subsidiary in the ordinary course of
business;

 

(n) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

 

(o) Liens upon specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods; and

 

(p) Liens imposed by law or order as a result of any proceeding before any court
or regulatory body that is being contested in good faith, and Liens that secure
a judgment or other court-ordered award or settlement as to which the Borrower
or the applicable Subsidiary has not exhausted its appellate rights and that
would not otherwise constitute an Event of Default.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank, or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new lending office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.11(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.11(a).

 

“Existing Credit Facilities” means (a) the Term Loan and Security Agreement
dated as of September 19, 2005 between the Borrower and Merrill Lynch Capital, a
division of Merrill Lynch Business Financial Services, Inc., (b) the Business
Loan Agreement dated as of July 1, 2004 between the Borrower and International
Bank of Commerce and (c) any other Debt outstanding as of the Closing Date in a
principal amount greater than $50,000.00, other than Operating Leases.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

15



--------------------------------------------------------------------------------

“Fee Letter” means the letter agreement dated as of December 16, 2005 among the
Borrower, the Administrative Agent and the Arranger.

 

“Financial Officer” for any Person means the chief financial officer, treasurer
or senior financial officer of such Person, as applicable.

 

“Firm Term Contract” means a drilling contract with a duration of no less than
one year that has a projected average daily cash margin over the life of such
contract of no less than 10%.

 

“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of (a) the total for such period of Consolidated EBITDA to (b) the sum for such
period of (i) Consolidated Interest Expense plus (ii) required payments of
principal of Debt (excluding the Revolving Advances) during the next 12-month
period plus (iii) all Cash Taxes.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fortis” means Fortis Capital Corp.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means United States generally accepted accounting principles applied on a
consistent basis.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank, or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Governmental Proceedings” means any action or proceedings by or before any
Governmental Authority, including, without limitation, the promulgation,
enactment or entry of any Legal Requirement.

 

“Guarantors” means (a) each of the Borrower’s Domestic Subsidiaries listed on
Schedule 1.01(a) and (b) any other Person that becomes a guarantor of all or a
portion of the Obligations.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to

 

16



--------------------------------------------------------------------------------

purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Debt or other obligation,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Debt or other obligation of the payment or
performance of such Debt or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Debt or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the owner of such Debt or other
obligation of the payment or performance thereof or to protect such owner
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Debt or other obligation of any other Person,
whether or not such Debt or other obligation is assumed by such Person;
provided, however, that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Hazardous Material” means (a) any petroleum products or byproducts and (b) any
chemical, material, substance or waste that is prohibited, limited or regulated
by or pursuant to any Environmental Law.

 

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

 

“Initial Pledged Rigs” means each of the Rigs listed on the attached Schedule
1.01(b) and identified as being pledged to the Administrative Agent for the
benefit of the Secured Parties.

 

“Interest Period” means, for each Eurodollar Advance comprising part of a
Borrowing, the period commencing on the date of such Eurodollar Advance or the
date of the Conversion of any existing Base Rate Advance into such Eurodollar
Advance and ending on the last day of the period selected by the Borrower
pursuant to the provisions below and Section 2.02 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.02. The duration of each
such Interest Period shall be one, two, three, or six months, in each case as
the Borrower may select; provided, however, that:

 

(a) Interest Periods commencing on the same date for Revolving Advances by each
Lender comprising part of the same Borrowing shall be of the same duration;

 

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

 

17



--------------------------------------------------------------------------------

(c) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month; and

 

(d) no Borrower may select any Interest Period for any Advance which ends after
the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated balance sheet of
the Borrower and its Subsidiaries as of September 30, 2005, together with the
related consolidated statements of income or operations and cash flows for such
fiscal quarter of the Borrower and its Subsidiaries.

 

“Investment” of any Person means any investment of such Person so classified
under GAAP, and whether or not so classified, any loan, advance (other than
prepayments or deposits made in the ordinary course of business) or extension of
credit that constitutes Debt of the Person to whom it is extended or
contribution of capital by such Person; and any stocks, bonds, mutual funds,
partnership interests, notes (including structured notes), debentures or other
securities owned by such Person (but excluding capital expenditures of such
Person determined in accordance with GAAP). For purposes of covenant compliance,
the amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Issuing Bank” means Fortis or any other Lender that has issued, or has a
commitment to issue, Letters of Credit.

 

“LC Cash Collateral Account” means special interest bearing cash collateral
accounts pledged by the Borrower to the Administrative Agent for the ratable
benefit of the Secured Parties containing cash deposited pursuant to
Section 2.14(e), 7.02 or 7.03 to be maintained at the Administrative Agent’s
office in accordance with Section 2.14(g) and bear interest or be invested in
the Administrative Agent’s reasonable discretion.

 

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, award, requirement, order, writ, judgment, injunction, rule, regulation
(or official interpretation of any of the foregoing) of, and the terms of any
license or permit issued by, any Governmental Authority which is binding on such
Person.

 

“Lenders” means the lenders listed on the signature pages of this Agreement and
any other person that has become a party hereto pursuant to an Assignment and
Acceptance (other than any such person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance).

 

“Letter of Credit” means any letter of credit issued hereunder.

 

“Letter of Credit Application” means (a) a request for issuance of a Letter of
Credit in substantially the form of the attached Exhibit C and (b) an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the Issuing Bank.

 

18



--------------------------------------------------------------------------------

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, the related Letter of Credit Application and any agreements,
documents, and instruments entered into in connection with or relating to such
Letter of Credit.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time and (b) the
aggregate unpaid amount of all Reimbursement Obligations owing with respect to
such Letters of Credit at such time.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien (statutory or other), pledge, assignment, preference, deposit arrangement,
encumbrance, charge, security interest, priority or other security or
preferential arrangement of any kind or nature whatsoever, whether voluntary or
involuntary in or on such asset, and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 

“Liquidity” means the sum of (a) Consolidated Total Net Cash and (b) Borrowing
Base Availability.

 

“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.02(g), the Letter of Credit Documents, the Security Documents, the Fee
Letter and each other agreement, instrument or document executed by any Loan
Party or any of their respective officers at any time in connection with this
Agreement, all as amended, restated, supplemented or modified from time to time.

 

“Loan Party” means the Borrower and any Guarantor.

 

“Majority Lenders” means, as of any date of determination, (a) before the
Revolving Commitments terminate, Lenders holding more than 50% of the then
aggregate Revolving Commitments and (b) thereafter, Lenders holding more than
50% of the aggregate unpaid principal amount of the Revolving Advances and
participation interests in the Letter of Credit Exposure at such time.

 

“Material Adverse Effect” shall mean a material adverse effect upon (a) the
business, results of operations, Properties or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party or (c) the validity or enforceability against any Loan Party
of any of the Loan Documents or the rights or remedies of the Administrative
Agent or the Lenders thereunder.

 

“Maturity Date” means January 13, 2009.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to

 

19



--------------------------------------------------------------------------------

be construed as interest in making such determination, including without
limitation if required by such laws, certain fees and other costs).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Issuance Proceeds” means, in respect of any issuance of equity, cash
proceeds received in connection therewith, net of underwriting discounts and
commissions and out-of-pocket costs and expenses and disbursements paid or
incurred in connection therewith in favor of any Person not an Affiliate of
Borrower or any other Loan Party.

 

“Net Proceeds” means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making an Asset Disposition and insurance proceeds received on account of an
Event of Loss, net of: (a) in the event of an Asset Disposition (i) the direct
costs relating to such Asset Disposition excluding amounts payable to any Loan
Party or any Affiliate of a Loan Party, (ii) sale, use or other transaction
taxes incurred as a result thereof, and (iii) amounts required to be applied to
repay principal, interest and prepayment premiums and penalties on Debt secured
by a Lien on the Property which is the subject of such Asset Disposition,
(iv) any amounts required to be deposited into escrow in connection with the
closing of such Asset Disposition (until any such amounts are released therefrom
to Borrower or any of its Subsidiaries), (v) the amount of any reserve for
adjustment in respect of the sale price of such asset or assets as determined in
accordance with GAAP, (vi) appropriate amounts to be provided by Borrower or any
of its Subsidiaries as a reserve against any liabilities associated with such
Asset Disposition, as determined in accordance with GAAP, and (vii) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Disposition
and (b) in the event of an Event of Loss, (i) all money actually applied or to
be applied to repair or reconstruct the damaged Property or Property affected by
the condemnation or taking, (ii) all of the costs and expenses incurred in
connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

 

“Non-Consenting Lender” has the meaning set forth in Section 2.15.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Advances made by such Lender substantially in the form of
Exhibit D.

 

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit E signed by a Responsible Officer of the Borrower.

 

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit F signed by a Responsible
Officer of the Borrower.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Advance, Letter of Credit or any Swap Contract to which a Lender
or its Affiliate is a party, whether direct or

 

20



--------------------------------------------------------------------------------

indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“Off-Balance Sheet Liability” of a Person means (a) any asset or receivable
securitization transaction of such Person, or (b) Synthetic Lease Obligations,
other than any lease that constitutes an Operating Lease.

 

“Operating Lease” of a Person means any lease of Property (other than a Capital
Lease) by such Person as lessee which has an original term (including any
required renewals and any renewals effective at the option of the lessor) of one
year or more.

 

“Orderly Liquidation Value” means with respect to any Rig, the orderly
liquidation value thereof as established by the most recent Appraisal Report
delivered to Administrative Agent in accordance with Section 5.14(a) hereof,
taking into account any Event of Loss or Asset Disposition that has occurred
since the most recent Appraisal Report was delivered with respect to such Rig.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Liens” has the meaning set forth in Section 6.01.

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions thereof.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Plan” means any Pension Plan or any Multiemployer Plan.

 

21



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement in substantially the form of
Exhibit G among one or more of the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

 

“Pledged Rigs” means the Initial Pledged Rigs and Rigs becoming subject to an
Acceptable Security Interest pursuant to Section 5.09.

 

“Prime Rate” means a fluctuating rate of interest per annum as shall be in
effect from time-to-time equal to the prime rate of interest publicly announced
by the Administrative Agent from time to time as its prime rate in effect at its
principal office in New York City, whether or not the Borrower has notice
thereof, when and as said prime rate changes.

 

“Projections” means the Borrower’s forecasted consolidated: (a) balance sheets;
(b) profit and loss statements; and (c) cash flow statements, for fiscal years
2006, 2007, and 2008, together with appropriate supporting details and a
statement of underlying assumptions.

 

“Property” of any Person means any interest of such Person in any property or
asset (whether real, personal or mixed, tangible or intangible).

 

“Pro Rata Share” means, with respect to each Lender at any time, (a) before the
Revolving Commitments terminate, the ratio (expressed as a percentage) of such
Lender’s Revolving Commitment to the aggregate Revolving Commitments and
(b) thereafter, the ratio (expressed as a percentage) of such Lender’s aggregate
outstanding Revolving Advances at such time to the aggregate outstanding
Revolving Advances of all the Lenders at such time. The initial Pro Rata Share
of each Lender is set forth opposite the name of such Lender on Schedule 2.01 or
in the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

 

“Qualified Investment” means expenditures incurred to acquire or repair assets
owned (or to be owned) by a Loan Party of the same type as those subject to such
Reinvestment Event or equipment or real property owned (or to be owned) by and
useful in the business of a Loan Party.

 

“Regulations T, U, X and D” means Regulations T, U, X, and D of the Federal
Reserve Board, as the same is from time-to-time in effect, and all official
rulings and interpretations thereunder or thereof.

 

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Bank for amounts paid by the Issuing Bank under Letters of
Credit as established by the Letter of Credit Applications and Section 2.14(c).

 

“Reinvestment Deferred Amount” means the aggregate Net Proceeds received by any
Loan Party in connection with an Asset Disposition or an Event of Loss that are
duly specified in a Reinvestment Notice as not being required to be initially
applied to prepay the Revolving Advances pursuant to Section 2.07(c)(iii) as a
result of the delivery of such Reinvestment Notice.

 

“Reinvestment Event” means any Asset Disposition or Event of Loss in respect of
which Borrower has delivered a Reinvestment Notice.

 

22



--------------------------------------------------------------------------------

“Reinvestment Notice” means a written notice executed by the Borrower stating
that no Default or Event of Default has occurred and is continuing and stating
that the Borrower intends and expects to use all or a specified portion of the
Net Proceeds of a Reinvestment Event specified in such notice to make a
Qualified Investment.

 

“Reinvestment Prepayment Amount” means with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less the portion, if any,
thereof expended prior to the relevant Reinvestment Prepayment Date to make a
Qualified Investment.

 

“Reinvestment Prepayment Date” means the earlier of (a) the date occurring six
months after such Reinvestment Event and (b) the date on which Borrower shall
have determined not to, or shall have otherwise ceased to, make a Qualified
Investment with all or any portion of the relevant Reinvestment Deferred Amount.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
for which notice to the PBGC has not been waived.

 

“Responsible Officer” for any Person means, the Chief Executive Officer,
President, Chief Financial Officer, any Executive or Senior Vice President, Vice
President, Treasurer or any other member of senior management of such Person.

 

“Restricted Payment” means: (a) the declaration or making by the Borrower or any
Subsidiary of any dividend or other distribution (whether in cash, securities or
other property) with respect to any Equity Interest of such Person; (b) any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in the Borrower
or any Subsidiary or any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Subsidiary; (c) any payment or
prepayment (scheduled or otherwise) of principal of, premium, if any, or
interest on, any Subordinated Debt, or the issuance of a notice of an intention
to do any of the foregoing of the Borrower or any Subsidiary; and (d) any
management fee, consulting fee, advisory fee, investment banking or transaction
fee or commission, bonus, salary, or similar remuneration paid or payable, or
any loans, advances or similar investments made, to any Affiliate of the
Borrower or any payment to any such Affiliate with respect to any allocation of
overhead costs and expenses, excluding salaries, bonuses and commissions payable
to officers, directors and employees and directors’ fees and executive
compensation and benefits, in each case, payable in the ordinary course of
business consistent with past practice.

 

“Revolving Advance” means a Revolving Advance by a Lender to the Borrower as
part of a Borrowing and refers to a Base Rate Advance or a Eurodollar Advance.

 

23



--------------------------------------------------------------------------------

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Advances to the Borrower pursuant to Section 2.01, and (b) purchase
participation in L/C Obligations pursuant to Section 2.14(b), in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement. The
initial aggregate amount of the Revolving Commitments is $150,000,000.00.

 

“Rig” means a drilling rig and its substructure, engine, braking system, drill
pipe, drill collar and related equipment and parts (including spare parts
related to such Rig).

 

“Rig Utilization” means, at any time of its determination, the percentage
obtained by dividing (a) the number of Active Rigs of the Loan Parties by
(b) the aggregate number of Complete Rigs of the Loan Parties at such time.

 

“Sale and Leaseback Transaction” means a transaction or series of transactions
pursuant to which the Borrower or any Subsidiary shall sell or transfer to any
Person (other than the Borrower or a Subsidiary) any Property, whether now owned
or hereafter acquired, and, as part of the same transaction or series of
transactions, the Borrower or such Subsidiary shall rent or lease as lessee
(other than pursuant to a capital lease), or similarly acquire the right to
possession or use of, such Property.

 

“SEC” means the Securities and Exchange Commission, and any successor entity.

 

“Secured Parties” means the Administrative Agent, the Lenders, the Issuing Bank,
the Swap Counterparties and the beneficiaries of each indemnification obligation
undertaken by any Loan Party under any Loan Document.

 

“Security Agreement” means the Security Agreement in substantially the form of
Exhibit H among one or more of the Loan Parties and the Administrative Agent for
the benefit of the Secured Parties.

 

“Security Documents” means the Security Agreement, the Pledge Agreement and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

 

“Subordinated Debt” means any Debt of the Borrower or any of its Subsidiaries
which is subordinated to their respective obligations under the Loan Documents
in a manner satisfactory to the Administrative Agent and the Majority Lenders
and which is otherwise on terms and conditions satisfactory to the
Administrative Agent and the Majority Lenders.

 

“Subject Lender” has the meaning set forth in Section 2.15.

 

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests

 

24



--------------------------------------------------------------------------------

of any other class or classes of such entity shall or might have voting power
upon the occurrence of any contingency) is at the time directly or indirectly
owned or controlled by such Person, by such Person and one or more Subsidiaries
of such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Counterparty” means any Lender or any Affiliate thereof that is party to a
Swap Contract with the Borrower or one of its Subsidiaries.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of Property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of (a) Consolidated Debt (other than all obligations in
respect of letters of credit) to (b)

 

25



--------------------------------------------------------------------------------

Consolidated EBITDA for the four fiscal quarters then ended (or such other
period as provided for in the definition thereof).

 

“Type” has the meaning set forth in Section 1.04.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York, as amended from time to time, and any successor statute.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Voting Stock” means, with respect to any Person, Equity Interests of such
Person of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of members of the
Board of Directors (or Persons performing similar functions) of such Person.

 

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which Equity Interests representing 100% of the Equity Interests (other than
directors’ qualifying shares, if any) are, at the time any determination is
being made, owned, controlled or held by such Person or one or more Wholly-Owned
Subsidiaries of such Person or by such Person and one or more Wholly-Owned
Subsidiaries of such Person.

 

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

Section 1.03 Accounting Terms.

 

(a) For purposes of this Agreement, all accounting terms not otherwise defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Annual Financial Statements.

 

(b) If at any time any Accounting Change (as defined below) would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Majority Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Majority Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
“Accounting Changes” means: (A) changes in accounting principles required by
GAAP and implemented by the Borrower; (B) changes in accounting principles

 

26



--------------------------------------------------------------------------------

recommended by the Borrower’s accountants; and (C) changes in carrying value of
the Borrower’s or any of its Subsidiaries’ assets, liabilities or equity
accounts resulting from any adjustments that, in each case, were applicable to,
but not included in, the Audited Financial Statements.

 

(c) In addition, all calculations and defined accounting terms used herein
shall, unless expressly provided otherwise, when referring to any Person, refer
to such Person on a consolidated basis and mean such Person and its consolidated
subsidiaries.

 

Section 1.04 Types of Revolving Advances. Revolving Advances are distinguished
by “Type”. The “Type” of a Revolving Advance refers to the determination whether
such Advance is a Eurodollar Advance or a Base Rate Advance, each of which
constitutes a Type.

 

Section 1.05 Miscellaneous. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

ARTICLE II

 

THE REVOLVING ADVANCES

 

Section 2.01 The Revolving Advances. Each Lender severally agrees, on the terms
and conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time-to-time on any Business Day before the Maturity Date in an
aggregate amount up to but not to exceed at any time outstanding (i) the lesser
of (A) its Revolving Commitment and (B) its Pro Rata Share of the Borrowing Base
minus (ii) such Lender’s Pro Rata Share of the Letter of Credit Exposure;
provided however that the aggregate outstanding principal amount of the sum of
(x) all Revolving Advances plus (y) the Letter of Credit Exposure shall not at
any time exceed the lesser of (1) aggregate amount of the Revolving Commitments
and (2) the Borrowing Base. Each Borrowing shall be in an aggregate amount not
less than $2,000,000.00 and in integral multiples of $1,000,000.00 in excess
thereof and shall be made by the Lenders ratably according

 

27



--------------------------------------------------------------------------------

to their respective Revolving Commitments. Within the limits of each Lender’s
Revolving Commitment, the Borrower may from time-to-time borrow, prepay pursuant
to Section 2.07(b) and reborrow under this Section 2.01(a).

 

Section 2.02 Method of Borrowing.

 

(a) Notice. Each Borrowing shall be made pursuant to a Notice of Borrowing,
given not later than (i) if the Borrowing is comprised of Eurodollar Advances,
except as set forth in subsection (a)(ii) below, 2:00 p.m. (New York time) on
the third Business Day before the requested Borrowing Date and (ii) if the
Borrowing is comprised of Base Rate Advances or is the first Borrowing comprised
of Eurodollar Advances after the Closing Date, 2:00 p.m. (New York time) at
least one Business Day in advance of the requested Borrowing Date, in each case
to the Administrative Agent’s Applicable Lending Office. The Administrative
Agent shall give to each Lender prompt notice on the day of receipt of a timely
Notice of Borrowing. The Notice of Borrowing shall be in writing specifying
(A) the Borrowing Date (which shall be a Business Day), (B) the requested Type
of Revolving Advances comprising such Borrowing, (C) the aggregate amount of
such Borrowing, and (D) if such Borrowing is to be comprised of Eurodollar
Advances, the requested Interest Period. In the case of a requested Borrowing
comprised of Eurodollar Advances, the Administrative Agent shall promptly notify
each Lender of the applicable interest rate under Section 2.06(a)(ii). Each
Lender shall make available its Pro Rata Share of such Borrowing before
12:00 p.m. (New York time) on the Borrowing Date in immediately available funds
to the Administrative Agent at its Applicable Lending Office or such other
location as the Administrative Agent may specify by notice to the Lenders. After
the Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
promptly make such funds available to the Borrower not later than 2:00 p.m. (New
York time) at such account as the Borrower shall specify in writing to the
Administrative Agent.

 

(b) Conversions and Continuations. In order to elect to Convert or Continue a
Revolving Advance under this Section, the Borrower shall deliver an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at its
Applicable Lending Office no later than (i) 2:00 p.m. (New York time) at least
one Business Day in advance of such requested Conversion date in the case of a
Conversion of a Eurodollar Advance to a Base Rate Advance or (ii) 2:00 p.m. (New
York time) at least three Business Days in advance of such requested Conversion
date in the case of a Conversion into or Continuation of a Eurodollar Advance to
another Eurodollar Advance. Each such Notice of Conversion or Continuation shall
be in writing or by telex, telecopier or telephone, confirmed promptly in
writing specifying (A) the requested Conversion or Continuation date (which
shall be a Business Day), (B) the amount, Type of the Revolving Advance to be
Converted or Continued, (C) whether a Conversion or Continuation is requested,
and if a Conversion, into what Type of Revolving Advance, and (D) in the case of
a Conversion to, or a Continuation of, a Eurodollar Advance, the requested
Interest Period. Promptly after receipt of a Notice of Conversion or
Continuation under this paragraph, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a Continuation
of a Eurodollar Advance, notify each Lender of the interest rate under
Sections 2.06(a)(ii). Notwithstanding anything in this Agreement to the
contrary, Conversions of Eurodollar Advances may only be made at the end of the
applicable Interest Period for such Revolving Advances; provided, however, that
Conversions of Base Rate

 

28



--------------------------------------------------------------------------------

Advances may be made at any time. The portion of Revolving Advances comprising
part of the same Borrowing that are converted to Revolving Advances of another
Type shall constitute a new Borrowing.

 

(c) Certain Limitations. Notwithstanding anything in paragraphs (a) and
(b) above:

 

(i) at no time shall there be more than ten Interest Periods applicable to
outstanding Eurodollar Advances;

 

(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, notify the Administrative Agent that any Change in Law
makes it unlawful for such Lender or any of its Applicable Lending Offices to
perform its obligations under this Agreement to make Eurodollar Advances, or to
fund or maintain Eurodollar Advances, the right of the Borrower to select
Eurodollar Advances from such Lender for such Borrowing or for any subsequent
Borrowing shall be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and such
Lender’s Advance for such Borrowing shall be a Base Rate Advance;

 

(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
any requested Borrowing and the Administrative Agent gives telephonic or
telecopy notice thereof to the Borrower as soon as practicable, the right of the
Borrower to select Eurodollar Advances or for any subsequent Borrowing and the
obligation of the Lenders to make such Eurodollar Advances shall be suspended
until the Administrative Agent shall notify the Borrower and the Lenders that
the circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Borrowing shall be a Base Rate Advance;

 

(iv) if the Majority Lenders shall, by 11:00 a.m. (New York time) at least one
Business Day before the date of any requested Borrowing, notify the
Administrative Agent that the Eurodollar Rate will not adequately reflect the
cost to such Lenders of making or funding their respective Eurodollar Advances
and the Administrative Agent gives telephonic or telecopy notice thereof to the
Borrower as soon as practicable, the right of the Borrower to select Eurodollar
Advances for such Borrowing or for any subsequent Borrowing and the obligation
of the Lenders to make Eurodollar Advances shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Revolving
Advance comprising such Borrowing shall be a Base Rate Advance;

 

(v) if the Borrower shall fail to select the duration or Continuation of any
Interest Period for any Eurodollar Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01 and
paragraphs (a) and (b) above or shall fail to deliver a Notice of Conversion or
Continuation, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such Revolving Advances will be made available to the Borrower
on the date of such Borrowing as Base Rate Advances or, if such Revolving
Advance is an existing Eurodollar Advance, Convert into Base Rate Advances; and

 

29



--------------------------------------------------------------------------------

(vi) no Advance may be Converted or Continued as a Eurodollar Advance at any
time when a Default or an Event of Default has occurred and is continuing.

 

(d) Notices Irrevocable. Each Notice of Borrowing and each Notice of Conversion
or Continuation delivered by the Borrower shall be irrevocable and binding on
the Borrower. In the case of the initial Borrowing or any Borrowing which the
related Notice of Conversion or Continuation specifies is to be comprised of
Eurodollar Advances, the Borrower shall indemnify each Lender against any loss,
out-of-pocket cost or expense actually incurred by such Lender as a result of
any failure to fulfill on or before the Borrowing Date or the date specified in
such Notice of Conversion or Continuation for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss,
cost or expense actually incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Revolving Advance
to be made by such Lender as part of such Borrowing when such Advance, as a
result of such failure, is not made on such date.

 

(e) Administrative Agent Reliance. Unless the Administrative Agent shall have
received notice from a Lender before the Borrowing Date that such Lender will
not make available to the Administrative Agent such Lender’s Pro Rata Share of
the Borrowing, the Administrative Agent may assume that such Lender has made its
Pro Rata Share of such Borrowing available to the Administrative Agent on the
Borrowing Date in accordance with paragraph (a) of this Section 2.02 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on the Borrowing Date a corresponding amount. If and to the extent
that such Lender shall not have so made its Pro Rata Share of such Borrowing
available to the Administrative Agent, such Lender and the Borrower severally
agree to promptly repay to the Administrative Agent on demand such corresponding
amount, together with interest on such amount, for each day from the date such
amount is made available to the Borrower until the date such amount is repaid to
the Administrative Agent, at (i) in the case of the Borrower, the interest rate
applicable on such day to Base Rate Advances and (ii) in the case of such
Lender, a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation. If such Lender shall repay to the
Administrative Agent such corresponding amount and interest as provided above,
such corresponding amount so repaid shall constitute such Lender’s Advance as
part of such Borrowing for purposes of this Agreement even though not made on
the same day as the other Revolving Advances comprising such Borrowing. If such
Lender’s Advance as part of such Borrowing is not made available by such Lender
within three Business Days of the Borrowing Date, the Borrower shall repay such
Lender’s share of such Borrowing (together with interest thereon at the interest
rate applicable during such period to Base Rate Advances) to the Administrative
Agent not later than three Business Days after receipt of written notice from
the Administrative Agent specifying such Lender’s share of such Borrowing that
was not made available to the Administrative Agent.

 

(f) Lender Obligations Several. The failure of any Lender to make a Revolving
Advance to be made by it as part of any Borrowing shall not relieve any other
Lender of its obligation, if any, to make its Revolving Advance on the
applicable Borrowing Date. No Lender shall be responsible for the failure of any
other Lender to make a Revolving Advance to be made by such other Lender on any
applicable Borrowing Date.

 

30



--------------------------------------------------------------------------------

(g) Noteless Agreement; Evidence of Indebtedness.

 

(i) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Revolving Advances made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(ii) The Administrative Agent shall also maintain accounts in which it will
record (A) the amount of each Revolving Advance made hereunder, the Type thereof
and the Interest Period with respect thereto, (B) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (C) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be conclusive evidence of the existence and amounts of
the Obligations therein recorded absent manifest error; provided, however, that
the failure of the Administrative Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.

 

(iv) Any Lender may request that the Revolving Advances owing to such Lender be
evidenced by a Note. In such event, the Borrower shall execute and deliver to
such Lender a Note payable to the order of such Lender and its registered
assigns. Thereafter, the Revolving Advances evidenced by such Note and interest
thereon shall at all times (including after any assignment pursuant to
Section 10.06) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 10.06, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Revolving Advances once again be evidenced
as described in paragraphs (i) and (ii) above.

 

Section 2.03 Fees.

 

(a) Revolving Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee (a “Commitment Fee”) on
the average daily amount by which such Lender’s Revolving Commitment exceeds the
sum of (i) the aggregate principal amount of such Lender’s outstanding Revolving
Advances and (ii) such Lender’s Pro Rata Share of the Letter of Credit Exposure,
from the Closing Date until the Maturity Date at a rate per annum equal to
0.50%. The Commitment Fees payable pursuant to this clause (a) are due quarterly
in arrears on the last Business Day of each March, June, September and December
commencing March 31, 2006 and on the Maturity Date.

 

(b) Agent’s Fees. The Borrower agrees to pay to the Administrative Agent and the
Arranger the fees as separately agreed upon by the Borrower in the Fee Letter.

 

31



--------------------------------------------------------------------------------

(c) Letter of Credit Fees.

 

(i) The Borrower agrees to pay to the Administrative Agent for the pro rata
benefit of each Lender a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Rate Advances in effect from time to time. Each
such fee shall be based on the maximum amount available to be drawn from time to
time under such Letter of Credit from the date of issuance of the Letter of
Credit until its expiration date and shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December until the
earlier of its expiration date or the Maturity Date. All such fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(ii) The Borrower agrees to pay to the Issuing Bank, a fronting fee for each
Letter of Credit equal to 0.125% per annum of the initial stated amount of such
Letter of Credit (or, with respect to any subsequent increase to the stated
amount of any such Letter of Credit, such increase in the stated amount). Each
such fee shall be based on the maximum amount available to be drawn from time to
time under such Letter of Credit from the date of issuance of the Letter of
Credit until its expiration date and shall be payable quarterly in arrears on
the last Business Day of each March, June, September and December until the
earlier of its expiration date or the Maturity Date. All such fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

 

(iii) In addition, the Borrower agrees to pay to the Issuing Bank all customary
transaction costs and fees charged by the Issuing Bank in connection with the
issuance of a Letter of Credit for the Borrower’s account, such costs and fees
to be due and payable on the date specified by the Issuing Bank in the invoice
for such costs and fees.

 

(d) Generally. All such fees shall be paid on the dates due, in immediately
available Dollars to the Administrative Agent for distribution, if and as
appropriate, among the Lenders, except that the fees payable pursuant to
Section 2.03(c)(ii) and (iii) shall be paid directly to the Issuing Bank. Once
paid, absent manifest error, none of these fees shall be refundable under any
circumstances.

 

Section 2.04 Reduction of the Revolving Commitments.

 

(a) The Borrower shall have the right, upon at least five Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Revolving Commitments; provided that
each partial reduction of Revolving Commitments shall be in the minimum
aggregate amount of $5,000,000.00 and in integral multiples of $1,000,000.00 in
excess thereof (or such lesser amount as may then be outstanding); and provided
further that the aggregate amount of the Revolving Commitments may not be
reduced below the sum of the aggregate principal amount of the outstanding
Revolving Advances and the Letter of Credit Exposure.

 

32



--------------------------------------------------------------------------------

(b) The Revolving Commitments as of the end of the applicable fiscal quarter
shall automatically and permanently reduce by an amount set forth below for such
fiscal quarter as follows:

 

Fiscal Quarter ending

--------------------------------------------------------------------------------

   Reduction of Aggregate
Revolving Commitments


--------------------------------------------------------------------------------

March 31, 2006

   $ 0

June 30, 2006

   $ 0

September 30, 2006

   $ 10,000,000

December 31, 2006

   $ 10,000,000

March 31, 2007

   $ 10,000,000

June 30, 2007

   $ 10,000,000

September 30, 2007

   $ 10,000,000

December 31, 2007

   $ 10,000,000

March 31, 2008

   $ 10,000,000

June 30, 2008

   $ 10,000,000

September 30, 2008

   $ 10,000,000

December 31, 2008

   $ 10,000,000

 

(c) Any reduction or termination of the Revolving Commitments pursuant to this
Section 2.04 shall be permanent, with no obligation of the Revolving Lenders to
reinstate such Revolving Commitments and the commitment fees provided for in
Section 2.03(a) shall thereafter be computed on the basis of the Revolving
Commitments as so reduced. The Administrative Agent shall give each Lender
prompt notice of any commitment reduction or termination.

 

Section 2.05 Repayment. The Borrower shall repay the outstanding principal
amount of the Revolving Advances on the Maturity Date.

 

Section 2.06 Interest. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Advance made by each Lender to it from the date of such
Revolving Advance until such principal amount shall be paid in full, at the
following rates per annum:

 

(a) Revolving Advances.

 

(i) Base Rate Advances. If such Revolving Advance is a Base Rate Advance, a rate
per annum equal to the Adjusted Base Rate plus the Applicable Margin in respect
of Base Rate Advances in effect from time to time, payable in arrears on the
last Business

 

33



--------------------------------------------------------------------------------

Day of each calendar quarter and on the date such Base Rate Advance shall be
paid in full.

 

(ii) Eurodollar Advances. If such Revolving Advance is a Eurodollar Advance, a
rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Margin in respect of Eurodollar Advances in effect on each day of
such Interest Period for Eurodollar Advances, payable in arrears on the last day
of such Interest Period, and, in the case of Interest Periods of greater than
three months, on each Business Day which occurs at three month intervals from
the first day of such Interest Period.

 

(b) Additional Interest on Eurodollar Advances. The Borrower shall pay to each
Lender, so long as any such Lender shall be required under regulations of the
Federal Reserve Board to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of the Eurodollar Advances of such Lender, from the
effective date of such Advance until such principal amount is paid in full, at
an interest rate per annum equal at all times to the remainder obtained by
subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Eurodollar Advances for such Interest Period, payable on each date on which
interest is payable on such Advance. Such additional interest payable to any
Lender shall be determined by such Lender and notified to the Borrower through
the Administrative Agent (such notice to include the calculation of such
additional interest, which calculation shall be conclusive absent manifest
error, and be accompanied by any evidence indicating the need for such
additional interest as the Borrower may reasonably request).

 

(c) Usury Recapture. In the event the rate of interest chargeable under this
Agreement at any time (calculated after giving affect to all items charged which
constitute “interest” under applicable laws, including fees and margin amounts,
if applicable) is greater than the Maximum Rate, the unpaid principal amount of
the Revolving Advances shall bear interest at the Maximum Rate until the total
amount of interest paid or accrued on the Revolving Advances equals the amount
of interest which would have been paid or accrued on the Revolving Advances if
the stated rates of interest set forth in this Agreement had at all times been
in effect.

 

In the event, upon payment in full of the Revolving Advances, the total amount
of interest paid or accrued under the terms of this Agreement and the Revolving
Advances is less than the total amount of interest which would have been paid or
accrued if the rates of interest set forth in this Agreement had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
law, pay the Administrative Agent for the account of the Lenders an amount equal
to the difference between (i) the lesser of (A) the amount of interest which
would have been charged on its Revolving Advances if the Maximum Rate had, at
all times, been in effect and (B) the amount of interest which would have
accrued on its Revolving Advances if the rates of interest set forth in this
Agreement had at all times been in effect and (ii) the amount of interest
actually paid under this Agreement on its Revolving Advances.

 

34



--------------------------------------------------------------------------------

In the event the Lenders ever receive, collect or apply as interest any sum in
excess of the Maximum Rate, such excess amount shall, to the extent permitted by
law, be applied to the reduction of the principal balance of the Revolving
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

 

(d) Default Interest. If the Borrower shall default in the payment of the
principal of or interest on any Advance or any other amount becoming due
hereunder, by acceleration or otherwise, or under any other Loan Document, the
Borrower shall on demand from time to time pay interest, to the extent permitted
by law, on the outstanding Revolving Advances to but excluding the date of
actual payment (after as well as before judgment) (a) in the case of overdue
principal, at the rate otherwise applicable to such Advance pursuant to
Section 2.06 plus 2.00% per annum and (b) in all other cases, at a rate per
annum (computed on the basis of the actual number of days elapsed over a year of
365 or 366 days, as the case may be, when determined by reference to the Prime
Rate and over a year of 360 days at all other times) equal to the rate that
would be applicable to a Base Rate Advance plus 2.00%.

 

Section 2.07 Prepayments.

 

(a) Right to Prepay. The Borrower shall have no right to prepay any principal
amount of any Advance except as provided in this Section 2.07.

 

(b) Optional. The Borrower may elect to prepay, in whole or in part, any of the
Revolving Advances owing by it to the Lenders, after giving prior written notice
of such election by (i) 2:00 p.m. (New York time) at least three Business Days
before such prepayment date in the case of Borrowings which are comprised of
Eurodollar Advances, and (ii) 2:00 p.m. (New York time) on or before the
Business Day of such prepayment, in case of Borrowings which are comprised of
Base Rate Advances, in each case to the Administrative Agent stating the
proposed date and aggregate principal amount of such prepayment. If any such
notice is given, the Administrative Agent shall give prompt notice thereof to
each Lender and the Borrower shall prepay Revolving Advances comprising part of
the same Borrowing in whole or ratably in part in an aggregate principal amount
equal to the amount specified in such notice, together with accrued and unpaid
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.08 as a result of
such prepayment being made on such date; provided, however, that each partial
prepayment shall be in an aggregate principal amount not less than $2,000,000.00
and in integral multiples of $1,000,000.00 in excess thereof (or such lesser
amount as may then be outstanding).

 

(c) Mandatory Prepayments of Revolving Advances.

 

(i) Deficiency. On any date on which the outstanding principal amount of the
Revolving Advances plus the Letter of Credit Exposure exceeds the lesser of
(A) the aggregate Revolving Commitments and (B) the Borrowing Base, the Borrower
agrees to make a mandatory prepayment of the Revolving Advances, together with
accrued and unpaid interest to the date of such prepayment on the principal
amount prepaid and amounts, if any, required to be paid pursuant to Section 2.08
as a result of such prepayment being made on such date, in the amount of such
excess, or if the Revolving Advances have been repaid in full, make deposits
into the LC Cash Collateral Account in

 

35



--------------------------------------------------------------------------------

the remaining amount of such excess to provide cash collateral for the Letter of
Credit Exposure. Any such prepayment shall first be applied to prepay Base Rate
Advances, and second, to Eurodollar Advances.

 

(ii) Reduction of Revolving Commitments. On the date of each reduction of the
aggregate Revolving Commitments pursuant to Section 2.04, the Borrower agrees to
make a prepayment in respect of the outstanding amount of the Revolving Advances
to the extent, if any, that the aggregate unpaid principal amount of all
Revolving Advances plus the Letter of Credit Exposure exceeds the lesser of
(i) the Revolving Commitments and (ii) the Borrowing Base.

 

(iii) Asset Dispositions. If any Loan Party or any of its Subsidiaries shall at
any time or from time to time:

 

(A) make or agree to make an Asset Disposition; or

 

(B) suffer an Event of Loss;

 

then (A) Borrower shall promptly notify Administrative Agent of such proposed
Asset Disposition or Event of Loss (including the amount of the estimated Net
Proceeds to be received by any Loan Party and/or any of its Subsidiaries in
respect thereof) and (B) promptly upon receipt by such Loan Party and/or any of
its Subsidiaries of the Net Proceeds of such Asset Disposition or Event of Loss,
Borrower shall deliver, or cause to be delivered, such Net Proceeds to
Administrative Agent for distribution to the Lenders as a prepayment of the
Revolving Advances, together with accrued and unpaid interest to the date of
such prepayment on the principal amount prepaid and amounts, if any, required to
be paid pursuant to Section 2.08 as a result of such prepayment being made on
such date, or if the Revolving Advances have been repaid in full, make deposits
into the LC Cash Collateral Account in the remaining amount of such excess to
provide cash collateral for the Letter of Credit Exposure; provided, however,
that notwithstanding the foregoing, in the case of any Net Proceeds constituting
the Reinvestment Deferred Amount with respect to a Reinvestment Event, Borrower
shall repay the Revolving Advances in an amount equal to the Reinvestment
Prepayment Amount applicable to such Reinvestment Event, if any, on the
Reinvestment Prepayment Date with respect to such Reinvestment Event.

 

(iv) Equity Issuance.

 

(A) If an Event of Default has occurred and is continuing, promptly upon the
receipt by any Loan Party or any of their respective Subsidiaries of the Net
Issuance Proceeds of the issuance of equity securities other than to the
Borrower or any of its Subsidiaries, Borrower shall deliver, or cause to be
delivered, to the Administrative Agent an amount equal to such Net Issuance
Proceeds for application to the prepayment of the Revolving Advances in the
manner described in (B) below.

 

(B) Provided that no Default or Event of Default has occurred and is continuing,
promptly upon the receipt by any Loan Party or any of their respective

 

36



--------------------------------------------------------------------------------

Subsidiaries of the Net Issuance Proceeds of the issuance of equity securities
other than to the Borrower or any of its Subsidiaries, Borrower shall (1) if any
Subordinated Debt permitted pursuant to Section 6.02(h) is then outstanding,
prepay such Subordinated Debt by an amount equal to such Net Issuance Proceeds
and (2) to the extent of any remaining Net Issuance Proceeds or if no
Subordinated Debt is then outstanding, deliver, or cause to be delivered, to the
Administrative Agent an amount equal to such Net Issuance Proceeds, for
application to the Revolving Advances, together with accrued interest to the
date of such prepayment on the principal amount prepaid and amounts, if any,
required to be paid pursuant to Section 2.08 as a result of such prepayment
being made on such date, or if the Revolving Advances have been repaid in full,
make deposits into the LC Cash Collateral Account in the remaining amount of
such excess to provide cash collateral for the Letter of Credit Exposure;
provided, however, that notwithstanding the foregoing, if no Default or Event of
Default has occurred and is continuing, the Borrower may use the Net Issuance
Proceeds as cash consideration for any Acquisition permitted by Section 6.05(i)
occurring on or before 90 days after the receipt thereof. In the event, the
Borrower shall have determined not to, or shall have otherwise ceased to, make
an Acquisition during such 90-day period, the Borrower shall apply such Net
Issuance Proceeds to the prepayment of Revolving Advances as described above.

 

(v) Application of Prepayments. Each prepayment pursuant to this Section 2.07(c)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date.

 

(d) Illegality. If any Lender shall notify the Administrative Agent and the
Borrower that any Change in Law makes it unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement or to
make or maintain Eurodollar Advances then outstanding hereunder (any such
Lender, an “Affected Lender”), the Borrower shall, no later than 2:00 p.m. (New
York time) (i) (A) if not prohibited by any Legal Requirement to maintain such
Eurodollar Advances for the duration of the Interest Period, on the last day of
the Interest Period for each outstanding Eurodollar Advance or (B) if prohibited
by any Legal Requirement to maintain such Eurodollar Advances for the duration
of the Interest Period, on the second Business Day following its receipt of such
notice, prepay all Eurodollar Advances of all of the Lenders then outstanding,
together with accrued and unpaid interest on the principal amount prepaid to the
date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.08 as a result of such prepayment being made on such date, (ii) each
Lender shall simultaneously make a Base Rate Advance or, if not otherwise
prohibited, make an Eurodollar Advance in an amount equal to the aggregate
principal amount of the affected Eurodollar Advances, and (iii) the right of the
Borrower to select Eurodollar Advances shall be suspended until such Lender
shall notify Administrative Agent that the circumstances causing such suspension
no longer exist. Each Lender agrees to use commercially reasonable efforts
(consistent with its internal policies and subject to legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such designation would avoid the effect of this paragraph and would not, in
the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

37



--------------------------------------------------------------------------------

(e) Ratable Payments; Effect of Notice. Each payment of any Advance pursuant to
this Section 2.07 or any other provision of this Agreement shall be made in a
manner such that all Revolving Advances comprising part of the same Borrowing
are paid in whole or ratably in part. All notices given pursuant to this
Section 2.07 shall be irrevocable and binding upon the Borrower.

 

Section 2.08 Funding Losses. If (a) any payment of principal of any Eurodollar
Advance is made other than on the last day of the Interest Period for such
Advance as a result of any payment pursuant to Section 2.07 or the acceleration
of the maturity of the Revolving Advances pursuant to Article VII or (b) if the
Borrower fails to make a principal or interest payment with respect to any
Eurodollar Advance on the date such payment is due and payable, the Borrower
shall, within three Business Days of any written demand sent by any Lender to
the Borrower through the Administrative Agent, pay to Administrative Agent for
the account of such Lender any amounts (without duplication of any other amounts
payable in respect of breakage costs) required to compensate such Lender for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including, without limitation, any
loss, cost or expense actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.

 

Section 2.09 Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage), or the Issuing Bank;

 

(ii) subject any Lender or the Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Advance made by it, or change the basis of
taxation of payments to such Lender or the Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 2.11 and the
imposition of, or any change in the rate of, any Excluded Tax incurred by such
Lender or the Issuing Bank); or

 

(iii) impose on any Lender, the Issuing Bank, or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Advances
made by such Lender, the Issuing Bank, or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Advance (or of maintaining its
obligation to make any such Advance), or to increase the cost to such Lender or
the Issuing Bank of participating in, issuing or maintaining any Letter of
Credit (or of maintaining its

 

38



--------------------------------------------------------------------------------

obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
(whether of principal, interest or any other amount) then, upon request of such
Lender or the Issuing Bank, the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law affecting such Lender or the Issuing Bank or any lending office of
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Revolving
Advances made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or any of their respective holding companies, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the Issuing Bank, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 2.10 Payments and Computations.

 

(a) Payment Procedures. The Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due to the
Administrative Agent at the Administrative Agent’s Applicable Lending Office in
immediately available funds. Each Revolving Advance shall be repaid and each
payment of interest thereon shall be paid in

 

39



--------------------------------------------------------------------------------

Dollars. All payments shall be made without setoff, deduction, or counterclaim.
The Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent, or a specific Lender
pursuant to Section 2.03(b), 2.03(c), 2.08, 2.09 or 2.11, but after taking into
account payments effected pursuant to Section 10.04) to the Lenders in
accordance with each Lender’s Pro Rata Share for the account of their respective
Applicable Lending Offices, and like funds relating to the payment of any other
amount payable to any Lender to such Lender for the account of its Applicable
Lending Offices, in each case to be applied in accordance with the terms of this
Agreement.

 

(b) Computations. All computations of interest based on the Prime Rate shall be
made by the Administrative Agent on the basis of a year of 365 or 366 days, as
the case may be, and all computations of interest based on the Eurodollar Rate
and of fees shall be made by the Administrative Agent, on the basis of a year of
360 days, in each case for the actual number of days (including the first day,
but excluding the last day) occurring in the period for which such interest or
fees are payable. Each determination by the Administrative Agent of an interest
rate shall be conclusive and binding for all purposes, absent manifest error.

 

(c) Non-Business Day Payments. Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

 

(d) Agent Reliance. Unless the Administrative Agent shall have received written
notice from the Borrower prior to the date on which any payment is due to the
Lenders that the Borrower will not make such payment in full, the Administrative
Agent may assume that the Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such date an
amount equal to the amount then due to such Lender. If and to the extent the
Borrower shall not have so made such payment in full to Administrative Agent,
each Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender, together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

Section 2.11 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if any Loan Party shall be required by any
Legal Requirement to deduct any Indemnified Taxes (including any Other Taxes)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, receives an amount equal to the
sum it would have received had no

 

40



--------------------------------------------------------------------------------

such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with Legal Requirements.

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Bank (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender or the Issuing Bank if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
or the Issuing Bank is subject to backup withholding or information reporting
requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States of America, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i) two duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,

 

41



--------------------------------------------------------------------------------

(ii) two duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN, or

 

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Bank determines, in its sole reasonable discretion, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower have paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent, such Lender or the Issuing Bank, as the case may
be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent, such Lender or the Issuing Bank,
agrees to repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Bank in the event the
Administrative Agent, such Lender or the Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or the Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

Section 2.12 Sharing of Payments, Etc. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Advances or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Revolving Advances and accrued interest thereon or other
such obligations greater than its Pro Rata Share, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Revolving Advances
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Revolving Advances

 

42



--------------------------------------------------------------------------------

and other amounts owing them, provided that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Advances or
participations in Letters of Credit to any assignee or participant, other than
to the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply). Each Loan Party consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against each Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Loan
Party in the amount of such participation.

 

Section 2.13 Applicable Lending Offices. Each Lender may book its Revolving
Advances at any Applicable Lending Office selected by such Lender and may change
its Applicable Lending Office from time to time. All terms of this Agreement
shall apply to any such Applicable Lending Office and the Revolving Advances
shall be deemed held by each Lender for the benefit of such Applicable Lending
Office. Each Lender may, by written notice to the Administrative Agent and the
Borrower designate replacement or additional Applicable Lending Offices through
which Revolving Advances will be made by it and for whose account repayments are
to be made.

 

Section 2.14 Letters of Credit.

 

(a) Issuance. Subject to the terms of this Agreement, from time-to-time from the
Closing Date until 15 Business Days before the Maturity Date, at the request of
the Borrower, the Issuing Bank shall, on the terms and conditions hereinafter
set forth, issue, increase, or extend the expiration date of Letters of Credit
for the account of the Borrower or for the account of any Subsidiary of the
Borrower (in which case the Borrower and such Subsidiary shall be co-applicants
with respect to such Letter of Credit) on any Business Day. No Letter of Credit
will be issued, increased, or extended:

 

(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $10,000,000 and (B) the lesser of (1) the
aggregate Revolving Commitments minus the aggregate outstanding principal amount
of all Revolving Advances and (2) the Borrowing Base minus the aggregate
outstanding principal amount of all Revolving Advances;

 

(ii) unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after the date of issuance thereof and (B) the Maturity
Date; provided that, any such Letter of Credit with a one-year tenor may
expressly provide that it is renewable at the option of the Issuing Bank for
additional one-year periods (which shall in no event extend beyond the Maturity
Date), provided that such Letter of Credit is cancelable upon at least 30 days’
notice given by the Issuing Bank to the beneficiary of such Letter of Credit;

 

43



--------------------------------------------------------------------------------

(iii) unless such Letter of Credit is in form and substance acceptable to the
Issuing Bank in its reasonable discretion;

 

(iv) unless the Borrower has delivered to the Issuing Bank a completed and
executed Letter of Credit Application; and

 

(v) unless such Letter of Credit is governed by the Uniform Customs and Practice
for Documentary Credits (1993 Revision), International Chamber of Commerce
Publication No. 500 or any successor to such publication. If the terms of any
letter of credit application referred to in the foregoing clause (iv) conflicts
with the terms of this Agreement, the terms of this Agreement shall control.

 

(b) Participations. Upon the date of the issuance or increase of a Letter of
Credit occurring on or after the Closing Date, the Issuing Bank shall be deemed
to have sold to each other Lender and each other Lender shall have been deemed
to have purchased from the Issuing Bank a participation in the related Letter of
Credit Obligations equal to such Lender’s Pro Rata Share at such date. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Share of each payment or
disbursement made by an Issuing Bank pursuant to a Letter of Credit and not
reimbursed by the Borrower (or, if applicable, another party pursuant to its
obligations under any other Loan Document) forthwith on the date due as provided
in Section 2.14(c). Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. The Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The Issuing Bank shall
as promptly as possible give telephonic notification, confirmed by fax, to the
Administrative Agent and the Borrower of such demand for payment and whether the
Issuing Bank has made or will make disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Lenders with respect to any
such payment or disbursement. The Administrative Agent shall promptly give each
Lender notice thereof.

 

(c) Reimbursement. The Borrower hereby agrees to pay on demand to the Issuing
Bank in respect of each Letter of Credit issued for either of their account an
amount equal to any amount paid by the Issuing Bank under or in respect of such
Letter of Credit. In the event the Issuing Bank makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower on the same Business Day, the Issuing Bank
shall give notice of such failure to pay to the Administrative Agent and the
Lenders, and each Lender shall promptly reimburse the Issuing Bank for such
Lender’s Pro Rata Share of such payment, and such reimbursement shall be deemed
for all purposes of this Agreement to constitute a Borrowing comprised of Base
Rate Advances to the Borrower from such Lender. If such reimbursement is not
made by any Lender to the Issuing Bank on the same day on which the Issuing Bank
shall have made payment on any such draw, such Lender shall pay interest thereon
to the Issuing Bank at a rate per annum equal to a rate determined by the

 

44



--------------------------------------------------------------------------------

Administrative Agent in accordance with banking industry rules on interbank
compensation. The Borrower hereby unconditionally and irrevocably authorizes,
empowers, and directs the Administrative Agent and the Lenders to record and
otherwise treat such payment under a Letter of Credit not immediately reimbursed
by the Borrower as a Borrowing comprised of Base Rate Advances.

 

(d) Obligations Unconditional. The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be absolute, unconditional
and irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

 

(i) any lack of validity or enforceability of any Letter of Credit Documents,
any Loan Document, or any term or provision therein;

 

(ii) any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit Document or any Loan Document;

 

(iii) the existence of any claim, set-off, defense or other right that the
Borrower, any other party guaranteeing or otherwise obligated with the Borrower,
any subsidiary or other Affiliate thereof or any other Person may have at any
time against any beneficiary or transferee of such Letter of Credit (or any
Persons for whom any such beneficiary or any such transferee may be acting), the
Issuing Bank, any Lender or any other Person, whether in connection with this
Agreement, any other Loan Document, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

 

(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;

 

(v) payment by the Issuing Bank under such Letter of Credit against presentation
of a draft or other document that complies on its face with the terms of such
Letter of Credit but in fact does not comply with the terms of such Letter of
Credit; or

 

(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Administrative Agent the Lenders or any other Person in the absence of gross
negligence or willful misconduct or any other event, circumstance or happening
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of the
Borrower’s obligations hereunder;

 

provided that nothing in this Agreement shall be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by such Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.

 

45



--------------------------------------------------------------------------------

(e) Prepayments of Letters of Credit. In the event that any Letters of Credit
shall be outstanding or shall be drawn and not reimbursed on the Maturity Date,
the Borrower shall pay to the Administrative Agent an amount equal to 105% of
the Letter of Credit Exposure allocable to such Letters of Credit to be held in
the LC Cash Collateral Account and applied in accordance with paragraph
(g) below.

 

(f) Liability of Issuing Bank. The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit. Neither the Issuing Bank nor any of its
officers or directors shall be liable or responsible for:

 

(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith; or

 

(ii) the validity or genuineness of documents, or of any endorsement thereon,
even if such documents should prove to be in any or all respects invalid,
insufficient, fraudulent or forged;

 

except that the Borrower shall have a claim against the Issuing Bank, and the
Issuing Bank shall be liable to, and shall promptly pay to, the Borrower, to the
extent of any direct, as opposed to consequential (claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law),
damages suffered by the Borrower which the Borrower prove were caused by the
Issuing Bank’s willful misconduct or gross negligence in determining whether
documents presented under a Letter of Credit strictly comply with the terms of
such Letter of Credit. It is understood that the Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and, in making any payment under any Letter of Credit (A) the Issuing Bank’s
exclusive reliance on the documents presented to it under such Letter of Credit
as to any and all matters set forth therein, including reliance on the amount of
any draft presented under such Letter of Credit, whether or not the amount due
to the beneficiary thereunder equals the amount of such draft and whether or not
any document presented pursuant to such Letter of Credit proves to be
insufficient in any respect, if such document on its face appears to be in
order, and whether or not any other statement or any other document presented
pursuant to such Letter of Credit proves to be forged or invalid or any
statement therein proves to be inaccurate or untrue in any respect whatsoever
and (B) any noncompliance in any immaterial respect of the documents presented
under such Letter of Credit with the terms thereof shall, in each case, be
deemed not to constitute willful misconduct or gross negligence of the Issuing
Bank.

 

(g) LC Cash Collateral Account.

 

(i) If the Borrower is required to deposit funds in the LC Cash Collateral
Account pursuant to Sections 2.07(c), 2.14(e), 7.02(b) or 7.03(b), then the
Borrower and the Administrative Agent shall establish the LC Cash Collateral
Account and the Borrower shall execute any documents and agreements, including
the Administrative Agent’s standard form assignment of deposit accounts, that
the Administrative Agent requests in connection therewith to establish the LC
Cash Collateral Account and grant the Administrative Agent an Acceptable
Security Interest in such account and the funds

 

46



--------------------------------------------------------------------------------

therein. The Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the LC Cash Collateral Account,
whenever established, all funds held in the LC Cash Collateral Account from time
to time and all proceeds thereof as security for the payment of the Obligations.

 

(ii) Funds held in the LC Cash Collateral Account shall be held as cash
collateral for obligations with respect to Letters of Credit and promptly
applied by the Administrative Agent at the request of the Issuing Bank to any
reimbursement or other obligations under Letters of Credit that exist or occur.
To the extent that any surplus funds are held in the LC Cash Collateral Account
above 105% of the Letter of Credit Exposure during the existence of an Event of
Default the Administrative Agent may (A) hold such surplus funds in the LC Cash
Collateral Account as cash collateral for the Obligations or (B) apply such
surplus funds to any Obligations in any manner directed by the Majority Lenders.
If no Default or Event of Default exists, the Administrative Agent shall release
to the Borrower at the Borrower’s written request any funds held in the LC Cash
Collateral Account above the amounts required by Section 2.14(e) or otherwise.

 

(iii) Funds held in the LC Cash Collateral Account shall be invested in Cash
Equivalents maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no other obligation to make any other investment of the funds therein. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the LC Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.

 

(h) Resignation or Removal of the Issuing Bank. The Issuing Bank may resign at
any time by giving written notice to the Administrative Agent, the Lenders and
the Borrower, such resignation to be effective upon the appointment of a
successor Issuing Bank, or, if no successor Issuing Bank has been appointed, 60
days after the retiring Issuing Bank gives notice of its intention to resign or
receives notice of its removal. Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint, and provided that no Default
or Event of Default exists, with the consent of the Borrower (which consent
shall not be unreasonably withheld or delayed), a successor Issuing Bank. If no
successor Issuing Bank shall have been so appointed by the Majority Lenders
within such time period, then the Issuing Bank may appoint, and provided that no
Default or Event of Default exists, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed), a successor Issuing
Bank. Subject to the next succeeding sentence, upon the acceptance of any
appointment as the Issuing Bank hereunder by a Lender that shall agree to serve
as successor Issuing Bank, such successor shall succeed to and become vested
with all the interests, rights and obligations of the retiring Issuing Bank and
the retiring Issuing Bank shall be discharged from its obligations to issue
additional Letters of Credit hereunder. At the time such resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Sections 2.03(c)(ii) and (iii). The acceptance of any appointment as the Issuing
Bank hereunder by a successor Lender shall be evidenced by an

 

47



--------------------------------------------------------------------------------

agreement entered into by such successor, in a form satisfactory to the retiring
Issuing Bank and the Administrative Agent, and, from and after the effective
date of such agreement, (i) such successor Lender shall have all the rights and
obligations of the previous Issuing Bank under this Agreement and the other Loan
Documents and (ii) references herein and in the other Loan Documents to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of the Issuing Bank under this
Agreement and the other Loan Documents with respect to Letters of Credit issued
by it prior to such resignation, but shall not be required to issue additional
Letters of Credit.

 

Section 2.15 Mitigation Obligations; Replacement of Lenders

 

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.09, or requires the Borrower to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Revolving Advances hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (a) would eliminate or reduce amounts payable pursuant to
Section 2.09 or 2.11, as the case may be, in the future and (b) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If the Borrower receives a statement of amounts due
pursuant to Sections 2.09 or 2.11 from a Lender, a Lender defaults in its
obligations to fund a Revolving Advance pursuant to this Agreement, or a Lender
(a “Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to Section 10.01, requires consent of
each Lender affected thereby or a Lender becomes an Affected Lender (any such
Lender, a “Subject Lender”), so long as (i) no Event of Default shall have
occurred and be continuing and the Borrower has obtained a commitment from
another Lender or an Eligible Assignee to purchase at par the Subject Lender’s
Revolving Advances and assume the Subject Lender’s Revolving Commitments and all
other obligations of the Subject Lender hereunder and (ii) such Lender is not an
Issuing Bank with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements acceptable to such Issuing Bank
(such as a “back-to-back” letter of credit) are made), the Borrower may require
the Subject Lender to assign all of its Revolving Advances and Revolving
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of Section 10.06; provided that, prior to
or concurrently with such replacement, (a) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
(including all amounts under Sections 2.09 and/or 2.11 (if applicable)) through
such date of replacement and a release from its obligations under the Loan
Documents, (b) all of the requirements for such assignment contained in
Section 10.06, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment and Acceptance executed by the assignee (Administrative Agent being

 

48



--------------------------------------------------------------------------------

hereby authorized to execute any Assignment and Acceptance on behalf of a
Subject Lender relating to the assignment of Revolving Advances and Revolving
Commitments of such Subject Lender) and other supporting documents, have been
fulfilled, and (d) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.

 

ARTICLE III

 

CONDITIONS OF LENDING

 

Section 3.01 Initial Conditions Precedent. The obligation of each Lender to make
its initial Revolving Advances as part of the initial Borrowing, or the Issuing
Bank to issue the initial Letters of Credit is subject to the following
conditions precedent:

 

(a) Documentation. On or before the day on which the initial Borrowing is made
or the initial Letter of Credit is issued, the Administrative Agent and the
Lenders shall have received the following, each dated on or before such day,
duly executed by all the parties thereto, each in form and substance
satisfactory to the Administrative Agent and the Lenders:

 

(i) this Agreement and all attached Exhibits and Schedules;

 

(ii) any Note requested by a Lender pursuant to Section 2.02(g) payable to the
order of such requesting Lender in the amount of its Revolving Commitment;

 

(iii) the Security Agreement executed the Borrower and each of its Subsidiaries,
together with UCC-1 financing statements and any other documents, agreements or
instruments necessary to create an Acceptable Security Interest in the
Collateral described therein;

 

(iv) the Pledge Agreement executed by the Borrower and each of its Subsidiaries
that has a Subsidiary pledging to the Administrative Agent for the benefit of
the Secured Parties all of the Equity Interests of the Domestic Subsidiaries of
such Loan Party, together with certificates, powers executed in blank, UCC-1
financing statements and any other documents, agreements or instruments
necessary to create an Acceptable Security Interest in such Equity Interests;

 

(v) [reserved];

 

(vi) a certificate dated as of the Closing Date from a Responsible Officer of
the Borrower stating that (A) all representations and warranties of such Person
set forth in this Agreement and in the other Loan Documents to which it is a
party are true and correct in all material respects; (B) no Default has occurred
and is continuing; and (C) the conditions in this Section 3.01 have been met;

 

(vii) copies of the certificate or articles of incorporation or other equivalent
organizational documents, including all amendments thereto, of each Loan Party,
certified as of a recent date by the Secretary of State of the state of its
organization;

 

49



--------------------------------------------------------------------------------

(viii) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Closing Date and certifying (A) that attached thereto is a true and
complete copy of the organizational documents of such Loan Party as in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or other organizational documents of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certified copy thereof furnished pursuant to clause (vii) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document, Notices of Borrowing or any other document delivered in
connection herewith on behalf of such Loan Party;

 

(ix) a certificate of another officer of each Loan Party as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to (viii) above;

 

(x) certificates from the appropriate Governmental Authority certifying as to
the good standing, existence and authority of each of the Loan Parties in all
jurisdictions where required by the Administrative Agent;

 

(xi) a favorable opinion dated as of the Closing Date of (A) Akin Gump Strauss
Hauer & Feld LLP, New York and Texas counsel to the Loan Parties and (B) Mark
Dubberstein, general counsel to the Loan Parties;

 

(xii) a certificate from a Financial Officer of the Borrower dated as of the
Closing Date addressed to the Administrative Agent and each of the Lenders
regarding the matters set forth in Section 4.20;

 

(xiii) a certificate from a Financial Officer addressed to the Administrative
Agent and each of the Lenders, which shall be in form and in substance
reasonably satisfactory to the Administrative Agent, certifying that as of the
Closing Date the updated Projections provided to the Administrative Agent have
been prepared on a reasonable basis based upon the assumptions stated therein
and the best information reasonably available to such officer at the time such
Projections were made and shall describe any changes therein and state that such
changes shall not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect (it being understood that no assurance can be
given that such Projections will be realized);

 

(xiv) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 5.04 and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
customary lender’s loss payable endorsement and to name the Administrative Agent
as an additional insured;

 

50



--------------------------------------------------------------------------------

(xv) satisfactory Appraisal Report on a fair market value and an Orderly
Liquidation Value basis of the Initial Pledged Rigs dated no earlier than
December 1, 2005, in form and substance reasonably satisfactory to the
Administrative Agent and issued by a firm reasonably acceptable to the
Administrative Agent, that affirms that after giving effect to the initial
Borrowing on the Closing Date a Borrowing Base Deficiency will not exist; and

 

(xvi) acknowledgment from The Corporation Trust Company as of the Closing Date
with respect to its irrevocable appointment by each Loan Party pursuant to
Section 10.13(b).

 

(b) Payment of Fees. On the Closing Date, the Borrower shall have paid the fees
required to be paid to the Administrative Agent, the Arranger, and the Lenders
on the Closing Date, including, without limitation, the fees set forth in the
Fee Letter and all other costs and expenses which have been invoiced (which
invoice has been delivered to the Borrower at least 24 hours prior to the
Closing Date) and are payable pursuant to Section 10.04.

 

(c) Due Diligence; Corporate Structure. The Administrative Agent and the Lenders
shall have completed a satisfactory due diligence review of the assets,
liabilities, business, operations and condition (financial or otherwise) of the
Borrower and its Subsidiaries, and all legal, financial, accounting,
governmental, tax and regulatory matters, and fiduciary aspects of the proposed
financing and the terms and conditions of all material obligations of the Loan
Parties. The documentation reflecting the ownership, capital, corporate, tax,
organizational and legal structure of the Loan Parties shall be acceptable to
the Administrative Agent.

 

(d) Security Documents. The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent in its reasonable
discretion necessary to determine that arrangements have been made for the
Administrative Agent for the benefit of Secured Parties to have an Acceptable
Security Interest in the Collateral, including, without limitation, (i) the
delivery to the Administrative Agent of such financing statements under the
Uniform Commercial Code for filing in such jurisdictions as the Administrative
Agent may reasonably require, (ii) lien, tax and judgment searches conducted on
the Loan Parties reflecting no Liens other than Permitted Liens against any of
the Collateral as to which perfection of a Lien is accomplished by the filing of
a financing statement and (iii) lien releases with respect to any Collateral
currently subject to a Lien other than Permitted Liens.

 

(e) Financial Statements. The Administrative Agent and the Lenders shall have
received true and correct copies of (i) the Audited Financial Statements,
(ii) the Interim Financial Statements, (iii) the Projections and (iv) such other
financial information as the Administrative Agent may reasonably request.

 

(f) Termination of Existing Credit Facilities. The Administrative Agent shall
have received sufficient evidence indicating that simultaneously with the making
of the initial Borrowing hereunder (i) the obligations of the Loan Parties under
the Existing Credit Facilities will be repaid with the proceeds of such
Revolving Advances and all obligations of such Loan Parties and its lenders
under the Existing Credit Facilities shall be terminated (including, without
limitation, any obligations of the Borrower or any Subsidiary thereof in respect
of guaranties and

 

51



--------------------------------------------------------------------------------

security agreements executed in connection with such Existing Credit Facilities
(but excluding any obligations which expressly survive the repayment of the
amounts owing under the Existing Credit Facilities), (ii) acceptable provisions
have been made for the termination of the Liens existing in respect of the
Existing Credit Facilities and (iii) any letters of credit issued pursuant to
the Existing Credit Facilities or otherwise other than the BOK Letters of Credit
shall have been either replaced or shall be supported by a Letter of Credit
issued hereunder.

 

(g) Authorizations and Approvals. All Governmental Authorities and Persons shall
have approved or consented to the transactions contemplated hereby, including,
without limitation, those material approvals or consents required in connection
with the continued operation of the Borrower and its Subsidiaries, to the extent
required, and such approvals shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened that would restrain, prevent or otherwise impose adverse conditions
on this Agreement and the actions contemplated hereby and thereby.

 

(h) No Proceeding or Litigation; No Injunctive Relief. No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority (other than the Atoka Litigation) shall be threatened or
pending and no preliminary or permanent injunction or order by a state or
federal court shall have been entered (i) in connection with this Agreement or
any transaction contemplated hereby or (ii) which, in any case, in the
reasonable judgment of the Administrative Agent, could reasonably be expected to
cause a Material Adverse Effect.

 

(i) No Default. No Default shall have occurred and be continuing or would result
from such Advance or from the application of the proceeds therefrom.

 

(j) Representations and Warranties. The representations and warranties contained
in Article IV hereof and in each other Loan Document shall be true and correct
before and after giving effect to the Revolving Advances and to the application
of the proceeds from such Revolving Advances from the date of the Revolving
Advances, as though made on and as of such date (it being understood and agreed
that any representation or warranty which by its terms is expressly made as of
an earlier date shall be required to be true and correct only as of such earlier
date).

 

(k) No Material Adverse Effect. Since December 31, 2004, there has been no
material adverse change in the condition (financial or otherwise), results of
operations, assets, properties, business or prospects of the Borrower and its
Subsidiaries, taken as a whole, other than as set forth in the Confidential
Information Memorandum or the Projections dated as of December 2005.

 

(l) Additional Information. The Administrative Agent shall have received such
additional information which the Administrative Agent shall have reasonably
requested, and such information shall be reasonably satisfactory in form and
substance to the Administrative Agent and its counsel.

 

Section 3.02 Conditions Precedent to Each Advance. The obligation of each Lender
to make a Revolving Advance on the occasion of each Borrowing (including the
initial Borrowing)

 

52



--------------------------------------------------------------------------------

or Convert to or Continue a Eurodollar Advance and the obligation of the Issuing
Bank to issue, extend or increase Letters of Credit shall be subject to the
further conditions precedent that on the Borrowing Date, the date of
Continuation or Conversion, or issuance, extension or increase date of such
Letters of Credit, the following statements shall be true (and each of the
giving of the applicable Notice of Borrowing or Notice of Conversion or
Continuation (other than a Notice of Conversion from a Eurodollar Advance to a
Base Rate Advance) and the acceptance by the Borrower of the proceeds of such
Revolving Advance or the request for the issuance, extension or increase of a
Letter of Credit shall constitute a representation and warranty by the Borrower
that on the date of such Revolving Advance, the date of such Conversion or
Continuation, or the date of such issuance, extension or increase such
statements are true):

 

(a) the representations and warranties contained in Article IV and in each other
Loan Document are correct on and as of the date of such Revolving Advance,
Continuation or Conversion, or the issuance, extension or increase of such
Letter of Credit before and after giving effect to such Revolving Advance and to
the application of the proceeds from such Revolving Advance, such Continuation
or Conversion, or to the issuance, extension or increase of such Letter of
Credit, as applicable, as though made on, and as of such date (it being
understood and agreed that any representation or warranty which by its terms is
expressly made as of an earlier date shall be required to be true and correct
only as of such earlier date);

 

(b) no Default or Event of Default has occurred and is continuing or would
result from such Revolving Advance or from the application of the proceeds
therefrom or from such issuance, extension or increase of such Letter of Credit;

 

(c) the Borrowing Base Availability is greater than or equal to zero after
giving effect to such Borrowing or the issuance, increase, or extension of such
Letter of Credit; and

 

(d) no material adverse change has occurred and is continuing with respect to
the Rigs detailed in the most recently delivered Appraisal Reports pursuant to
Section 5.14.

 

Section 3.03 Determinations Under Sections 3.01 and 3.02. For purposes of
determining compliance with the conditions specified in Sections 3.01 and 3.02,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Administrative Agent responsible for the transactions contemplated by the
Loan Documents shall have received written notice from such Lender prior to the
Borrowings hereunder specifying its objection thereto and such Lender shall not
have made available to the Administrative Agent such Lender’s ratable portion of
such Borrowings.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party jointly and severally represents and warrants as follows:

 

Section 4.01 Existence. Each of the Company and its Subsidiaries is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation or

 

53



--------------------------------------------------------------------------------

formation and in good standing and qualified to do business in each jurisdiction
where its ownership or lease of Property or conduct of its business requires
such qualification and where a failure to be qualified would reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02 Power and Authority. Each of the Loan Parties has the requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (a) own its assets and carry on its business, and
(b) execute, deliver and perform the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution, delivery, and performance
by each Loan Party of this Agreement and the other Loan Documents to which it is
a party and the consummation of the transactions contemplated hereby (a) have
been duly authorized by all necessary organizational action, (b) do not and will
not (i) contravene the terms of any such Person’s organizational documents,
(ii) violate any Legal Requirement, or (iii) conflict with or result in any
breach or contravention of, or the creation of any Lien under (A) the provisions
of any indenture, instrument or agreement to which such Loan Party is a party or
is subject, or by which it, or its Property, other than the Existing Credit
Agreements that are being terminated as of the Closing Date, is bound or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject.

 

Section 4.03 Authorization and Approvals. No authorization, approval, consent,
exemption, or other action by, or notice to or filing with, any Governmental
Authority or any other Person is necessary or required on the part of any Loan
Party in connection with (a) the execution, delivery and performance by, or
enforcement against, any Loan Party of this Agreement and the other Loan
Documents to which it is a party or the transactions contemplated hereby or
thereby, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Loan Documents, or (c) the perfection or maintenance of the Liens created
under the Loan Documents (including the first priority nature thereof) (other
than the filing of UCC-1 Financing Statements), all of which have been duly
obtained, taken, given or made and are in full force and effect, except actions
by, and notices to or filings with, Governmental Authorities (including, without
limitation, the SEC) that may be required in the ordinary course of business
from time to time or that may be required to comply with the express
requirements of the Loan Documents (including, without limitation, to release
existing Liens on the Collateral or to comply with requirements to perfect,
and/or maintain the perfection of, Liens created for the benefit of the Secured
Parties).

 

Section 4.04 Enforceable Obligations. This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is a party thereto. This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium, or similar law affecting
creditors’ rights generally or general principles of equity.

 

54



--------------------------------------------------------------------------------

Section 4.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Debt.

 

(b) The unaudited consolidated financial statements of the Borrower and its
Subsidiaries dated as of September 30, 2005 and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c) The Projections have been prepared in good faith by the Borrower, based on
assumptions believed by the Borrower to be reasonable on the date hereof. Any
forward looking statements contained therein are inherently subject to risk and
uncertainties, many of which cannot be predicted with accuracy, and some of
which might not be anticipated. Future events and actual results, financial and
otherwise, could differ materially from those set forth therein or contemplated
by the forward looking statements contained therein.

 

(d) Since December 31, 2004, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

 

Section 4.06 True and Complete Disclosure. Each Loan Party has disclosed to the
Administrative Agent and the Lenders all material agreements, instruments and
corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
None of (a) the Confidential Information Memorandum or (b) any other
information, report, financial statement, exhibit or schedule furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of any Loan Document or included therein or delivered
pursuant thereto contained, contains or will contain as of the respective dates
any material misstatement of fact or as of the respective dates, omitted, omits
or will omit to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were, are or will be
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time. Any
forward looking statements contained therein are inherently subject to risk and
uncertainties, many of which cannot be predicted with accuracy, and some of
which might not be anticipated. Future events and actual results, financial and
otherwise, could differ materially from those set forth therein or contemplated
by the forward looking statements contained therein.

 

55



--------------------------------------------------------------------------------

Section 4.07 Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of any Responsible Officer of a Loan Party
after due and diligent investigation, threatened or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against any
Loan Party or any of their Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement, any other Loan
Document or the Collateral, or any of the transactions contemplated thereby, or
(b) other than the Atoka Litigation, either individually or in the aggregate, if
determined adversely, would reasonably be expected to have a Material Adverse
Effect. To the knowledge of any Responsible Officer, no regulatory commission is
currently conducting and has conducted within the five-year period immediately
preceding the date hereof, an investigation of the Borrower or any of its
Subsidiaries, other than an investigation conducted by such regulatory
commission in its routine general administrative practice.

 

Section 4.08 Compliance with Laws. None of the Loan Parties or any of the
Subsidiaries or any of their respective material properties is in violation of,
nor will the continued operation of their material properties as currently
conducted violate, any Legal Requirement (including any Environmental Law) or is
in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority.

 

Section 4.09 No Default. None of the Loan Parties or any of its Subsidiaries is
a party to any agreement or instrument or subject to any corporate restriction
that has resulted or would, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. None of the Borrower or any of
its Subsidiaries is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Debt, or any other
material agreement or instrument to which it is a party or by which it or any of
its properties or assets are or may be bound, where such default could
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

Section 4.10 Subsidiaries; Corporate Structure. Schedule 4.10 sets forth as of
the Closing Date a list of all Subsidiaries of the Borrower and, as to each such
Subsidiary, the jurisdiction of formation and the outstanding Equity Interests
therein and the percentage of each class of such Equity Interests owned by the
Borrower and the Subsidiaries. The Equity Interests indicated to be owned by the
Borrower and the Subsidiaries on Schedule 4.10 are fully paid and non-assessable
and are owned by the persons indicated on such Schedule, free and clear of all
Liens (other than Permitted Liens). As of the Closing Date, none of the Loan
Parties owns any Foreign Subsidiaries.

 

Section 4.11 Liens; Condition of Properties.

 

(a) After giving effect to the termination of the Existing Credit Agreements on
the Closing Date, none of the Property of the Borrower or any of the Guarantors
is subject to any Lien other than Permitted Liens. On the date of this
Agreement, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and perfect the Liens provided for in the Security Documents will have
been made, obtained and taken in all relevant jurisdictions. None of the
Borrower or any of the Guarantors is a party to any indenture, loan or credit or
similar agreement, instrument, or any other material

 

56



--------------------------------------------------------------------------------

agreement or arrangement (other than this Agreement and the Security Documents),
or subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to secure the Obligations
against their respective assets or Properties.

 

(b) Each Loan Party has good record and indefeasible title in fee simple to, or
valid leasehold interests in, all real property necessary or of material
importance in the ordinary conduct of its business, except for such minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties and assets for their
intended purposes. None of the property of Loan Parties is subject to Liens,
other than Permitted Liens.

 

(c) Each Loan Party has complied with all obligations under all material leases
to which it is a party and all such leases are in full force and effect. Each
Loan Party enjoys peaceful and undisturbed possession under all such material
leases.

 

(d) Neither the business nor the material Properties of any Loan Party has been
affected as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of Property or cancellation of contracts, permits or concessions by a
Governmental Authority, riot, activities of armed forces or acts of God or of
any public enemy, in each case where such act or event has had or would
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.12 Environmental Condition.

 

(a) The Loan Parties (i) have obtained all material Environmental Permits
necessary for the ownership and operation of their respective material
Properties and the conduct of their respective businesses; (ii) to their
knowledge, have been and are in material compliance with all terms and
conditions of such Environmental Permits and with all other material
requirements of applicable Environmental Laws; (iii) have not received notice of
any material violation or alleged violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any material Environmental
Claim.

 

(b) None of the present or previously owned or operated Properties of the Loan
Parties or of any of their present or former Subsidiaries, wherever located,
(i) has been placed on or, to their knowledge, proposed to be placed on the
National Priorities List or state or local analogs, nor has the Borrower or any
of its Subsidiaries been otherwise notified of the designation, listing or
identification of any Property of such Loan Party or any of its present or
former Subsidiaries as a potential site for removal, remediation, cleanup,
closure, restoration, reclamation, or other response activity (“Response”) under
any Environmental Laws (except as such activities may be required by permit
conditions or could not reasonably be executed to have a Material Adverse
Effect); (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned or
operated by the Loan Parties or any of their present or former Subsidiaries,
wherever located; or (iii) to the Loan Parties’ knowledge, has been the site of
any release of Hazardous Material from present or past operations which has
resulted in or could reasonably be expected to result in the need for Response
and none of the Loan Parties or any of their present or former Subsidiaries has
generated or transported or has caused to be generated or transported Hazardous
Materials to any

 

57



--------------------------------------------------------------------------------

third party site which would reasonably be expected to result in the need for
Response, in each case which would reasonably be expected to have a Material
Adverse Effect.

 

(c) Without limiting the foregoing, the known present and future liability, if
any, of the Borrower or any of its Subsidiaries, which could reasonably be
expected to arise under Environmental Laws is not reasonably expected to have a
Material Adverse Effect.

 

Section 4.13 Insurance.

 

(a) Schedule 4.13 sets forth a true, complete and correct description of all
insurance maintained by the Loan Parties as of the Closing Date. As of such
date, such insurance is in full force and effect and all premiums have been duly
paid.

 

(b) The properties of the Loan Parties are (i) insured with financially sound
and reputable insurance companies (A) not Affiliates of any Loan Party and
(B) having a A.M. Best policyholders rating reasonably acceptable to the
Administrative Agent or the Majority Lenders, (ii) in such amounts as are, when
considered in their entirety, prudent and customary in the businesses in which
it is engaged, with such deductibles and covering such risks as specified on
Schedule 4.13 including as are reasonably required by the Majority Lenders.

 

(c) The Borrower shall cause all such insurance to name the Administrative
Agent, for the ratable benefit of the Lenders, as “loss payee” under its
property loss policies and as “additional insured” on its comprehensive and
general liability policies.

 

Section 4.14 Taxes. Each Loan Party has filed all Federal, state and other tax
returns and reports required to be filed, and have paid all Federal, state and
other taxes, assessments, fees and other governmental charges levied or imposed
upon them or their properties, income or assets otherwise due and payable,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary thereof that would, if made, have a Material Adverse Effect.

 

Section 4.15 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrower, nothing has occurred which would prevent, or cause
the loss of, such qualification. The Borrower and each ERISA Affiliate have made
all required contributions to each Plan subject to Section 412 of the Code, and
no application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of the Borrower or any of its ERISA
Affiliates; (ii) no Pension Plan has any Unfunded Pension Liability;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or

 

58



--------------------------------------------------------------------------------

reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

Section 4.16 Security Interests.

 

(a) The Pledge Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Pledge
Agreement) and, when such Collateral (to the extent such Collateral constitutes
an instrument under the applicable Uniform Commercial Code) is delivered to such
Administrative Agent, such Pledge Agreement shall constitute a fully perfected
first priority Lien on, and security interest in, all right, title and interest
of the pledgors thereunder in such Collateral, in each case prior and superior
in right to any other person.

 

(b) The Security Agreement is effective to create in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, a legal, valid and
enforceable security interest in the Collateral (as defined in such Security
Agreement) and, when financing statements in appropriate form are filed in the
offices specified on Schedule I to the Security Agreement, such Security
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the grantors thereunder in such portion of the
Collateral in which a security interest may be perfected by the filing of a
financing statement under the applicable Uniform Commercial Code, in each case
prior and superior in right to any other person, other than Permitted Liens.

 

Section 4.17 Bank Accounts. Schedule 4.17 sets forth the account numbers and
locations of all bank accounts of the Loan Parties as of the Closing Date.

 

Section 4.18 Labor Relations. There (a) is no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the knowledge of
any Responsible Officer of a Loan Party, threatened against any of them, before
the National Labor Relations Board (or any successor United States federal
agency that administers the National Labor Relations Act), and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Borrower or any of its Subsidiaries or, to
the knowledge of any Responsible Officer of a Loan Party, threatened against any
of them, (b) are no strikes, lockouts, slowdowns or stoppage against the
Borrower or any Subsidiary pending or, to the knowledge of any Loan Party,
threatened and (c) no union representation petition existing with respect to the
employees of the Borrower or any of its Subsidiaries and no union organizing
activities are taking place, in each case that has had or would reasoanbly be
expected to result in a Material Adverse Effect. The hours worked by and
payments made to employees of the Borrower and the Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable federal,
state, provincial, local or foreign law dealing with such matters, except where
such violation, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any Subsidiary, or

 

59



--------------------------------------------------------------------------------

for which any claim may be made against the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as a liability on the books of the Borrower or such
Subsidiary, except where the failure to do the same, either individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. The consummation of the transactions contemplated hereby will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrower or any
Subsidiary is bound.

 

Section 4.19 Intellectual Property. Each Loan Party owns or is licensed or
otherwise has full legal right to use all of the patents, trademarks, service
marks, trade names, copyrights, franchises, authorizations and other rights that
are reasonably necessary for the operation of its business, without conflict
with the rights of any other Person with respect thereto.

 

Section 4.20 Solvency. Immediately following the making of each Revolving
Advance and after giving effect to the application of the proceeds of each
Revolving Advance, (a) the amount of the “present fair saleable value” of the
assets of each Loan Party and its Subsidiaries, taken as a whole, will, as of
the date of such Revolving Advance, exceed the amount that will be required to
pay all “liabilities of such Loan Party and its Subsidiaries, taken as a whole,
contingent or otherwise”, as of such date (as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors) as such debts become absolute and matured, (b) each
such Loan Party and its Subsidiaries, taken as a whole, will not have, as of
such date, an unreasonably small amount of capital with which to conduct their
businesses, taking into account the particular capital requirements of such
Person and its projected capital requirements and availability and (c) each such
Loan Party and its Subsidiaries, taken as a whole, will be able to pay its debts
as they mature, taking into account the timing of and amounts of cash to be
received by such Loan Party and its Subsidiaries, taken as a whole, and the
timing of and amounts of cash to be payable on or in respect of indebtedness of
such Loan Party and its Subsidiaries, taken as a whole. For purposes of this
Section 4.20, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal or equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.

 

Section 4.21 Senior Indebtedness. The obligations of the Loan Parties hereunder
constitute senior indebtedness (however denominated) in respect of any
Subordinated Debt of the Borrower and its Subsidiaries.

 

Section 4.22 Margin Regulations. None of the Loan Parties is engaged and will
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U), or
extending credit for the purpose of purchasing or carrying margin stock. No part
of the proceeds of any Advance will be used, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry any margin
stock (within the meaning of Regulation U) or to refinance any Debt originally
incurred for such purpose, or for any other purpose that entails a violation of,
or that is

 

60



--------------------------------------------------------------------------------

inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.

 

Section 4.23 Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

Section 4.24 Names and Locations. As of the Closing Date, Schedule 4.24 sets
forth (a) all legal names and all other names (including trade names, fictitious
names and business names) under which the Loan Parties currently conduct
business, or has at any time during the past five years conducted business,
(b) the state or other jurisdiction of organization or incorporation for each
Loan Party and sets forth each Loan Party’s organizational identification number
or specifically designates that one does not exist, and (c) the location of the
chief executive offices of the Loan Parties.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

So long as the Revolving Advances or any amount under any Loan Document shall
remain unpaid, any Lender shall have any Revolving Commitment hereunder, or
there shall exist any Letter of Credit Exposure, unless the Majority Lenders
shall otherwise consent in writing, each Loan Party shall:

 

Section 5.01 Preservation of Existence, Etc. Except as permitted by
Section 6.03, (a) preserve, renew and maintain in full force and effect its
legal existence and good standing under the Legal Requirements of the
jurisdiction of its formation, (b) take best efforts to obtain, preserve, renew,
extend, maintain and keep in full force and effect all rights, privileges,
permits, licenses, authorizations and franchises necessary in the normal conduct
of its business, and (c) qualify and remain qualified as a foreign entity in
each jurisdiction in which qualification is necessary in view of its business
and operations or the ownership of its Properties, except where the failure to
be so qualified or the failure to be in good standing, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.02 Compliance with Laws, Etc. Comply in all material respects with all
Legal Requirements (excluding all Environmental Laws and ERISA which are
addressed elsewhere in this Article V) applicable to it or to its business or
property, except in such instances in which such Legal Requirement is being
contested in good faith by appropriate proceedings diligently conducted.

 

Section 5.03 Maintenance of Property. (a) Maintain and preserve all Property
material to the conduct of its business and use its commercially reasonable
efforts to keep such Property in good repair, working order and condition,
ordinary wear and tear excepted, (b) from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith may be properly conducted at all times and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

61



--------------------------------------------------------------------------------

Section 5.04 Maintenance of Insurance.

 

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of any Loan Party, insurance with respect to its Properties and
business, to the extent and against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and such other insurance as may be required by law.

 

(b) (i) Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent, which endorsement
shall provide that, from and after the Closing Date, if the insurance carrier
shall have received written notice from the Administrative Agent of the
occurrence of an Event of Default, the insurance carrier shall pay all proceeds
otherwise payable to a Loan Party under such policies directly to the
Administrative Agent; (ii) deliver original or certified copies of all such
policies to the Administrative Agent; cause each such policy to provide that it
shall not be canceled, modified or not renewed upon not less than 30 days’ prior
written notice thereof by the insurer to the Administrative Agent; and
(iii) deliver to the Administrative Agent, prior to the cancellation,
modification or nonrenewal of any such policy of insurance, a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Administrative Agent) together with evidence satisfactory to
the Administrative Agent of payment of the premium therefor.

 

Section 5.05 Payment of Taxes, Etc. Pay and discharge as the same shall become
due and payable, all its obligations and liabilities in accordance with their
terms, including (a) all taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its Property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the applicable Loan Party, (b) all lawful claims which, if unpaid,
might by law become a Lien upon its Property; and (c) all Debt, as and when due
and payable, unless (i) any subordination provisions contained in any instrument
or agreement evidencing such Debt provide otherwise, (ii) such Debt is trade
payables payable in the ordinary course which are not more than 90 days overdue,
and (iii) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the applicable Loan Party.

 

Section 5.06 Reporting Requirements. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Lenders:

 

(a) Audited Annual Financials. As soon as available and in any event not later
than 90 days after the end of each fiscal year of the Borrower, copies of the
audited consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such fiscal year, together with the related audited consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, and the notes thereto, all in reasonable detail and setting forth
in each case in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP (subject where required only to normal year-end audit
adjustments and the absence of footnotes with respect to any consolidating
statements) and accompanied by a report and opinion of an

 

62



--------------------------------------------------------------------------------

independent certified public accountant of nationally recognized standing
reasonably acceptable to the Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and shall state that
such consolidated financial statements present fairly, in all material respects,
the consolidated financial position of the Borrower and its respective
Subsidiaries as at the end of such fiscal year and their consolidated results of
operations and cash flows for such fiscal year in conformity with GAAP; or words
substantially similar to the foregoing and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;

 

(b) Quarterly Financials. As soon as available and in any event not later than
45 days after the end of each of the first three fiscal quarters in each fiscal
year, (i) a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, and setting forth in comparative form
the consolidated figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Financial Officer of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

(c) Compliance Certificates. Concurrently with the delivery of the financial
statements referred to in Sections 5.06(a) and (b), a duly completed Compliance
Certificate signed by a Financial Officer of the Borrower;

 

(d) Management Letters. Promptly upon receipt thereof, copies of any detailed
audit reports, final management letters and any final reports as to material
inadequacies in accounting controls (including reports as to the absence of any
such inadequacies) or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary thereof, or any audit of any of them;

 

(e) Securities Law Filings and other Public Information. Promptly after the same
are available, copies of each annual report, proxy or financial statement or
other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 or any other
securities Governmental Authority, and not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(f) USA Patriot Act. Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act; and

 

63



--------------------------------------------------------------------------------

(g) Other Information. Such other information respecting the business,
Properties or Collateral, or the condition or operations, financial or
otherwise, of the Borrower and its Subsidiaries as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 5.06(a), (b), (e) or
(g) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website (including, without limitation, the SEC’s website), if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. The Administrative
Agent shall not have an obligation to request the delivery or to maintain copies
of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Section 5.07 Other Notices. Deliver to the Administrative Agent and each Lender
prompt written notice of the following:

 

(a) Defaults. As soon as possible and in any event within five days of a
Responsible Officer obtaining knowledge thereof, the occurrence of any Default
or Event of Default or any other Debt with an outstanding principal balance in
excess of $500,000.00 of any Loan Party being declared due and payable before
its expressed maturity, or any holder of such Debt having the right to declare
such Debt due and payable before its expressed maturity, because of the
occurrence of any default (or any event which, with notice and/or the lapse of
time, shall constitute any default) under such Debt;

 

(b) Litigation. The filing or commencement of, or any threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority, against
the Borrower, any Subsidiary or any Affiliate thereof, or any material
development in any such action, suit, proceeding, that, in either case, would
reasonably be expected to result in a Material Adverse Effect; and

 

(c) ERISA Events. The occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Loan Parties in an aggregate amount exceeding
$1,000,000.00;

 

(d) Environmental Notices. A copy of any form of notice, summons, material
correspondence or citation received from any Governmental Authority or any other
Person, concerning (i) material violations or alleged violations of
Environmental Laws, which seeks or

 

64



--------------------------------------------------------------------------------

threatens to impose liability therefor, (ii) any material action or omission on
the part of the Borrower or any of its Subsidiaries in connection with liability
for Hazardous Material, (iii) any notice of potential material responsibility or
liability under any Environmental Law, or (iv) concerning the filing of a Lien
other than a Permitted Lien upon, against or in connection with the Borrower or
any of its Subsidiaries, or any of their leased or owned material Property,
wherever located;

 

(e) Collateral. Furnish to the Administrative Agent:

 

(i) written notice of:

 

(A) any change of its legal name, corporate structure, jurisdiction of
organization or formation or its organizational identification number or the
creation or acquisition of any Person that will become a Subsidiary of the
Borrower, within 5 Business Days before the occurrence thereof;

 

(B) an Asset Disposition within 5 Business Days before the occurrence thereof;

 

(C) an Event of Loss with respect to any portion of Collateral that the Borrower
reasonably believes to have a market value in excess of $1,000,000.00 promptly
and in any event within five Business Days after the occurrence thereof;

 

(D) an account in excess of $500,000.00 or accounts in excess of $1,000,000.00
in the aggregate becoming subject to any dispute or claim or other circumstances
known to any Loan Party that may impair the validity or collectibility of such
accounts promptly and in any event within five Business Days after the
occurrence thereof;

 

(E) notice of nonrenewal or cancellation received by any Loan Party from any
insurer with respect to any insurance maintained in accordance with Section 5.04
promptly and in any event within five Business Days after the receipt thereof;

 

(F) the Borrower or any of its Subsidiaries holding or obtaining any (1) Chattel
Paper, (2) Instrument, or (3) Letter of Credit, each in excess of $250,000.00
individually promptly and in any event within two Business Days after the
receipt thereof;

 

(G) Collateral with value in excess of $500,000.00 at any time being in the
possession or control of any warehouse or bailee not previously disclosed
promptly and in any event within 10 Business Days before the occurrence thereof;

 

(H) Collateral with value in excess of $1,000,000.00 being of a type where a
Lien may be registered, recorded or filed under, or notice thereof given under,
any federal statute or regulation or any material Collateral constitutes a claim
against the United States of America, or any State or municipal government or
any department, instrumentality or agency thereof, the assignment of which

 

65



--------------------------------------------------------------------------------

claim is restricted by law promptly and in any event within five Business Days
of the existence thereof; and

 

(I) as soon as available and in any event not later than 15 days after the end
of each fiscal month, Rig Utilization for such fiscal month;

 

(ii) from time to time upon request (provided, however, that if an Event of
Default has not occurred or is no longer continuing, no more than two times
during any fiscal year), statements and schedules further identifying, updating,
and describing the Collateral and such other information, reports and evidence
concerning the Collateral, as Administrative Agent may reasonably request, all
in reasonable detail;

 

(f) Casualties and Takings. Any actual or constructive loss by reason of fire,
explosion, theft or other casualty, of any Property of any Loan Party or any
taking of title to, or the use of, any Property of any Loan Party pursuant to
eminent domain or condemnation proceedings or any settlement or compromise
thereof, in each case, with a value equal to or greater than $1,000,000.00, and
a certificate of a Responsible Officer of the Borrower describing the nature and
status of such occurrence;

 

(g) Press Releases. To the extent not otherwise provided for herein, as soon as
available, any press release or other public announcement or statement by any
Loan Party;

 

(h) Material Changes. Any development that has resulted in, or would reasonably
be expected to result in, a Material Adverse Effect.

 

(i) Capital Expenditures. Concurrently with the delivery of the Rig Utilization
report referred to in Section 5.06(e)(i)(I), a schedule of the estimated total
refurbishment costs and costs spent to date with respect to each Rig being
refurbished at such time, provided that such schedule is in form and substance
reasonably satisfactory to the Administrative Agent, in accordance with
Section 6.15.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower have taken and propose
to take with respect thereto. Each notice pursuant to Section 5.07(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

Section 5.08 Books and Records; Inspection. (a) Keep proper records and books of
account in which full, true and correct entries will be made in accordance with
GAAP and all Legal Requirements, reflecting all financial transactions and
matters involving the assets and business of the Loan Parties and their
Subsidiaries; (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties and their Subsidiaries, as the
case may be; and (c) from time-to-time during regular business hours upon
reasonable prior notice, permit representatives and independent contractors of
the Administrative Agent and each Lender to (provided that the Loan Parties
shall be responsible for such expenses not more than one (1) time per year
unless an Event of Default has occurred and is continuing, in which case the
Loan Parties shall be responsible for all such expenses), or any Lender (at such
Lender’s expense

 

66



--------------------------------------------------------------------------------

unless an Event of Default shall have occurred and be continuing, in which case
the Loan Parties shall be responsible for all such expenses), to (i) visit and
inspect any of its Properties, (ii) to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and (iii) to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the applicable Loan Party or
Subsidiary.

 

Section 5.09 Agreement to Pledge.

 

(a) The Borrower shall, and shall cause each Wholly-Owned Subsidiary to, grant
to the Administrative Agent an Acceptable Security Interest in any Property
(other than real property) of the Borrower or any Subsidiary now owned or
hereafter acquired.

 

(b) The Borrower shall, and shall cause each Subsidiary to, pledge the stock or
other equity interests of each of its Subsidiaries to the Administrative Agent,
for the benefit of the Secured Parties, together with favorable opinions of
counsel (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to herein), all in form,
content and scope reasonably satisfactory to the Administrative Agent, provided,
however, that notwithstanding anything herein to the contrary, no Loan Party
shall be obligated to pledge more than sixty-five percent (65%) of the Capital
Stock of any Foreign Subsidiary directly owned by such Loan Party.

 

Section 5.10 Use of Proceeds. Use the proceeds of the Revolving Advances and
Letters of Credit for general corporate purposes, including working capital
support, issuance of Letters of Credit, Rig refurbishment and Acquisitions.

 

Section 5.11 Nature of Business. Maintain and operate such business in
substantially the manner in which it is conducted and operated as of the Closing
Date.

 

Section 5.12 Additional Guarantors. Promptly after any Person becomes a
Wholly-Owned Subsidiary of the Borrower (and in any event within 30 days),
(a) cause such Person to (i) become a Guarantor by executing and delivering to
the Administrative Agent a counterpart of this Agreement or such other document
as the Administrative Agent shall deem appropriate for such purpose,
(ii) deliver to the Administrative Agent documents of the types referred to in
clauses Section 3.01(a)(vii), (viii), (ix) and (x) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent and (iii) execute such other Security Documents as the
Administrative Agent or any Lender may reasonably request, in each case to
secure the Obligations and (b) cause the stockholder of such Person to execute a
Pledge Agreement pledging 100% of its interests in the Equity Interest of such
Person to secure the Obligations and such evidence of corporate authority to
enter into and such legal opinions in relation to such Pledge Agreement as the
Administrative Agent may reasonably request, along with share certificates
pledged thereby and appropriately executed stock powers in blank; provided that,
no new Subsidiary that is a controlled foreign corporation under Section 957 of
the Code shall be required to become a Guarantor or enter into any Security
Documents if such guaranty or the

 

67



--------------------------------------------------------------------------------

entering into of such Security Documents would reasonably be expected to result
in any material incremental income tax liability and the Borrower or any
Subsidiary domiciled in the U.S. that is an equity holder of a controlled
foreign corporation under Section 957 of the Code shall only be required to
pledge 65% of the Equity Interest of such controlled foreign corporation
pursuant to the applicable Pledge Agreement.

 

Section 5.13 Additional Collateral Requirements.

 

(a) Accounts. At the Borrower’s own expense, use its commercially reasonable
efforts to assure prompt payment of all amounts due or to become due under
accounts subject to reasonable write-offs in the Borrower’s ordinary course of
business;

 

(b) Deposit Accounts.

 

(i) The Loan Parties will not, and will not permit any Subsidiary to, directly
or indirectly, establish or maintain any deposit accounts with an account
balance greater than $150,000.00 individually or $500,000.00 in the aggregate,
without prior written notice to the Administrative Agent and unless the
Administrative Agent, such Loan Party or such Subsidiary and the bank at which
the account is to be opened shall have entered into Account Control Agreements.

 

(ii) Upon the occurrence and during the continuance of an Event of Default and
at the direction of the Administrative Agent or the Majority Lenders, establish
lockboxes and blocked accounts (collectively, “Blocked Accounts”) in the name of
the Borrower or any of its Subsidiaries with such banks (“Collecting Banks”) as
are reasonably acceptable to the Administrative Agent (subject to irrevocable
instructions acceptable to Administrative Agent as hereinafter set forth) or
with the Administrative Agent and all invoices evidencing accounts shall bear a
notice that such invoices are payable to such Blocked Accounts and in which the
Borrower or one of its Subsidiaries, as applicable, will immediately deposit all
payments made for inventory or other payments constituting proceeds of
Collateral, in the case of the Borrower and their Subsidiaries, in the identical
form in which such payment was made, whether by cash or check. The Collecting
Banks shall acknowledge and agree, pursuant to an Account Control Agreement,
that all payments made to the Blocked Accounts are for the benefit of the
Administrative Agent and the Secured Parties, and that the Collecting Banks have
no right to setoff against the Blocked Accounts, other than for customary
charges of the Collecting Bank for depositary services. The Borrower and each
Subsidiary shall irrevocably instruct each Collecting Bank to promptly transfer
all payments or deposits (with certain exceptions as agreed to by the
Administrative Agent) into the Blocked Accounts into the Administrative Agent’s
Account on each Business Day. If any Loan Party shall receive any monies,
checks, notes, drafts or any other payments relating to and/or proceeds of
accounts or other Collateral, such Person shall hold such instrument or funds in
trust for the Administrative Agent, and, immediately upon receipt thereof, shall
remit the same or cause the same to be remitted, in kind, to the Blocked
Accounts or to the Administrative Agent at its address set forth in
Section 10.02 below.

 

68



--------------------------------------------------------------------------------

Section 5.14 Appraisal Reports.

 

(a) Before each anniversary date of the Closing Date, the Borrower shall deliver
to the Administrative Agent and the Lenders an Appraisal Report and certify the
Borrowing Base. The cost of each such Appraisal Report shall be paid by the
Borrower.

 

(b) Within 30 days of reporting to the Administrative Agent that Rig Utilization
is less than 70%, 60%, 50%, 40%, 30%, 20% or 10% for any two consecutive months,
the Borrower shall deliver to the Administrative Agent and the Lenders an
Appraisal Report (for the avoidance of doubt, only one Appraisal Report will be
delivered when Rig Utilization falls below each of the thresholds described in
the preceding sentence). The cost of each such Appraisal Report shall be paid by
the Borrower.

 

(c) At any time the Administrative Agent or the Majority Lenders may request
that the Borrower deliver an additional Appraisal Report to the Lenders. Upon
receipt of such request by the Borrower, the Borrower shall deliver such
Appraisal Report to the Administrative Agent and the Lenders within 45 days
after receipt of such request. Unless an Event of Default is in existence at the
time of such request, the Lenders shall pay the costs of such additional
Appraisal Report.

 

(d) Upon the acquisition of any Rig or refurbishment of Rigs owned by the
Borrower or any of its Subsidiaries, the Borrower shall deliver to the
Administrative Agent and the Lenders an additional Appraisal Report setting
forth the Orderly Liquidation Value of such Rig dated no more than two months
prior to any requested increase in the Borrowing Base as a result of such
acquisition.

 

(e) Each Appraisal Report delivered under this Section 5.14 shall be in form,
scope and substance reasonably satisfactory to the Administrative Agent.

 

Section 5.15 Further Assurances in General. Execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing or continuation
statements or amendments thereto (or similar documents required by any laws of
any applicable jurisdiction)), which may be required under any Legal
Requirement, or which the Administrative Agent or the Majority Lenders may
reasonably request, all at the expense of the Borrower. The Borrower also agrees
to provide to the Administrative Agent, from time to time upon request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents. The Borrower agrees not to effect or permit any change referred to in
Section 5.07(e)(i)(A) unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agent to continue at all times following such change to have, and each Loan
Party agrees to take all necessary action to ensure that the Administrative
Agent does continue at all times to have, a valid, legal and perfected security
interest in all the Collateral.

 

Section 5.16 Post-Closing Requirements. Within 30 days after the Closing Date,
deliver to the Administrative Agent an executed Account Control Agreement among
the Borrower, the Administrative Agent and each institution at which the
Borrower or any of its Subsidiaries maintains a deposit account, except as
otherwise permitted under Section 5.13(b).

 

69



--------------------------------------------------------------------------------

ARTICLE VI

 

NEGATIVE COVENANTS

 

So long as the Revolving Advances or any amount under any Loan Document shall
remain unpaid, any Lender shall have any Revolving Commitment, or there shall
exist any Letter of Credit Exposure, unless the Majority Lenders otherwise
consent in writing, no Loan Party shall:

 

Section 6.01 Liens, Etc. Create, assume, incur or suffer to exist, any Lien on
or in respect of any of its Property whether now owned or hereafter acquired,
other than the following (“Permitted Liens”):

 

(a) Liens pursuant to any Loan Document;

 

(b) Excepted Liens;

 

(c) Liens existing on the Closing Date and described in Schedule 6.01; provided
that such Liens shall secure only those obligations which they secure on the
date hereof and extensions, renewals and replacements thereof permitted
hereunder;

 

(d) Liens securing Debt permitted under Section 6.02(e)(i) and purchase money
security interests securing Debt permitted under Section 6.02(e)(ii) in any
fixed or capital assets and improvements thereto or equipment hereafter acquired
(or, in the case of improvements, constructed) by the Borrower or any of its
Subsidiaries; provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Debt and the Proceeds thereof,
(ii) the Debt secured thereby does not exceed the lesser of the cost or fair
market value of the property being acquired or financed on the date of
acquisition or financing, and (iii) in the case of purchase money security
interests, such security interests are created within 90 days after such
acquisition (or completion of such improvements);

 

(e) other Liens securing obligations, actual or contingent, in an aggregate
amount not greater than $100,000.00 at any time; and

 

(f) Liens in favor of Bank of Oklahoma, N.A. which exist on the Closing Date
encumbering the brokerage account held in the name of the Borrower with Bank of
Oklahoma Securities ; provided that such Liens (i) shall secure only the
reimbursement obligations of the Borrower in connection BOK Letters of Credit,
and (ii) shall be terminated and released on or prior to April 13, 2006.

 

Section 6.02 Debts, Guaranties and Other Obligations. Create, assume, suffer to
exist or in any manner become or be liable, in respect of any Debt except:

 

(a) Debt under the Loan Documents;

 

(b) Debt existing on the Closing Date and described in Schedule 6.02 and any
refinancings, extensions, renewals or replacements of such Debt to the extent
the principal amount of such Debt is not increased, neither the final maturity
nor the weighted average life to

 

70



--------------------------------------------------------------------------------

maturity of such Debt is decreased, such Debt, if subordinated to the
obligations of a Loan Party hereunder, remains so subordinated on terms no less
favorable to the Lenders and no more restrictive on the Loan Parties than the
Subordinated Debt being refinanced, and in an amount not less than the amount
outstanding at the time of refinancing;

 

(c) Debt of the Borrower to Guarantors, of Guarantors to the Borrower and to
other Guarantors and of Subsidiaries to the Borrower or other Subsidiaries;
provided that (i) such Debt of any Loan Party is subordinated to the Obligations
pursuant to a subordination agreement in form and substance reasonably
acceptable to the Administrative Agent; and (ii) any such loans and advances
made by a Loan Party shall be evidenced by a promissory note pledged to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

(d) Guarantees of the Borrower or any Wholly-Owned Subsidiary in respect of Debt
or other obligations otherwise permitted hereunder of the Borrower or any
Wholly-Owned Subsidiary;

 

(e) (i) Debt incurred to finance the acquisition, construction or improvement of
any fixed or capital assets and (ii) Debt in respect of Capital Leases and
extensions, renewals and replacements of any such Debt that do not increase the
outstanding principal amount thereof; provided that (A) in the case of Debt to
finance the acquisition, construction or improvements of fixed or capital
assets, such Debt is incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement and (B) the aggregate
principal amount of Debt permitted by this paragraph shall not exceed
$2,000,000.00 at any time outstanding;

 

(f) obligations (contingent or otherwise) of the Borrower or any Wholly-Owned
Subsidiary existing or arising under any Swap Contract, provided that such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

 

(g) unsecured Debt (other than Subordinated Debt) in an aggregate principal
amount not to exceed $500,000.00 at any time outstanding;

 

(h) unsecured Subordinated Debt provided that such Subordinated Debt is in
compliance with Section 6.14;

 

(i) Debt of a Person existing at the time such Person became a Subsidiary of the
Borrower or Debt that is assumed pursuant to an acquisition of assets
constituting an Acquisition by the acquirer of such assets, but only if such
Debt was not created or incurred in contemplation of such Person becoming a
Subsidiary or such Acquisition and the aggregate outstanding amount of all Debt
existing pursuant to this clause does not exceed $5,000,000.00 at any time, and
any refinancing of such Debt is on terms no less favorable to the Lenders and no
more restrictive to the Loan Parties than the terms of the Debt being
refinanced;

 

(j) Debt representing deferred compensation to employees of Borrower or any of
its Subsidiaries incurred in the ordinary course of business;

 

71



--------------------------------------------------------------------------------

(k) Debt consisting of obligations under deferred compensation or other similar
arrangements incurred by such Person in connection with the Acquisitions;

 

(l) Debt consisting of cash management obligations and other Debt in respect of
netting services, overdraft protections and similar arrangements, in each case
(x) in connection with cash management and deposit accounts and (y) incurred in
the ordinary course of business;

 

(m) Debt consisting of the financing of insurance premiums incurred in the
ordinary course of business;

 

(n) from the Closing Date until April 13, 2006, Debt consisting of reimbursement
obligations of the Borrower in connection with the BOK Letters of Credit;

 

(o) other Debt of the Borrower and its Subsidiaries in an aggregate principal
amount at any time outstanding not to exceed $100,000.00 and contingent
liabilities of Borrower and the other Loan Parties in respect of such Debt; and

 

(p) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (n) above.

 

Section 6.03 Merger or Consolidation. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default or Event of Default exists or would result therefrom:

 

(a) (i) any Subsidiary may merge with the Borrower, provided that the Borrower
shall be the continuing or surviving Person, (ii) any Guarantor may merge with
another Person (other than the Borrower), provided that the Guarantor shall be
the continuing or surviving Person or such continuing or surviving Person if not
the Guarantor, shall become a Guarantor in accordance with Section 5.12; and

 

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor.

 

Section 6.04 Asset Sales. Make any Asset Disposition or enter into any agreement
to make any Asset Disposition, except:

 

(a) Asset Dispositions of equipment or real property to the extent that
(i) Asset Disposition is in the ordinary course of business and (ii) (x) such
property is exchanged for credit against the purchase price of similar
replacement property or (y) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(b) Asset Dispositions of property by the Borrower or any Subsidiary to the
Borrower or to a Subsidiary in the ordinary course of business; provided that if
the transferor of such

 

72



--------------------------------------------------------------------------------

property is the Borrower or a Guarantor, the transferee thereof must either be
the Borrower or a Guarantor; and

 

(c) Asset Dispositions by the Borrower and its Subsidiaries to any Person that
is not a Loan Party or a Subsidiary of any Loan Party not otherwise permitted
under this Section 6.04; provided that (i) at the time of such Disposition, no
Default or Event of Default shall exist or would result from such Disposition
and (ii) the aggregate book value of all property Disposed of in reliance on
this clause (c) in any fiscal year shall not exceed $1,000,000.00 (or the
equivalent in any other currency); and

 

(d) Asset Dispositions permitted by Section 6.03, Investments permitted by
Section 6.05 and Restricted Payments permitted by Section 6.06.

 

(e) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the value of such
property;

 

(f) transfers of property subject to any condemnation or eminent domain (or deed
in lieu thereof) upon receipt of the Net Proceeds of such event and applied in
accordance with Section 2.07(c)(iii);

 

(g) Asset Dispositions in the ordinary course of business consisting of the
abandonment of intellectual property rights which, in the reasonable good faith
determination of the Borrower, are not material to the conduct of the business
of the Borrower and its Subsidiaries;

 

(h) Asset Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to, buy/sell arrangements between the joint venture parties
set forth in joint venture arrangements and similar binding arrangements;

 

(i) Asset Dispositions of overdue accounts receivable arising in the ordinary
course of business, but only in connection with the collection or compromise
thereof;

 

(j) Asset Dispositions of Cash Equivalent Investments and cash in the ordinary
course of business;

 

(k) voluntary terminations of Swap Contracts; and

 

(l) any transfer by the Borrower or any of its Subsidiaries to its customers of
drill pipe and associated drilling equipment utilized in connection with a
drilling contract for the employment of a drilling rig in the ordinary course of
business.

 

Section 6.05 Investments and Acquisitions. Make any Investments or Acquisitions
except:

 

(a) Investments held by any Loan Party in the form of Cash Equivalents;

 

(b) Existing Investments in Subsidiaries and other Investments in existence on
the Closing Date and described in Schedule 6.05;

 

73



--------------------------------------------------------------------------------

(c) advances to officers, directors and employees of the Borrower and
Wholly-Owned Subsidiaries in an aggregate amount not to exceed $100,000.00 at
any one time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

 

(d) Investments of a Loan Party in another Loan Party;

 

(e) Investments of a Loan Party in any Foreign Subsidiary in an aggregate
principal amount not to exceed $500,000.00 at any one time outstanding;

 

(f) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

 

(g) Guarantees permitted by Section 6.02;

 

(h) Investments in newly-formed Domestic Subsidiaries that become Guarantors
pursuant to Section 5.10;

 

(i) Investments under Swap Contracts permitted under Section 6.02(g);

 

(j) Acquisitions so long as:

 

(i) both before and after giving effect to such acquisition, no Default or Event
of Default exists or will exist or would result therefrom;

 

(ii) as soon as available, but not less than five Business Days prior to such
acquisition, the Borrower has provided to the Lenders a copy of the information
provided to the board of directors of the Borrower or other Loan Party making
such acquisition;

 

(iii) if such acquisition is an acquisition of the Equity Interests of a Person,
the acquisition is structured so that the acquired Person shall become a
Subsidiary of the Borrower and comply with the provisions of Section 5.12;
provided, however, that such acquisition is not hostile, and if such acquisition
is an acquisition of assets, the acquisition is structured so that the Borrower
or one of its Subsidiaries shall acquire such assets;

 

(iv) no Loan Party shall, as a result of or in connection with any such
acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that would
reasonably be expected, as of the date of such acquisition, to result in the
existence or occurrence of a Material Adverse Effect;

 

(v) with respect to any Acquisition (other than any Acquisition (A) consummated
on or before March 31, 2006 or (B) for which the Borrower has delivered to the
Administrative Agent and the Lenders an Appraisal Report for those Rigs expected
to be acquired and described in the Confidential Information Memorandum as
Company A and Company B) whereby the total consideration paid in connection with
such

 

74



--------------------------------------------------------------------------------

acquisition (including any Debt of the acquired entity that is assumed by a Loan
Party following such acquisition) exceeds $25,000,000, the Borrower shall
certify (and provide the Administrative Agent with a pro forma calculation in
form and substance reasonably satisfactory to the Administrative Agent) to the
Administrative Agent and the Lenders that, after giving effect to completion of
such acquisition, Liquidity is not less than $15,000,000.00 on a pro forma basis
which includes all consideration given in connection with such acquisition,
other than Capital Stock of the Borrower delivered to the seller(s) in such
acquisition, as having been paid in cash at the time of making such acquisition;
and

 

(vi) such acquisition is of assets to be used in the Borrower’s and their
Subsidiaries’ business or is of Equity Interests of a Person engaged in business
substantially the same as that of the Borrower, in each case compared to the
business of the Borrower as conducted on the date of this Agreement;

 

(k) Investments received in connection with the bankruptcy or reorganization of
customers and suppliers, in each case in the ordinary course of business;

 

(l) Investments consisting of (i) any deferred portion of the sales price or
(ii) non-cash consideration, in each case, received by the Borrower or any
Subsidiary in connection with any Asset Disposition permitted under
Section 6.04;

 

(m) Restricted Payments permitted pursuant to Section 6.06;

 

(n) Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit or (ii) customary trade arrangements
with customers;

 

(o) advances of payroll payments in the ordinary course of business;

 

(p) investments consisting of prepaid expenses and lease, utility, workers’
compensation, performance and other similar deposits made in the ordinary course
of business;

 

(q) accounts receivable arising in the ordinary course of business; and

 

(r) other Investments not exceeding $10,000,000.00 in the aggregate in any
fiscal year of the Borrower.

 

Section 6.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a) each Subsidiary of the Borrower may make Restricted Payments to the Borrower
or any of its other Wholly-Owned Subsidiaries;

 

(b) the Borrower may purchase, redeem or otherwise acquire shares of its common
stock or other common equity interests or warrants or options to acquire any
such shares with the proceeds received from the substantially concurrent issue
of new shares of its common stock or other common equity interests;

 

75



--------------------------------------------------------------------------------

(c) the Borrower may pay administrative services fees to Gulfport Energy
Corporation pursuant to the agreement attached hereto as Schedule 6.06 or as the
same may be amended from time to time provided that the fees payable thereunder
are not increased; and

 

(d) except as otherwise provided in clause (c) above, the Borrower may pay
management, consulting, advisory fees, and other transactions fees to its
Affiliates in the ordinary course of business not to exceed $1,000,000.00 in any
fiscal year.

 

The provisions of this Section 6.06 shall not prohibit:

 

(i) Any purchase or redemption of Subordinated Debt of any Loan Party made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
common stock or other common equity interests of the Loan Party, other than
common stock or other common equity interests issued or sold to a Subsidiary or
an employee stock ownership plan) to the extent permitted by Section 2.07(c);
and

 

(ii) Any purchase or redemption of Subordinated Debt of a Loan Party made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Indebtedness of the Borrower or a Loan Party which is permitted to be issued
pursuant to the provision of Section 6.02.

 

Section 6.07 Change in Nature of Business. Engage in any line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

 

Section 6.08 Transactions With Affiliates. Enter into any transaction of any
kind with any Affiliate of the Borrower, whether or not in the ordinary course
of business, including, without limitation, any payment by the Borrower or any
of its Wholly-Owned Subsidiaries of any management, consulting or similar fees
to any Affiliate, whether pursuant to a management agreement or otherwise, other
than on fair and reasonable terms substantially as favorable or more favorable,
when taken as a whole, to the Borrower or such Subsidiary as would be obtainable
by the Borrower or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, other than (a) transactions
between Loan Parties, (b) otherwise permitted by this Agreement, and
(c) pursuant to arrangements existing on the date hereof and set forth on
Schedule 6.08.

 

Section 6.09 Agreements Restricting Liens and Distributions. Create or otherwise
cause or suffer to exist any prohibition, encumbrance or restriction which
prohibits or otherwise (a) restricts the ability (i) of any Subsidiary to make
Restricted Payments to any Loan Party or to otherwise transfer property to any
Loan Party, (ii) of any Subsidiary to Guarantee the Debt of any Loan Party, or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Debt permitted under Section 6.02(e) solely to the extent any such
negative pledge relates to the Property financed by or the subject of such Debt;
or (b) requires the grant of a Lien to secure an obligation of such Person if a
Lien is granted to secure another obligation of such Person.

 

76



--------------------------------------------------------------------------------

Section 6.10 Limitation on Accounting Changes or Changes in Fiscal Periods.
Permit (a) any change in any of its accounting policies affecting the
presentation of financial statements or reporting practices, except as required
or permitted by GAAP or (b) the fiscal year of the Borrower or any of its
Subsidiaries to end on a day other than December 31 or change the Borrower’s
method of determining fiscal quarters.

 

Section 6.11 Limitation on Speculative Hedging. (a) Purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Swap Contract for speculative purposes, (b) be party to or otherwise enter
into any Swap Contract which (i) is entered into for reasons other than as a
part of its normal business operations as a risk management strategy and/or
hedge against changes resulting from market conditions related to the Borrower’
or their Subsidiaries’ operations, (ii) is longer than the Maturity Date, or
(iii) obligates any Loan Party to any margin call requirements not permitted
under this Agreement, or (c) change its Risk Management Policy without the
Administrative Agent’s prior written consent.

 

Section 6.12 Operating Leases. Enter into or remain liable upon any Operating
Lease, except for Operating Leases which have Operating Lease Obligations of not
more than $2,000,000.00 at any one time outstanding.

 

Section 6.13 Sale and Leaseback Transactions and other Off-Balance Sheet
Liabilities. Enter into or suffer to exist any (a) Sale and Leaseback
Transaction or (b) any other transaction pursuant to which it incurs or has
incurred Off-Balance Sheet Liabilities, except for Swap Contracts permitted to
be incurred under the terms of Section 6.02.

 

Section 6.14 Subordinated Debt. (a) Make any optional, mandatory or scheduled
payments (each whether by redemption, purchase, retirement, defeasance, set-off
or otherwise in respect of Subordinated Debt) on account of (i) principal unless
the aggregate principal amount of such Subordinated Debt is being repaid in full
with Net Issuance Proceeds or is permitted by Section 6.06 or (ii) interest in
excess of an aggregate amount of $10,000,000.00 during any fiscal year; or
(b) permit any waiver, supplement, modification, amendment, termination or
release of any indenture, instrument or agreement pursuant to which any
Subordinated Debt is outstanding if such waiver, supplement, modification,
amendment, termination or release would (i) increase the maximum principal
amount of such Subordinated Debt or the ordinary interest rate or the default
interest rate on such Subordinated Debt; (ii) change the dates upon which
payments of principal or interest are due on such Subordinated Debt;
(iii) change any event of default or add any covenant with respect to such
Subordinated Debt; (iv) change the payment, redemption or prepayment provisions
of such Subordinated Debt; (v) change the subordination provisions thereof; or
(vi) change or amend any other term, if in each case such change or amendment
would materially increase the obligations of the obligor or confer additional
material rights on the holder of such Subordinated Debt in a manner adverse to
any Loan Party or any Secured Party.

 

Section 6.15 Capital Expenditures. Make or become legally obligated to make any
Capital Expenditure in respect of the purchase or other acquisition of any fixed
or capital asset (excluding normal replacements and maintenance which are
properly charged to current operations but including Acquisitions), if Rig
Utilization is less than 75% for any two

 

77



--------------------------------------------------------------------------------

consecutive fiscal months; provided, however, that if with respect to (a) any
Rig being refurbished for which more than 25% of the total budgeted cost of such
refurbishment has been spent, or (b) a Rig is being refurbished pursuant to a
Firm Term Contract, then the Borrower may continue to make or become legally
obligated to make Capital Expenditures on those items under clauses (a) and
(b) above, provided that the Borrower has delivered to the Administrative Agent
and the Lenders a schedule of the total refurbishment costs and costs spent to
date with respect to each such Rig, and such schedule is in form and substance
reasonably satisfactory to the Administrative Agent.

 

Section 6.16 Minimum Fixed Charge Coverage Ratio. Permit the Fixed Charge
Coverage Ratio for the four consecutive Fiscal Quarters ending hereafter (or
such other period as provided for in the definition of Consolidated EBITDA,
Consolidated Interest Expense and Cash Taxes) to be less than 1.75 to 1.00.

 

Section 6.17 Maximum Total Leverage Ratio. Permit the Total Leverage Ratio for
the four consecutive Fiscal Quarters ending hereafter (or such other period as
provided for in the definition of Consolidated EBITDA) to be more than 2.00 to
1.00.

 

ARTICLE VII

 

EVENTS OF DEFAULT

 

Section 7.01 Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

 

(a) Payment. The Borrower shall fail to pay (i) any principal of any Advance or
reimburse any drawing under any Letter of Credit when the same becomes due and
payable, (ii) any interest on the Revolving Advances, any fees, reimbursements,
indemnifications, or other amounts payable in connection with the Obligations,
this Agreement or under any other Loan Document within three Business Days after
the same becomes due and payable or (iii) any mandatory prepayment required by
Section 2.07 within five Business Days after the same becomes due and payable;

 

(b) Representation and Warranties. Any representation or statement made or
deemed to be made by the Borrower or any other Loan Party (or any of their
respective officers) in this Agreement, in any other Loan Document, or in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed to be made;

 

(c) Covenant Breaches. Any Loan Party shall (i) fail to perform or observe any
covenant contained in Sections 5.01(a), 5.07(a) (only with respect to a Default
or an Event of Default hereunder), 5.07(e)(i)(I), 5.11, 5.12, 5.14(a), (b) and
(c) and Article VI of this Agreement or (ii) fail to perform or observe any
other term or covenant set forth in this Agreement or in any other Loan Document
which is not covered by clause (i) above or any other provision of this
Section 7.01 if such failure shall remain unremedied for 30 days;

 

(d) Cross-Default. (i) Any Loan Party shall fail to pay any principal of or
premium or interest on any of its Debt which, individually or in the aggregate,
is outstanding in a principal

 

78



--------------------------------------------------------------------------------

amount of at least $2,000,000.00 (or the equivalent in any other currency)
individually or when aggregated with all such Debt of the Person so in default
(but excluding Debt evidenced by the Revolving Advances) when the same becomes
due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), or (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to Debt which
is outstanding in a principal amount of at least $2,000,000.00 (or the
equivalent in any other currency) individually or when aggregated with all such
Debt of the Person so in default (but excluding Debt evidenced by the Revolving
Advances), if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Debt;

 

(e) Insolvency. Any Loan Party shall generally not pay its debts as such debts
become due, or shall admit in writing its inability to pay its debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower or any of its
Subsidiaries seeking to adjudicate it as a bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its property and, in the case of
any such proceeding instituted against such Person, either such proceeding shall
remain undismissed for a period of 60 days or any of the actions sought in such
proceeding shall occur; or such Person shall take any action to authorize any of
the actions set forth above in this paragraph (e) or any analogous procedure or
step is taken in any jurisdiction.

 

(f) Judgments. Any judgment, decree or order for the payment of money shall be
rendered against any Loan Party in an amount in excess of $3,000,000.00 (or the
equivalent in any other currency) and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 45 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; provided, however, that any such judgment, order, award or settlement
shall not give rise to an Event of Default under this subsection (f) if and for
so long as (A) the amount of such judgment, order, award or settlement is
covered by a valid and binding policy of insurance between the defendant and a
creditworthy insurer (as determined by the Administrative Agent in its
reasonable business judgment) covering full payment thereof and (B) such insurer
has been notified, and has acknowledged its responsibility for the claim made
for payment, of the amount of such judgment, order, award or settlement;

 

(g) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of a Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of
$1,000,000.00, or (ii) the Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $1,000,000.00; or

 

(h) Loan Documents. Any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any

 

79



--------------------------------------------------------------------------------

manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or

 

(i) Security Documents. The Administrative Agent and the Lenders shall fail to
have an Acceptable Security Interest in any Rig or material portion of the other
Collateral; or

 

(j) Change in Control. A Change of Control shall occur.

 

Section 7.02 Optional Acceleration of Maturity. If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event:

 

(a) the Administrative Agent (i) shall at the request, or may, with the consent
of the Majority Lenders, by notice to the Borrower, declare the Commitments and
the obligation of each Lender and the Issuing Bank to make extensions of credit
hereunder, including making Revolving Advances and issuing Letters of Credit, to
be terminated, whereupon the same shall forthwith terminate, and (ii) shall at
the request, or may, with the consent of the Majority Lenders, by notice to the
Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon all such amounts
shall become and be forthwith due and payable in full, without notice of intent
to demand, demand, presentment for payment, notice of nonpayment, protest,
notice of protest, grace, notice of dishonor, notice of intent to accelerate,
notice of acceleration, and all other notices, all of which are hereby expressly
waived by the Borrower;

 

(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the LC Cash Collateral Account an amount of cash in Dollars equal to 105%
of the outstanding Letter of Credit Exposure as security for the Obligations to
the extent the Letter of Credit Obligations are not otherwise paid at such time;
and

 

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

 

Section 7.03 Automatic Acceleration of Maturity. If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur:

 

(a) (i) the Commitments and the obligation of each Lender and the Issuing Bank
to make extensions of credit hereunder, including making Revolving Advances and
issuing Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement and the other Loan Documents shall become and be forthwith due and
payable in full, without notice of intent to demand, demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

 

80



--------------------------------------------------------------------------------

(b) the Borrower shall deposit with the Administrative Agent into the LC Cash
Collateral Account an amount of cash in Dollars equal to 105% of the outstanding
Letter of Credit Exposure as security for the Obligations to the extent the
Letter of Credit Obligations are not otherwise paid at such time; and

 

(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Documents, this Agreement, and any other Loan Document for the ratable
benefit of the Lenders by appropriate proceedings.

 

Section 7.04 Non-exclusivity of Remedies. No remedy conferred upon the
Administrative Agent, the Issuing Bank and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.

 

Section 7.05 Right of Set-off. If an Event of Default shall have occurred and be
continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the Issuing Bank or any such Affiliate to or for the
credit or the account of any Loan Party against any and all of the obligations
of such Loan Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender or the Issuing Bank, irrespective of whether or not
such Lender or the Issuing Bank shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the Issuing Bank different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the Issuing
Bank or their respective Affiliates may have. Each Lender and the Issuing Bank
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

Section 7.06 Application of Proceeds. From and during the continuance of any
Event of Default, any monies or property actually received by the Administrative
Agent or the Administrative Agent pursuant to this Agreement or any other Loan
Document, the exercise of any rights or remedies under any Security Document or
any other agreement with any Loan Party which secures any of the Obligations,
shall be applied in the following order:

 

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent’s agents and counsel, and to the ratable payment of any
other unreimbursed reasonable expenses and indemnities for which the
Administrative Agent or any Secured Party is to be reimbursed pursuant to this
Agreement or any other Loan Document, in each case that are then due and
payable;

 

81



--------------------------------------------------------------------------------

(b) Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent, commitment fees, letter of credit fees, and fronting fees
owing to the Administrative Agent, the Issuing Bank, and the Lenders in respect
of the Revolving Advances and Letters of Credit under this Agreement;

 

(c) Third, to the ratable payment of accrued but unpaid interest on the
Revolving Advances then due and payable under this Agreement;

 

(d) Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Revolving Advances and
Letters of Credit and which are owing to the Administrative Agent, the Issuing
Bank and the Lenders;

 

(e) Fifth, ratably, according to the unpaid termination amounts thereof, to the
payment of all obligations of the Borrower or its Subsidiaries owing to any Swap
Counterparty under any Swap Contract, if any, then due and payable;

 

(f) Sixth, to the ratable payment of any other outstanding Obligations then due
and payable; and

 

(g) Seventh, any excess after payment in full of all Obligations shall be paid
to the Borrower or any other Loan Party as appropriate or to such other Person
who may be lawfully entitled to receive such excess.

 

Section 7.07 Administrative Agent’s Account. The Borrower and the Administrative
Agent shall establish a Collateral Account and the Borrower shall execute any
documents and agreements, including the Administrative Agent’s standard form
assignment of deposit accounts, that the Administrative Agent reasonably
requests in connection therewith to establish the Collateral Account and grant
the Administrative Agent an Acceptable Security Interest in such account and the
funds therein. The Borrower hereby pledges to the Administrative Agent and
grants the Administrative Agent a security interest in the Collateral Account,
all funds held therein from time to time, and all proceeds thereof as security
for the payment of the Obligations. Funds held in the Collateral Account shall
be held as cash collateral for the Obligations. After the occurrence and during
the continuance of an Event of Default, funds held in the Collateral Account
shall be held as cash collateral for the Obligations and promptly applied by the
Administrative Agent to any outstanding Obligations that exist or occur.
Provided that no Default or Event of Default has occurred and is continuing, to
the extent that any surplus funds are held in the Collateral Account above the
outstanding Revolving Advance, the Administrative Agent may release to the
Borrower at the Borrower’s written request any funds held in the Collateral
Account. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Collateral Account and shall be deemed
to have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property, it
being understood that the Administrative Agent shall not have any responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any such funds. Funds held in the Administrative Agent’s Account
shall be invested in Cash Equivalents maintained with, and under the sole
dominion and control of, the Administrative Agent or in another investment if
mutually agreed upon by the Borrower

 

82



--------------------------------------------------------------------------------

and the Administrative Agent, but the Administrative Agent shall have no other
obligation to make any other investment of the funds therein. The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Administrative Agent’s Account and shall be deemed to have
exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords its own property, it
being understood that the Administrative Agent shall not have any responsibility
for taking any necessary steps to preserve rights against any parties with
respect to any such funds.

 

ARTICLE VIII

 

THE GUARANTY

 

Section 8.01 Liabilities Guaranteed. Each Guarantor hereby, joint and severally,
irrevocably and unconditionally guarantees the prompt payment at maturity of the
Obligations.

 

Section 8.02 Nature of Guaranty. This guaranty is an absolute, irrevocable,
completed and continuing guaranty of payment and not a guaranty of collection,
and no notice of the Obligations or any extension of credit already or hereafter
contracted by or extended to the Borrower need be given to any Guarantor. This
guaranty may not be revoked by any Guarantor and shall continue to be effective
with respect to the Obligations arising or created after any attempted
revocation by such Guarantor and shall remain in full force and effect until the
Obligations are paid in full and the Commitments are terminated, notwithstanding
that from time to time prior thereto no Obligations may be outstanding. The
Borrower and the Lenders may modify, alter, rearrange, extend for any period
and/or renew from time to time, the Obligations, and the Lenders may waive any
Default or Events of Default without notice to any Guarantor and in such event
each Guarantor will remain fully bound hereunder on the Obligations. This
guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of the Obligations is rescinded or must otherwise be
returned by any of the Lenders upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, all as though such payment had not been made. This
guaranty may be enforced by the Administrative Agent and any subsequent holder
of any of the Obligations and shall not be discharged by the assignment or
negotiation of all or part of the Obligations. Each Guarantor hereby expressly
waives presentment, demand, notice of non-payment, protest and notice of protest
and dishonor, notice of Default or Event of Default, and also notice of
acceptance of this guaranty, acceptance on the part of the Lenders being
conclusively presumed by the Lenders’ request for this guaranty and the
Guarantors’ being party to this Agreement.

 

Section 8.03 Agent’s Rights. Each Guarantor authorizes the Administrative Agent,
without notice or demand and without affecting any Guarantor’s liability
hereunder, to take and hold security for the payment of its obligations under
this Article VIII and/or the Obligations, and exchange, enforce, waive and
release any such security; and to apply such security and direct the order or
manner of sale thereof as the Administrative Agent in its discretion may
determine, and to obtain a guaranty of the Obligations from any one or more
Persons and at any time or times to enforce, waive, rearrange, modify, limit or
release any of such other Persons from their obligations under such guaranties.

 

83



--------------------------------------------------------------------------------

Section 8.04 Guarantor’s Waivers.

 

(a) General. Each Guarantor waives any right to require any of the Lenders to
(i) proceed against the Borrower or any other person liable on the Obligations,
(ii) enforce any of their rights against any other guarantor of the Obligations,
(iii) proceed or enforce any of their rights against or exhaust any security
given to secure the Obligations, (iv) have the Borrower joined with any
Guarantor in any suit arising out of this Article VIII and/or the Obligations,
or (v) pursue any other remedy in the Lenders’ powers whatsoever. It is agreed
between the Guarantors and the Lenders that the foregoing waivers are of the
essence of the transaction contemplated by this Agreement and the other Loan
Documents and that, but for this Guaranty and such waivers, the Lenders would
not extend or continue to extend credit under this Agreement. The Lenders shall
not be required to mitigate damages or take any action to reduce, collect or
enforce the Obligations. Guarantor waives any defense arising by reason of any
disability, lack of corporate authority or power, or other defense of the
Borrower or any other guarantor of the Obligations, and shall remain liable
hereon regardless of whether the Borrower or any other guarantor be found not
liable thereon for any reason. Whether and when to exercise any of the remedies
of the Lenders under any of the Loan Documents shall be in the sole and absolute
discretion of the Administrative Agent, and no delay by the Administrative Agent
in enforcing any remedy, including delay in conducting a foreclosure sale, shall
be a defense to any Guarantor’s liability under this Article VIII.

 

(b) In addition to the waivers contained in Section 8.04(a) hereof, the
Guarantors waive, and agree that they shall not at any time insist upon, plead
or in any manner whatsoever claim or take the benefit or advantage of, any
appraisal, valuation, stay, extension, marshaling of assets or redemption laws,
or exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by the Guarantors of their
obligations under, or the enforcement by any Agent or the Lenders of, this
Guaranty. The Guarantors hereby waive diligence, presentment and demand (whether
for nonpayment or protest or of acceptance, maturity, extension of time, change
in nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in the Borrower’s
financial condition or any other fact which might materially increase the risk
to the Guarantors) with respect to any of the Obligations or all other demands
whatsoever and waive the benefit of all provisions of law which are or might be
in conflict with the terms of this Article VIII. The Guarantors, jointly and
severally, represent, warrant and agree that, as of the date of this Guaranty,
their obligations under this Guaranty are not subject to any offsets or defenses
of any kind against any Agent, the Lenders, the Borrower or any other Person
that executes a Loan Document. The Guarantors further jointly and severally
agree that their obligations under this Guaranty shall not be subject to any
counterclaims, offsets or defenses of any kind which may arise in the future
against any Agent, the Lenders, the Borrower or any other Person that executes a
Loan Document.

 

(c) Subrogation. Until the Obligations have been paid in full, each Guarantor
waives all rights of subrogation or reimbursement against the Borrower, whether
arising by contract or operation of law (including, without limitation, any such
right arising under any federal, state or other applicable bankruptcy or
insolvency laws) and waives any right to enforce any remedy which the Lenders
now have or may hereafter have against the Borrower, and waives any benefit or
any right to participate in any security now or hereafter held by the
Administrative Agent or any Lender.

 

84



--------------------------------------------------------------------------------

Section 8.05 Maturity of Obligations, Payment. Each Guarantor agrees that if the
maturity of any of the Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this Article
VIII without demand or notice to any Guarantor. Each Guarantor will, forthwith
upon notice from the Administrative Agent, jointly and severally pay to the
Administrative Agent the amount due and unpaid by the Borrower and guaranteed
hereby. The failure of the Administrative Agent to give this notice shall not in
any way release any Guarantor hereunder.

 

Section 8.06 Agent’s Expenses. If any Guarantor fails to pay the Obligations
after notice from the Administrative Agent of the Borrower’s failure to pay any
Obligations at maturity, and if the Administrative Agent obtains the services of
an attorney for collection of amounts owing by any Guarantor hereunder, or
obtaining advice of counsel in respect of any of their rights under this Article
VIII, or if suit is filed to enforce this Article VIII, or if proceedings are
had in any bankruptcy, probate, receivership or other judicial proceedings for
the establishment or collection of any amount owing by any Guarantor hereunder,
or if any amount owing by any Guarantor hereunder is collected through such
proceedings, each Guarantor jointly and severally agrees to pay to the
Administrative Agent the Administrative Agent’s reasonable attorneys’ fees.

 

Section 8.07 Liability. It is expressly agreed that the liability of each
Guarantor for the payment of the Obligations guaranteed hereby shall be primary
and not secondary.

 

Section 8.08 Events and Circumstances Not Reducing or Discharging any
Guarantor’s Obligations. Each Guarantor hereby consents and agrees to each of
the following to the fullest extent permitted by law, and agrees that each
Guarantor’s obligations under this Article VIII shall not be released,
diminished, impaired, reduced or adversely affected by any of the following, and
waives any rights (including without limitation rights to notice) which each
Guarantor might otherwise have as a result of or in connection with any of the
following:

 

(a) Modifications, etc. Any renewal, extension, modification, increase,
decrease, alteration or rearrangement of all or any part of the Obligations, or
this Agreement or any instrument executed in connection therewith, or any
contract or understanding between the Borrower and any of the Lenders, or any
other Person, pertaining to the Obligations, or the waiver or consent by any
Agent or the Lenders with respect to any of the provisions hereof or thereof, or
any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors against any
Guarantor or Borrower are subordinated to the claims of the Lenders or pursuant
to which the Obligations are subordinated to claims of other creditors;

 

(b) Adjustment, etc. Any adjustment, indulgence, forbearance or compromise that
might be granted or given by any of the Lenders to the Borrower or any Guarantor
or any Person liable on the Obligations;

 

(c) Condition of the Borrower or any Guarantor. The insolvency, bankruptcy
arrangement, adjustment, composition, liquidation, disability, dissolution,
death or lack of power of the Borrower or any other Guarantor or any other
Person at any time liable for the payment of all or part of the Obligations; or
any dissolution of the Borrower or any other Guarantor, or any

 

85



--------------------------------------------------------------------------------

sale, lease or transfer of any or all of the assets of the Borrower or any other
Guarantor, or any changes in the shareholders, partners, or members of the
Borrower or any other Guarantor; or any reorganization of the Borrower or any
other Guarantor;

 

(d) Invalidity of Obligations. The invalidity, illegality or unenforceability of
all or any part of the Obligations, or any document or agreement executed in
connection with the Obligations, for any reason whatsoever, including without
limitation the fact that the Obligations, or any part thereof, exceed the amount
permitted by law, the act of creating the Obligations or any part thereof is
ultra vires, the officers or representatives executing the documents or
otherwise creating the Obligations acted in excess of their authority, the
Obligations violate applicable usury laws, the Borrower has valid defenses,
claims or offsets (whether at law, in equity or by agreement) which render the
Obligations wholly or partially uncollectible from the Borrower, the creation,
performance or repayment of the Obligations (or the execution, delivery and
performance of any document or instrument representing part of the Obligations
or executed in connection with the Obligations, or given to secure the repayment
of the Obligations) is illegal, uncollectible, legally impossible or
unenforceable, or this Agreement or other documents or instruments pertaining to
the Obligations have been forged or otherwise are irregular or not genuine or
authentic;

 

(e) Release of Obligors. Any full or partial release of the liability of the
Borrower on the Obligations or any part thereof, of any co-guarantors, or any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Obligations or any part thereof, it being recognized,
acknowledged and agreed by any Guarantor that such Guarantor may be required to
pay the Obligations in full without assistance or support of any other Person,
and no Guarantor has been induced to enter into this Article VIII on the basis
of a contemplation, belief, understanding or agreement that other parties other
than the Borrower will be liable to perform the Obligations, or the Lenders will
look to other parties to perform the Obligations;

 

(f) Other Security. The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Obligations;

 

(g) Release of Collateral etc. Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security, at any time existing in connection with, or assuring or
securing payment of, all or any part of the Obligations;

 

(h) Care and Diligence. The failure of the Lenders or any other Person to
exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;

 

(i) Status of Liens. The fact that any collateral, security, security interest
or lien contemplated or intended to be given, created or granted as security for
the repayment of the Obligations shall not be properly perfected or created, or
shall prove to be unenforceable or subordinate to any other security interest or
lien, it being recognized and agreed by each Guarantor that no Guarantor is
entering into this Article VIII in reliance on, or in contemplation

 

86



--------------------------------------------------------------------------------

of the benefits of, the validity, enforceability, collectibility or value of any
of the collateral for the Obligations;

 

(j) Payments Rescinded. Any payment by the Borrower to the Lenders is held to
constitute a preference under the bankruptcy laws, or for any reason the Lenders
are required to refund such payment or pay such amount to the Borrower or
someone else; or

 

(k) Other Actions Taken or Omitted. Any other action taken or omitted to be
taken with respect to this Agreement, the Obligations, or the security and
collateral therefor, whether or not such action or omission prejudices any
Guarantor or increases the likelihood that any Guarantor will be required to pay
the Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of each Guarantor that each Guarantor shall be obligated
to joint and severally pay the Obligations when due, notwithstanding any
occurrence, circumstance, event, action, or omission whatsoever, whether
contemplated or uncontemplated, and whether or not otherwise or particularly
described herein, except for the full and final payment and satisfaction of the
Obligations.

 

Section 8.09 Subordination of All Guarantor Claims.

 

(a) As used herein, the term “Guarantor Claims” shall mean all debts and
liabilities of the Borrower or any Subsidiary of the Borrower to any Guarantor,
whether such debts and liabilities now exist or are hereafter incurred or arise,
or whether the obligation of the Borrower or such Subsidiary thereon be direct,
contingent, primary, secondary, several, joint and several, or otherwise, and
irrespective of whether such debts or liabilities be evidenced by note,
contract, open account, or otherwise, and irrespective of the person or persons
in whose favor such debts or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by any Guarantor. The Guarantor Claims shall include without
limitation all rights and claims of any Guarantor against the Borrower or any
Subsidiary of the Borrower arising as a result of subrogation or otherwise as a
result of such Guarantor’s payment of all or a portion of the Obligations.

 

(b) The Borrower and each Guarantor hereby (i) authorizes the Administrative
Agent and the Lenders to demand specific performance of the terms of this
Section 8.09, whether or not the Borrower or any Guarantor shall have complied
with any of the provisions hereof applicable to it, at any time when it shall
have failed to comply with any provisions of this Section 8.09 which are
applicable to it and (ii) irrevocably waives any defense based on the adequacy
of a remedy at law, which might be asserted as a bar to such remedy of specific
performance.

 

(c) Upon any distribution of assets of any Loan Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

 

(i) The Lenders shall first be entitled to receive payment in full in cash of
the Obligations before the Borrower or any Guarantor is entitled to receive any
payment on account of the Guarantor Claims.

 

(ii) Any payment or distribution of assets of any Loan Party of any kind or
character, whether in cash, property or securities, to which the Borrower or any

 

87



--------------------------------------------------------------------------------

Guarantor would be entitled except for the provisions of this Section 8.09(c),
shall be paid by the liquidating trustee or agent or other Person making such
payment or distribution directly to the Lenders, to the extent necessary to make
payment in full of all Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to the Lenders.

 

(d) No right of the Lenders or any other present or future holders of any
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Loan Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by the Borrower or any Guarantor with the terms
hereof, regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

 

Section 8.10 Claims in Bankruptcy. In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief, or other insolvency proceedings
involving the Borrower or any Subsidiary of the Borrower, as debtor, the Lenders
shall have the right to prove their claim in any proceeding, so as to establish
their rights hereunder and receive directly from the receiver, trustee or other
court custodian, dividends and payments which would otherwise be payable upon
Guarantor Claims. Each Guarantor hereby assigns such dividends and payments to
the Lenders. Should the Administrative Agent or any Lender receive, for
application upon the Obligations, any such dividend or payment which is
otherwise payable to any Guarantor, and which, as between the Borrower or any
Subsidiary of the Borrower and any Guarantor, shall constitute a credit upon the
Guarantor Claims, then upon payment in full of the Obligations, such Guarantor
shall become subrogated to the rights of the Lenders to the extent that such
payments to the Lenders on the Guarantor Claims have contributed toward the
liquidation of the Obligations, and such subrogation shall be with respect to
that proportion of the Obligations which would have been unpaid if the
Administrative Agent or a Lender had not received dividends or payments upon the
Guarantor Claims.

 

Section 8.11 Payments Held in Trust. In the event that notwithstanding Sections
8.09 and 8.10 above, any Guarantor should receive any funds, payments, claims or
distributions which is prohibited by such Sections, such Guarantor agrees to
hold in trust for the Lenders an amount equal to the amount of all funds,
payments, claims or distributions so received, and agrees that it shall have
absolutely no dominion over the amount of such funds, payments, claims or
distributions except to pay them promptly to the Administrative Agent, and each
Guarantor covenants promptly to pay the same to the Administrative Agent.

 

Section 8.12 Benefit of Guaranty. The provisions of this Article VIII are for
the benefit of the Lenders, their successors, and their permitted transferees,
endorsees and assigns. In the event all or any part of the Obligations are
transferred, endorsed or assigned by the Lenders, as the case may be, to any
Person or Persons in accordance with the terms of this Agreement, any reference
to the “Lenders” herein, as the case may be, shall be deemed to refer equally to
such Person or Persons.

 

Section 8.13 Reinstatement. This Article VIII shall remain in full force and
effect and continue to be effective in the event any petition is filed by or
against the Borrower, any Guarantor or any other Loan Party for liquidation or
reorganization, in the event that any of them

 

88



--------------------------------------------------------------------------------

becomes insolvent or makes an assignment for the benefit of creditors or in the
event a receiver, trustee or similar Person is appointed for all or any
significant part of any of their assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by the Lenders,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise, all
as though such payment or performance had not been made. In the event that any
payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

 

Section 8.14 Liens Subordinate. Each Guarantor agrees that any liens, security
interests, judgment liens, charges or other encumbrances upon the Borrower’s or
any Subsidiary of the Borrower’s assets securing payment of the Guarantor Claims
shall be and remain inferior and subordinate to any liens, security interests,
judgment liens, charges or other encumbrances upon the Borrower’s or any
Subsidiary of the Borrower’s assets securing payment of the Obligations,
regardless of whether such encumbrances in favor of any Guarantor, the
Administrative Agent or the Lenders presently exist or are hereafter created or
attach.

 

Section 8.15 Guarantor’s Enforcement Rights. Without the prior written consent
of the Lenders, until the Obligations have been paid in full, no Guarantor shall
(a) exercise or enforce any creditor’s right it may have against the Borrower or
any Subsidiary of the Borrower, or (b) foreclose, repossess, sequester or
otherwise take steps or institute any action or proceeding (judicial or
otherwise, including without limitation the commencement of or joinder in any
liquidation, bankruptcy, rearrangement, debtor’s relief or insolvency
proceeding) to enforce any lien, mortgages, deeds of trust, security interest,
collateral rights, judgments or other encumbrances on assets of the Borrower or
any Subsidiary of the Borrower held by Guarantor.

 

Section 8.16 Limitation. It is the intention of the Guarantors and each Secured
Party that the amount of the Obligations guaranteed by each Guarantor shall be
in, but not in excess of, the maximum amount permitted by fraudulent conveyance,
fraudulent transfer and similar Legal Requirement applicable to such Guarantor.
Accordingly, notwithstanding anything to the contrary contained in this Article
VIII or in any other agreement or instrument executed in connection with the
payment of any of the Obligations guaranteed hereby, the amount of the
Obligations guaranteed by a Guarantor under this Article VIII shall be limited
to an aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.

 

Section 8.17 Contribution Rights.

 

(a) To the extent that any payment is made under this Guaranty (a “Guarantor
Payment”), by a Guarantor, which Guarantor Payment, taking into account all
other Guarantor Payments then previously or concurrently made by all other
Guarantors, exceeds the amount which such Guarantor would otherwise have paid if
each Guarantor had paid the aggregate Obligations satisfied by such Guarantor
Payment in the same proportion that such Guarantor’s Allocable Amount (as
defined below) (in effect immediately prior to such Guarantor Payment) bore to
the aggregate Allocable Amounts of all of the Guarantors in effect immediately
prior to

 

89



--------------------------------------------------------------------------------

the making of such Guarantor Payment, then, following the date on which the
Obligations shall be paid and satisfied in full and each Guarantor shall have
performed all of its obligations hereunder, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each of the other Guarantors for the amount of such excess, pro rata based upon
their respective Allocable Amounts in effect immediately prior to such Guarantor
Payment.

 

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim which could then be recovered
from such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 

(c) This Section 8.17 is intended only to define the relative rights of the
Guarantors and nothing set forth in this Section 8.17 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

 

(d) The rights of the parties under this Section 8.17 shall be exercisable upon
the date the Obligations shall be paid and satisfied in full and each Guarantor
shall have performed all of its obligations hereunder.

 

(e) The parties hereto acknowledge that the right of contribution and
indemnification hereunder shall constitute assets of any Guarantor to which such
contribution and indemnification is owing.

 

Section 8.18 Release of Guarantors. Upon the sale or disposition of any
Guarantor pursuant to the terms of this Agreement to any Person other than the
Borrower or any other Guarantor, the Administrative Agent shall, at the
Borrower’ expense, execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably require and take any other actions reasonably
required to evidence or effect the release of such Guarantor from this Agreement
and the other Loan Documents.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.01 Appointment and Authority. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints Fortis to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the Agents to
take such actions on its behalf and to exercise such powers as are delegated to
such Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent, the Lenders and the Issuing Bank,
and no Loan Party shall have rights as a third party beneficiary of any of such
provisions. Each of the Secured Parties hereby acknowledges and confirms their
agreement that the Administrative Agent is subject to certain Security Documents
as trustee for and on behalf of the Lenders or the

 

90



--------------------------------------------------------------------------------

terms of the declaration of trust and other terms and conditions set forth in
the applicable Security Documents.

 

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Majority Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that such Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01) or (ii) in the absence of its own gross negligence
or willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower, a Guarantor, a Lender or the
Issuing Bank.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or

 

91



--------------------------------------------------------------------------------

genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Revolving Advance, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or the Issuing Bank
prior to the making of such Advance or the issuance of such Letter of Credit.
The Administrative Agent may consult with legal counsel (who may be counsel for
a Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

 

Section 9.06 Resignation of the Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Bank
and the Borrower. Upon receipt of any such notice of resignation, the Majority
Lenders shall have the right, and provided that no Default or Event of Default
exists, with the consent of the Borrower (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall be a
Lender with an office in New York, or an Affiliate of any such Lender with an
office in New York. If no such successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 60 days after
the retiring Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent meeting the qualifications set forth above
provided and consented to by the Borrower (provided that no Default or Event of
Default exists and which consent shall not be unreasonably withheld or delayed)
that if the Administrative Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the

 

92



--------------------------------------------------------------------------------

other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the Issuing Bank under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through such Administrative Agent shall instead be made by or
to each Lender and the Issuing Bank directly, until such time as the Majority
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Administrative Agent,
and the retiring Administrative Agent shall be discharged from all of its duties
and obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 9.08 Indemnification. WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY ARE CONSUMMATED, THE LENDERS SEVERALLY AGREE TO INDEMNIFY UPON DEMAND THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH RELATED PARTY OF ANY OF THE
FOREGOING (TO THE EXTENT NOT REIMBURSED BY THE LOAN PARTIES), ACCORDING TO THEIR
RESPECTIVE PRO RATA SHARES, AND HOLD HARMLESS SUCH INDEMNITEE FROM AND AGAINST
ANY AND ALL INDEMNIFIED LIABILITIES IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE NEGLIGENCE OF ANY RELATED PARTY;
PROVIDED, HOWEVER THAT NO LENDER SHALL BE LIABLE FOR THE PAYMENT TO ANY RELATED
PARTY FOR ANY PORTION OF SUCH INDEMNIFIED LIABILITIES TO THE EXTENT DETERMINED
IN A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH RELATED PARTY’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
PROVIDED, HOWEVER, THAT NO ACTION TAKEN IN ACCORDANCE WITH THE DIRECTIONS OF THE
MAJORITY LENDERS SHALL BE DEEMED TO CONSTITUTE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT FOR PURPOSES OF THIS SECTION. WITHOUT LIMITATION OF THE FOREGOING,
EACH LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT AND THE ISSUING BANK
PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE OF ANY

 

93



--------------------------------------------------------------------------------

OUT-OF-POCKET EXPENSES (INCLUDING ALL FEES, EXPENSES AND DISBURSEMENTS OF ANY
LAW FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED COST
OF INTERNAL LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL
COUNSEL) INCURRED BY THE ADMINISTRATIVE AGENT OR THE ISSUING BANK IN CONNECTION
WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION,
AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR
OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT OR THE ISSUING BANK IS NOT REIMBURSED FOR SUCH BY THE LOAN PARTIES. THE
UNDERTAKING IN THIS SECTION SHALL SURVIVE TERMINATION OF THE REVOLVING
COMMITMENTS, THE PAYMENT OF ALL OTHER OBLIGATIONS AND THE RESIGNATION OF THE
ADMINISTRATIVE AGENT.

 

Section 9.09 Collateral and Guaranty Matters.

 

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, without the necessity of any notice to or further consent
from the Secured Parties:

 

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Security Document (i) upon termination of the Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale, or to be transferred in a transaction, permitted hereunder or under any
other Loan Document, or (iii) subject to Section 10.01, if approved, authorized
or ratified in writing by the Majority Lenders;

 

(ii) to take any actions with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Security Documents; and

 

(iii) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable Legal Requirements.

 

(b) Upon the request of the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority to release particular
types or items of Collateral pursuant to this Section 9.09.

 

(c) Each Loan Party hereby irrevocably appoints the Administrative Agent as such
Loan Party’s attorney-in-fact, with full authority to, after the occurrence and
during the continuance of an Event of Default, act for such Loan Party and in
the name of such Loan Party to, in the Administrative Agent’s discretion upon
the occurrence and during the continuance of an Event of Default, (i) file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Collateral without the signature of such Loan Party
where permitted by law, (ii) to receive, endorse, and collect any drafts or
other instruments, documents, and chattel paper which are part of the
Collateral, (iii) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to

 

94



--------------------------------------------------------------------------------

become due under or in respect of any of the Collateral, (iv) to file any claims
or take any action or institute any proceedings which the Administrative Agent
may reasonably deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Administrative Agent with
respect to any of the Collateral and (v) if any Loan Party fails to perform any
covenant contained in this Agreement or the other Security Documents after the
expiration of any applicable grace periods, the Administrative Agent may itself
perform, or cause performance of, such covenant, and such Loan Party shall pay
for the expenses of the Administrative Agent incurred in connection therewith in
accordance with Section 10.04. The power of attorney granted hereby is coupled
with an interest and is irrevocable.

 

(d) The powers conferred on the Administrative Agent under this Agreement and
the other Security Documents are solely to protect its interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
Beyond the safe custody thereof, the Administrative Agent and each Lender shall
have no duty with respect to any Collateral in its possession or control (or in
the possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Administrative Agent accords its own property. Neither the
Administrative Agent nor any Lender shall be liable or responsible for any loss
or damage to any of the Collateral, or for any diminution in the value thereof,
by reason of the act or omission of any warehouseman, carrier, forwarding
agency, consignee, broker or other agent or bailee selected by Borrower or
selected by the Administrative Agent in good faith.

 

Section 9.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Arranger or other titles listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Bank.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document (other than the Fee Letter), and no consent
to any departure by the Borrower or any other Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall:

 

(a) waive any condition set forth in Article III without the written consent of
each Lender;

 

(b) extend or increase the Revolving Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 7.02) without the written consent of
such Lender;

 

95



--------------------------------------------------------------------------------

(c) postpone any date fixed by this Agreement for any mandatory reduction of the
Revolving Commitments without the written consent of each Lender;

 

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

(e) reduce the principal of, or the rate of interest specified herein on, any
Advance or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the prior written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Majority Lenders shall be necessary to waive any obligation of the Borrower to
pay interest at the Default Rate;

 

(f) change Section 2.12 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

 

(g) change any provision of this Section, or the definition of “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

 

(h) change the definition of “Borrowing Base” or the components thereof without
the written consent of each Lender; or

 

(i) release any Guarantor from the Guaranty or any of the Collateral without the
written consent of each Lender; provided, however, that any Guarantor or
Collateral may be released if they are sold or transferred as permitted
hereunder;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) Section 10.06(g) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Revolving Advances are being funded by a SPC at the time of
such amendment, waiver or other modification; and (iv) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.

 

Section 10.02 Notices, Etc.

 

(a) General. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand

 

96



--------------------------------------------------------------------------------

or overnight courier service, mailed by certified or registered mail, sent by
telecopier or (subject to subsection (c) below) electronic mail address as
follows:

 

(i) if to the Borrower or any other Loan Party, the Administrative Agent or the
Issuing Bank, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and

 

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given on the next business day for the recipient) and confirmed received.
Notices delivered through electronic communications to the extent provided in
paragraph (c) below, shall be effective as provided in said paragraph (c). In no
event shall a voicemail message be effective as a notice, communication or
confirmation hereunder.

 

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on all Loan
Parties, the Administrative Agent and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document
or signature.

 

(c) Limited Use of Electronic Mail. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent in its sole
discretion, provided that the foregoing shall not apply to notices to any Lender
or the Issuing Bank pursuant to Article II if such Lender or the Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed

 

97



--------------------------------------------------------------------------------

received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(d) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Borrowing Notices) purportedly given by or on behalf of a Loan Party
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. THE BORROWER SHALL INDEMNIFY THE AGENTS,
THE ISSUING BANK, EACH LENDER AND THEIR RELATED PARTIES FROM ALL LOSSES, COSTS,
EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH
NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER. All telephonic notices
to and other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

Section 10.04 Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and their Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
Issuing Bank (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or the Issuing Bank), and shall pay all
fees and time charges for attorneys who may be employees of the Administrative
Agent, any Lender or the Issuing Bank, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Revolving Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. The
foregoing costs and expenses shall include all search, filing, recording, title
insurance and appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent and the cost of
independent public accountants and other outside experts retained by the
Administrative Agent or any Lender. All amounts due under this Section 10.04
shall be payable within ten Business

 

98



--------------------------------------------------------------------------------

Days after demand therefor. The agreements in this Section shall survive the
termination of the Commitments and repayment of all other Obligations.

 

Section 10.05 Indemnification. THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT, EACH LENDER AND THE ISSUING BANK, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS (INCLUDING ALL FEES, EXPENSES AND DISBURSEMENTS OF
ANY LAW FIRM OR OTHER EXTERNAL COUNSEL AND, WITHOUT DUPLICATION, THE ALLOCATED
COST OF INTERNAL LEGAL SERVICES AND ALL EXPENSES AND DISBURSEMENTS OF INTERNAL
COUNSEL) OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY,
OR ASSERTED AGAINST ANY INDEMNITEE IN ANY WAY RELATING TO OR ARISING OUT OF OR
IN CONNECTION WITH (A) THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE, OR
ADMINISTRATION OF THIS AGREEMENT, ANY LOAN DOCUMENT, OR ANY OTHER AGREEMENT,
LETTER OR INSTRUMENT DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
THEREBY OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED THEREBY, (B) ANY
COMMITMENT, ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND
FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT), (C) ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR THE
ISSUING BANK UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE
ADMINISTRATIVE AGENT’S AND THE ISSUING BANK’S OWN NEGLIGENCE), (D) ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE BORROWER, ANY SUBSIDIARY OR ANY
OTHER LOAN PARTY, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER, ANY SUBSIDIARY OR ANY OTHER LOAN PARTY, OR (E) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY (INCLUDING
ANY INVESTIGATION OF, PREPARATION FOR, OR DEFENSE OF ANY PENDING OR THREATENED
CLAIM, INVESTIGATION, LITIGATION OR PROCEEDING) AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO (ALL THE FOREGOING, COLLECTIVELY, THE “INDEMNIFIED
LIABILITIES”); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, CLAIMS, DEMANDS, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND
NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO LOAN PARTY SHALL ASSERT,
AND HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY,
FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT
OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF. NO INDEMNITEE

 

99



--------------------------------------------------------------------------------

SHALL BE LIABLE FOR ANY DAMAGES ARISING (OTHER THAN THROUGH ITS GROSS NEGLIGENCE
OR WILFUL MISCONDUCT) FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION
OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

ALL AMOUNTS DUE UNDER THIS SECTION 10.05 SHALL BE PAYABLE WITHIN TEN BUSINESS
DAYS AFTER DEMAND THEREFOR. THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.

 

Section 10.06 Successors and Assigns.

 

(a) Generally. The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection
(b) of this Section, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) or (i) of this Section, or (iv) to an SPC in accordance with the provisions
of subsection (h) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may assign to one or more Eligible
Assignees all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Revolving Advances owing to it, and participations in Letter of Credit
Obligations) at the time owing to it); provided, however, that

 

(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and the Revolving Advances owing to it
or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund (as defined in subsection (g) of this Section) with respect to a
Lender, the aggregate amount of the Revolving Commitments and Revolving Advances
of such Lender being assigned pursuant to each such assignment (determined as of
the date of the Assignment and Acceptance with respect to such assignment) shall
not be less than $5,000,000.00;

 

(ii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance; and

 

100



--------------------------------------------------------------------------------

(iii) each Eligible Assignee (other than an Eligible Assignee that is a Lender
or an Affiliate of a Lender) shall pay to the Administrative Agent a $4,000
processing and recording fee. Any such assignment need not be ratable as among
the Facilities.

 

Upon such execution, delivery, acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (c) of this Section, from and after
the effective date specified in each Assignment and Acceptance, (A) the Eligible
Assignee thereunder shall be a party hereto for all purposes and, to the extent
that rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
and (B) such assigning Lender thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an Assignment and Acceptance covering all or
the remaining portion of such Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto) but shall continue to
be entitled to the benefits of Sections 2.09, 2.11, 10.04 and 10.05 and is
subject to Section 2.09(e) and Section 2.15. with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this subsection shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section.

 

(c) Register. The Administrative Agent shall maintain at its Applicable Lending
Office a copy of each Assignment and Acceptance delivered to and accepted by it
and a register for the recordation of the names and addresses of the Lenders and
the Commitments of, and principal amount of the Revolving Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and
each of the Loan Parties, the Administrative Agent, the Issuing Bank, and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Revolving Advances (including such Lender’s
participations in Letter of Credit Obligations) owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to subsection
(e) of this

 

101



--------------------------------------------------------------------------------

Section, the Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.08, 2.09, 2.11, 10.04 and 10.05 and by becoming a
Participant agrees to be subject to Sections 2.09(e), 2.15 and 10.07 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section.

 

(e) A Participant shall not be entitled to receive any greater payment under
Section 2.09 or 2.11 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’ prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.11 unless the Borrower
are notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.11(e) as
though it were a Lender.

 

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Advance that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Advance, and (ii) if a SPC elects not to
exercise such option or otherwise fails to make all or any part of such Advance,
the Granting Lender shall be obligated to make such Advance pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement, (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Revolving Advance by a
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Advance were made by such Granting Lender. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any State thereof. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign all or any portion of its right to receive
payment with respect to any Advance to the Granting Lender and (ii) disclose on
a confidential basis any non-public information relating to its funding of
Revolving Advances to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.

 

102



--------------------------------------------------------------------------------

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Revolving
Advances owing to it and the Note, if any, held by it to the trustee for holders
of obligations owed, or securities issued, by such Fund as security for such
obligations or securities, provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.06,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

Section 10.07 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the prior written consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower. For purposes of this Section, “Information” means all
information received from any Loan Party relating to any Loan Party or any of
their respective businesses, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by any Loan. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Section 10.08 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

 

Section 10.09 Survival of Representations, etc. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the

 

103



--------------------------------------------------------------------------------

time of any Advance, and shall continue in full force and effect as long as any
Advance or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

Section 10.10 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

Section 10.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Revolving Advances
or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

Section 10.12 Governing Law. This Agreement and each of the other Loan Documents
shall be governed by and construed in accordance with the laws of the State of
New York and the applicable laws of the United States of America.

 

Section 10.13 SUBMISSION TO JURISDICTION.

 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE EASTERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER
WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE
MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH STATE.

 

104



--------------------------------------------------------------------------------

(b) Each Loan Party has irrevocably appointed The Corporation Trust Company (the
“Process Agent”), with an office on the date hereof at 111 Eighth Ave., New
York, New York, 10011, as its agent to receive on its behalf and on behalf of
its property service of copies of any summons or complaint or any other process
which may be served in any action. Such service may be made by mailing or
delivering a copy of such process to such Loan Party in care of the Process
Agent at the Process Agent’s above address, and each Loan Party hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf. As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to it at the address
specified for it on the signature pages of this Agreement.

 

(c) Nothing in this Section 10.13 shall affect the right of any the
Administrative Agent or any other Lender to serve legal process in any other
manner permitted by law or affect the right of the Administrative Agent or any
Lender to bring any action or proceeding against any Loan Party (as the Borrower
or as a Guarantor) in the courts of any other jurisdiction.

 

Section 10.14 WAIVER OF JURY. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.15 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

105



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

BORROWER:

BRONCO DRILLING COMPANY, INC.

By:   /s/    ZACHARY M. GRAVES             Zachary M. Graves     Chief Financial
Officer, Secretary and Treasurer

GUARANTORS:

ELK HILL DRILLING, INC.

HAYS TRUCKING, INC.

MID-STATES OILFIELD MACHINE, LLC

SADDLEBACK DRILLING, LLC

SADDLEBACK PROPERTIES, LLC

WRANGLER EQUIPMENT, LLC

By:   /s/    ZACHARY M. GRAVES             Zachary M. Graves     Secretary

 

Signature Page to Credit Agreement

Bronco Drilling Company, Inc.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

FORTIS CAPITAL CORP.,

as Administrative Agent

By:

  /s/    JOSEPH MAXWELL             Joseph Maxwell     Senior Vice President

By:

  /s/    SVEIN ENGH             Svein Engh     Managing Director

LENDERS:

FORTIS CAPITAL CORP.

By:

  /s/    JOSEPH MAXWELL             Joseph Maxwell     Senior Vice President

By:

  /s/    SVEIN ENGH             Svein Engh     Managing Director MERRILL LYNCH
CAPITAL, A DIVISION OF MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

By:

  /s/    STEVE COLEY        

Name:

  Steve Coley

Title:

  VP, Group Credit Manager

 

Signature Page to Credit Agreement

Bronco Drilling Company, Inc.



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC

By:

  /s/    KEVIN J. HOWARD        

Name:

  Kevin J. Howard

Title:

  Managing Director

THE CIT GROUP/BUSINESS CREDIT, INC.

By:

  /s/    STEWART MCLEOD        

Name:

  Stewart McLeod

Title:

  Assistant Vice President

CALYON NEW YORK BRANCH

By:

  /s/    PAGE DILLEHUNT        

Name:

  Page Dillehunt

Title:

  Director

By:

  /s/    BETRAND CORD’HOMME        

Name:

  Betrand Cord’homme

Title:

  Director

COMERICA BANK

By:

  /s/    MONA M. FOCH        

Name:

  Mona M. Foch

Title:

  Senor Vice President – Texas Division CATERPILLAR FINANCIAL SERVICES
CORPORATION

By:

  /s/    ROBERT SCOTT FREISTAT        

Name:

  Robert Scott Freistat

Title:

  Credit Manager

 

Signature Page to Credit Agreement

Bronco Drilling Company, Inc.